

1

EXECUTION VERSION


Published Transaction CUSIP Number: 21870FAA7
Published US Revolving Facility CUSIP Number: 21870FAB5
Published Multicurrency Revolving Facility CUSIP Number: 21870FAC3
Published Term Loan CUSIP Number: 21870FAD1


CREDIT AGREEMENT


dated as of
September 18, 2013 by and among CORELOGIC, INC.
CORELOGIC AUSTRALIA PTY LIMITED


The Foreign Subsidiary Borrowers From Time to Time Party Hereto


The Lenders From Time to Time Party Hereto and
ROYAL BANK OF CANADA, SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents


JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents


BANK OF AMERICA, N.A.,
as the Administrative Agent, the Collateral Agent and the Issuing Lender
    



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC,
and
WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC,
WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS
SUNTRUST ROBINSON HUMPHREY, INC., U.S. BANK NATIONAL ASSOCIATION,
as Joint Bookrunners








--------------------------------------------------------------------------------



i



Table of Contents
Page


ARTICLE I


DEFINITIONS


SECTION
1.02.
 
Defined Terms
1
SECTION
1.02.
 
Terms Generally
32
SECTION
1.03.
 
Accounting Terms and Determinations
33
SECTION
1.04.
 
Change of Currency
34
SECTION
1.05.
 
Letter of Credit Amounts
34
SECTION
1.06.
 
Schedules
35

ARTICLE II
THE CREDITS
SECTION
2.01.
 
The Commitments
35
SECTION
2.02.
 
Loans and Borrowings
36
SECTION
2.03.
 
Procedures for Borrowings
36
SECTION
2.04.
 
Funding of Loans
37
SECTION
2.05.
 
Interest Elections; Conversion and Continuation Options
38
SECTION
2.06.
 
Termination and Reduction of Commitments; Incremental Term Loans
 
and Incremental Revolving Increases
39
SECTION
2.07.
 
Repayment of Loans; Evidence of Debt
42
SECTION
2.08.
 
Prepayment of Loans
43
SECTION
2.09.
 
Fees
45
SECTION
2.10.
 
Interest
45
SECTION
2.11.
 
Alternate Rate of Interest
46
SECTION
2.12.
 
Increased Costs
46
SECTION
2.13.
 
Break Funding Payments
47
SECTION
2.14.
 
Taxes
48
SECTION
2.15.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
51
SECTION
2.16.
 
Mitigation Obligations; Replacement of Lenders
53
SECTION
2.17.
 
Extension and Amendments
54
SECTION
2.18.
 
Defaulting Lenders
55
SECTION
2.19.
 
Foreign Subsidiary Borrower
57



ARTICLE III
LETTERS OF CREDIT
SECTION
3.01.
 
L/C Commitment
58
SECTION
3.02.
 
Procedure for Issuance of Letter of Credit
58










--------------------------------------------------------------------------------



ii



SECTION
3.03.
 
Fees and Other Charges
59
SECTION
3.04.
 
L/C Participations
59
SECTION
3.05.
 
Reimbursement Obligations of the Company
60
SECTION
3.06.
 
Obligations Absolute
61
SECTION
3.07.
 
Letter of Credit Payments
61
SECTION
3.08.
 
Applications
61
SECTION
3.09.
 
Letters of Credit Issued for Subsidiaries
61
SECTION
3.10.
 
Applicability of ISP and UCP
62
SECTION
3.11.
 
Role of the Issuing Lender
62

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION
4.01.
 
Organization; Powers; Subsidiaries
63
SECTION
4.02.
 
Authorization; Enforceability
63
SECTION
4.03.
 
Governmental Approvals; No Conflicts
63
SECTION
4.04.
 
Financial Condition; No Material Adverse Change
63
SECTION
4.05.
 
Properties
64


SECTION
4.06.
 
Litigation and Environmental Matters
64


SECTION
4.07.
 
Compliance with Laws and Agreements
65
SECTION
4.08.
 
Investment Company Status


65
SECTION
4.09.
 
Taxes, Etc.


65
SECTION
4.10.
 
ERISA


65
SECTION
4.11.
 
Disclosure
65
SECTION
4.12.
 
Use of Credit
65
SECTION
4.13.
 
Regulation H
66
SECTION
4.14.
 
Matters Relating to Collateral


66
SECTION
4.15.
 
Senior Indebtedness
67
SECTION
4.16.
 
Patriot Act; Anti-Corruption Laws
67

ARTICLE V
CONDITIONS
SECTION
5.01.
 
Conditions to Effectiveness
67
SECTION
5.02.
 
Conditions to Initial Borrowing
68
SECTION
5.03.
 
Each Credit Event
71

ARTICLE VI
AFFIRMATIVE COVENANTS
SECTION
6.01.
 
Financial Statements and Other Information
71
SECTION
6.02.
 
Notices of Material Events
73
SECTION
6.03.
 
Existence; Conduct of Business
73
SECTION
6.03.
 
Payment of Obligations
73






--------------------------------------------------------------------------------



iii



SECTION
6.05.
 
Maintenance of Properties
74
SECTION
6.06.
 
Books and Records; Inspection Rights
74
SECTION
6.07.
 
Compliance with Laws and Agreements
74
SECTION
6.08.
 
Insurance
74
SECTION
6.09.
 
Further Assurances; Additional Subsidiary Guarantors; Additional
 
Collateral
74
SECTION
6.10.
 
[Intentionally omitted]
77
SECTION
6.11.
 
Credit Ratings
77
SECTION
6.12.
 
Post-Closing Covenants
77

ARTICLE VII
NEGATIVE COVENANTS
SECTION
7.01.
 
Indebtedness
78
SECTION
7.02.
 
Liens; Negative Pledge
80
SECTION
7.03.
 
Investments; Joint Ventures
82
SECTION
7.04.
 
Guarantees
83
SECTION
7.05.
 
Restricted Junior Payments
84
SECTION
7.06.
 
Fundamental Changes; Disposal of Assets
84
SECTION
7.07.
 
Lines of Business
86
SECTION
7.08.
 
Transactions with Affiliates
86
SECTION
7.09.
 
Financial Covenants
86
SECTION
7.10.
 
Sale/Leaseback Transactions and Synthetic Leases
86
SECTION
7.11.
 
No Restrictions on Subsidiary Distributions
86
SECTION
7.12.
 
Amendments of Documents Relating to other Indebtedness
87

ARTICLE VIII
EVENTS OF DEFAULT
ARTICLE IX
THE ADMINISTRATIVE AGENT
SECTION
9.01.
 
Appointment and Authority
90
SECTION
9.02.
 
Rights as a Lender
91
SECTION
9.03.
 
Exculpatory Provisions
91
SECTION
9.04.
 
Reliance by Administrative Agent
92
SECTION
9.05.
 
Delegation of Duties
92
SECTION
9.06.
 
Resignation of Administrative Agent
92
SECTION
9.07.
 
Non-Reliance on Administrative Agent and Other Lenders
93
SECTION
9.08.
 
No Other Duties, Etc.
93
SECTION
9.09.
 
Financial Covenants
93
SECTION
9.10.
 
Collateral and Guaranty Matters
94
SECTION
9.11.
 
Specified Cash Management Agreements and Secured Hedging
 
Agreements
94




--------------------------------------------------------------------------------



iv



ARTICLE X
MISCELLANEOUS
SECTION
10.01.
 
Notices
................................................................................................
  95
SECTION
10.02.
 
Waivers; Amendments
......................................................................
  95
SECTION
10.03.
 
Expenses; Indemnity; Damage Waiver
..............................................
  97
SECTION
10.04.
 
Successors and Assigns
.....................................................................
  99
SECTION
10.05.
 
Survival.............................................................................................
104
SECTION
10.06.
 
Counterparts; Integration; Effectiveness
..........................................
104
SECTION
10.07.
 
Severability......................................................................................
104
SECTION
10.08.
 
Right of Setoff
104
SECTION
10.09.
 
Governing Law; Jurisdiction;
Etc.....................................................




105
SECTION
10.10.
 
WAIVER OF JURY TRIAL
............................................................
105
SECTION
10.11.
 
Headings
...........................................................................................
106
SECTION
10.12.
 
Releases of Guaranties and Liens
.....................................................
106
SECTION
10.13.
 
Treatment of Certain Information; Confidentiality ..........................
106
SECTION
10.14.
 
USA PATRIOT
Act.........................................................................
107
SECTION
10.15.
 
Marshalling; Payments Set
Aside.....................................................
107
SECTION
10.16.
 
Judgment
Currency...........................................................................
108
SECTION
10.17.
 
No Advisory or Fiduciary Responsibility.........................................
108

 


SCHEDULE IA
 
Revolving Lenders and Revolving Commitments
SCHEDULE IB
 
Term Lenders and Term Commitments
SCHEDULE IC
 
Existing Letters of Credit
SCHEDULE II
 
Disclosed Matters
SCHEDULE III
 
Subsidiary Guarantors
SCHEDULE IV
 
Subsidiaries; Excluded Subsidiaries
SCHEDULE V
 
Existing Indebtedness
SCHEDULE VI
 
Existing Liens
SCHEDULE VII
 
 [Reserved]
SCHEDULE VIII
 
Existing Guarantees
SCHEDULE IX
 
Administration Contacts



EXHIBIT A
Form of Administrative Questionnaire
EXHIBIT B
Form of Assignment and Assumption
EXHIBIT C
Form of Compliance Certificate
EXHIBIT D
Form of Opinions of Counsel to the Loan Parties
EXHIBIT E
Form of Financial Condition Certificate
EXHIBIT F
Form of Guarantee and Collateral Agreement
EXHIBIT G
Forms of U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------



v



CREDIT AGREEMENT dated as of September 18, 2013, among CORELOGIC, INC.,
CORELOGIC AUSTRALIA PTY LIMITED, the FOREIGN SUBSIDIARY BORROWERS from time to
time party hereto, the LENDERS from time to time party hereto, ROYAL BANK OF
CANADA, SUNTRUST ROBINSON HUMPHREY, INC. and U.S. BANK NATIONAL ASSOCIATION, as
the Co-Documentation Agents, JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as the Co-Syndication Agents, and BANK OF AMERICA, N.A.,
as the Administrative Agent, Collateral Agent and Issuing Lender (this
“Agreement”).


The Borrowers have requested that the Lenders provide a term loan facility, a
U.S. dollar revolving credit facility and a multicurrency revolving credit
facility, and the Lenders have indicated their willingness to lend and the
Issuing Lender has indicated its willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I


DEFINITIONS





--------------------------------------------------------------------------------



1



SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“2021 Senior Notes” means the $400,000,000 aggregate principal amount of 7.25%
senior notes due 2021 issued by the Company pursuant to the 2021 Senior Notes
Indenture.


“2021 Senior Notes Indenture” means the indenture dated as of May 20, 2011,
among the Company, the guarantors party thereto and Wilmington Trust Company
FSB, as trustee, as the same may be amended, supplemented or otherwise modified
from time to time in accordance therewith.


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means the acquisition by the Company or any of its Subsidiaries
(by purchase or otherwise) of all or substantially all of the business, property
or fixed assets of, or the Capital Stock of, any Person or any division,
business unit or line of business of any Person.


“Additional Collateral Documents” has the meaning assigned to such term in
Section 6.09(b).


“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum equal to (a) the Eurocurrency Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate for such
Interest Period.


“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder and shall include any successor the
Administrative Agent.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or in any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Company or any
of its Subsidiaries; and (b) none of the Subsidiaries of the Company shall be
Affiliates of the Company.


“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the Adjusted Eurocurrency Rate for a
Eurocurrency Loan in Dollars with a one-month interest period commencing on such
day plus 1.00%. For purposes of this definition, Adjusted Eurocurrency Rate
shall be determined using Adjusted Eurocurrency Rate as otherwise determined by
the Administrative Agent in accordance with the definition of Adjusted
Eurocurrency Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, Adjusted Eurocurrency Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Alternate Base Rate due to a
change



--------------------------------------------------------------------------------



2

in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurocurrency Rate, as the case may be.


“Applicable Rate” means with respect to any Loan that is a Eurocurrency Loan or
an ABR Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, respectively,
opposite the applicable Leverage Ratio then in effect:
Level
Total Leverage
Ratio
Eurocurrency Spread
ABR Spread
Commitment
Fee Rate
1
> 3.50
2.50%
1.50%
.50%
2
>3.00
2.25%
1.25%
.45%
3
>2.50
2.00%
1.00%
.40%
4
>2.00
1.75%
.75%
.35%
5
>1.50
1.50%
.50%
.30%
6
<1.50
1.25%
.25%
.25%



provided that (i) for purposes of the foregoing, the initial Applicable Rate
shall be as set forth in Level 4 and (ii) any increase or decrease in the
Applicable Rate resulting from a change in the Total Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.01(c) (commencing
following the second full Fiscal Quarter ending after the Closing Date);
provided that the Applicable Rate for any Incremental Term Loan shall be set
forth in the relevant Incremental Agreement.


“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Asset Sale” means any single Disposition or related series of Dispositions by
the Company or any of its Subsidiaries to any Third Party of (a) any of the
Capital Stock of any of the Company’s Subsidiaries, (b) substantially all of the
assets of any division or line of business of the Company or any of its
Subsidiaries outside of the ordinary course of business, or (c) any other assets
(whether tangible or intangible) of the Company or any of its Subsidiaries
(other than (x) any such other assets to the extent that the aggregate value of
such other assets Disposed of in any single Disposition or related series of
Dispositions is equal to $10,000,000 or less and (y) Securitization Assets
disposed of in a Securitization Financing).



--------------------------------------------------------------------------------



3

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds that are Eligible Assignees and are
managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit B or any other form approved by the Administrative
Agent.
“Australian Borrower” means a Foreign Subsidiary Borrower that is a resident of
Australia for the purposes of the Australian Tax Act.
“Australian Dollars” means the lawful currency of Australia.
“Australian Tax Act” means the Income Tax Assessment Act 1997 (Cth), the Income
Tax Assessment Act 1936 (Cth) and/or the Taxation Administration Act 1953 (Cth),
as appropriate.
“Bank of America” means Bank of America, N.A.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Foreign Subsidiary Borrower, as applicable.
“Borrowing” means a Revolving Borrowing or a Term Borrowing.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market; provided,
further, that with respect to notices and determinations in connection with, and
payments of principal and interest on Multicurrency Revolving Loans, such day is
also a day for trading by and between banks in deposits for the applicable
Multicurrency in the interbank Eurocurrency market.
“Buyer” means, collectively, CoreLogic Acquisition Co. I, LLC, a Delaware
limited liability company, CoreLogic Acquisition Co. II, LLC, a Delaware limited
liability company and CoreLogic Acquisition Co. III, LLC, a Delaware limited
liability company.
“Canadian Dollars” means the lawful currency of Canada.
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capital Securities” means preferred securities issued by a Subsidiary of the
Company organized as a Delaware business trust that are redeemable, at the
option of such issuer, ten years



--------------------------------------------------------------------------------



4

or more after the issuance thereof, which securities are guaranteed by the
Company and the proceeds of which are invested in junior subordinated securities
of the Company.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing (but
excluding, for the avoidance of doubt, Convertible Securities).
“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after the date of acquisition thereof or other
durations approved by the Administrative Agent; (b) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, each having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-1” or “P-1” (or long-term ratings of
at least “A2” or “A”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 1 or VMIG 1 from Moody’s (or the equivalent
thereof); (c) commercial paper maturing not more than 12 months after the date
of creation thereof or other durations approved by the Administrative Agent and,
at the time of acquisition, having a rating of at least A-1 or P-1 from either
S&P or Moody’s; (d) domestic and Eurocurrency certificates of deposit or
bankers’ acceptances maturing within 12 months after the date of acquisition
thereof and issued or accepted by any Lender or by any other commercial bank
that has combined capital and surplus of not less than $500,000,000; (e)
repurchase agreements with a term of not more than 30 days or other durations
approved by the Administrative Agent for underlying securities of the types
described in clause (a) above entered into with any commercial bank meeting the
requirements specified in clause (d) above or with any securities dealer of
recognized national standing; (f) shares of investment companies registered
under the Investment Company Act of 1940, as amended, or money market funds that
invest solely in one or more of the types of investments referred to in clauses
(a) through (e) above; (g) in the case of any Foreign Subsidiary, high quality,
short-term liquid Investments comparable to the types of Investments described
in clauses (a) through (f) above made by such Foreign Subsidiary in the ordinary
course of managing its surplus cash position in a manner consistent with past
practices or for bona fide business purposes and not for speculation; and (h)
other high quality short term liquid Investments or types of Investments
approved by the Administrative Agent.
“Cash Management Agreement” means any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Company or any of its Subsidiaries and a Lender Counterparty, as
amended, modified, extended, restated, replaced or supplemented from time to
time.
“Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Loan Parties or their respective
Subsidiaries as approved by the board of directors or the principal financial,
accounting officer or treasurer of the Company from time to time, including in
respect of netting services, overdraft protection or credit cards, and any
Indebtedness of the Loan Parties or their respective Subsidiaries incurred in
the ordinary course of business having a maturity of 92 days or less
representing borrowings from any financial institution with which the Loan
Parties or their respective Subsidiaries have a depository or other investment
relationship in connection with such practices (or any Affiliate of such
financial institution), which borrowings may be secured by the cash and Cash
Equivalents purchased by the relevant Loan Party or Subsidiary with the proceeds
of such borrowings.



--------------------------------------------------------------------------------



5

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar bankers’ acceptances at or about 10:00 a.m.
(Toronto, Ontario time) two Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by the market practice in such interbank market, as determined by the
Administrative Agent) on the “CDOR Page” (or any display substituted therefor)
of Reuters Monitor Money Rates Service (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances as may be designated by the Administrative Agent from time
to time) for a term equivalent to such Interest Period.
“CFC” means a corporation that is a controlled foreign corporation under Section
957 of the Code.
“Change in Law” means (a) the adoption of any law, rule or regulation after
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided, however, that notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith as well as Basel III and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities (the foregoing,
“Dodd-Frank/Basel III Changes in Law”) shall each be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued (provided that no Lender
shall claim compensation for any Dodd-Frank/Basel III Change in Law unless such
Lender is seeking similar and proportionate compensation from other similarly
situated borrowers (to the extent that, with respect to such Change in Law, such
Lender has the right to do so under its credit facilities with similarly
situated borrowers).
“Change of Control” means that during any period of 25 consecutive calendar
months, (i) a majority of the board of directors of the Company shall no longer
be composed of individuals (a) who were members of said board on the Effective
Date, (b) whose election or nomination to said board was approved by individuals
referred to in clause (a) above constituting at the time of such election or
nomination at least a majority of said board or (c) whose election or nomination
to said board was approved by individuals referred to in clauses (a) and (b)
above constituting at the time of such election or nomination at least a
majority of said board or (ii) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% of the outstanding common stock of the Company.
“Closing Date” means the first date on which all of the conditions set forth in
Section 5.02 have been satisfied or waived.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all of the property (including Capital Stock) in which Liens
are purported to be granted pursuant to the Collateral Documents as security for
the Secured Obligations.



--------------------------------------------------------------------------------



6

“Collateral Agent” means Bank of America, N.A., in its capacity as Collateral
Agent for the benefit of the Secured Parties under the Collateral Documents and
shall include any successor Collateral Agent.
“Collateral Documents” means, and includes each of, the Guarantee and Collateral
Agreement, any Additional Collateral Document and all other security documents
that may be entered into from time to time after the Closing Date by the Company
or any Subsidiary of the Company granting a Lien on any property of any Person
to secure the obligations and liabilities of any Loan Party under any Loan
Document.
“Commitment” means, as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means CoreLogic, Inc., a Delaware corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C annexed hereto delivered to the Administrative Agent and Lenders by
the Company pursuant to Section 6.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
an amount equal to (a) Consolidated Net Income plus (b) to the extent the
following items are deducted in calculating such Consolidated Net Income, the
sum, without duplication, of the amounts for such period of (i) Consolidated
Interest Expense, (ii) taxes computed on the basis of income, (iii) total
depreciation expense, (iv) total amortization expense (including amortization of
deferred financing fees and other original issue discount and banking fees,
charges and commissions (e.g., letter of credit fees and commitment fees) of
such Person determined on a consolidated basis for such period), (v) any
expenses or charges incurred in connection with any issuance of debt or equity
securities (including upfront fees payable in respect of bank facilities), (vi)
any fees and expenses related to Acquisitions and Investments permitted
hereunder (or consented to) or acquisitions consummated prior to the Closing
Date, (vii) any other non-cash charges (including without limitation impairment
charges and excluding any such non-cash charges representing an accrual or
reserve for expected cash items in any future period), (viii) any deduction for
minority interest expense, (ix) any non-cash compensation charge arising from
any grant of stock, stock options or other equity-based awards, (x)
restructuring charges, reserves, severance and other transformational charges
and other non-recurring and unusual expenses (i) in connection with the
DataQuick/MSB Acquisition, the Pebble Acquisition and the Technology
Transformation Initiative in an aggregate amount during the term of this
Agreement not to exceed $50,000,000 and (ii) otherwise, not to exceed, in any
four-fiscal quarter period, an aggregate amount equal to the greater of
$30,000,000 and 5% of Consolidated Adjusted EBITDA for such period (calculated
prior to giving effect to any addback pursuant to this clause (x)(ii)) and (xi)
unrealized losses in respect of Swap Agreements (but adding any realized losses
to the extent not deducted in calculating such Consolidated Net Income) and
minus (c) to the extent the following items are added in calculating such
Consolidated Net Income, the sum, without duplication, of the amounts for such
period of (i) any non-recurring gains, (ii) any non-cash gains, (iii) unrealized
gains in respect of Swap Agreements (but deducting any realized gains to the
extent not included in calculating such Consolidated Net Income) and (iv) any
gains arising as a result of the repurchase of Existing Notes at a discount, all
of the foregoing as determined on a consolidated



--------------------------------------------------------------------------------



7

basis for such Person and its Subsidiaries in conformity with GAAP. For purposes
of determining compliance with the covenants set forth in Sections 7.09(a) and
7.09(b), Consolidated Adjusted EBITDA for the fiscal quarters of Company ended
closest to June 30, 2013, March 31, 2013 and December 31, 2012 will be deemed to
be equal the amounts set forth for such fiscal quarters in the Effective Date
Side Letter, and Consolidated Adjusted EBITDA for the period from the earlier of
(A) the first day of the most recently ended fiscal quarter immediately
preceding the Closing Date, if Consolidated Adjusted EBITDA for such fiscal
quarter is not set forth in the Effective Date Side Letter, or (B) otherwise,
the first day of the fiscal quarter during which the Closing Date occurs,
through the Closing Date will be computed as if the Acquisition had been
consummated on the first day of such period in a manner similar to the
calculation of the amounts set forth in the Effective Date Side Letter for the
periods provided therein, as determined in good faith by Company and reasonably
acceptable to the Administrative Agent.
“Consolidated Companies” means the Company and its Subsidiaries.
“Consolidated Interest Expense” means, for any period, the sum, for the Company
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) all interest in respect of
Indebtedness accrued during such period (whether or not actually paid during
such period) plus (b) the net amounts payable (or minus the net amounts
receivable) under Swap Agreements accrued during such period (whether or not
actually paid or received during such period). For purposes of determining
compliance with the covenants set forth in Sections 7.09(a) and 7.09(b),
Consolidated Interest Expense for the fiscal quarters of Company ended closest
to June 30, 2013, March 31, 2013 and December 31, 2012 will be deemed to be
equal the amounts set forth for such fiscal quarters in the Effective Date Side
Letter, and Consolidated Interest Expense for the period from the earlier of (A)
the first day of the most recently ended fiscal quarter immediately preceding
the Closing Date, if Consolidated Interest Expense for such fiscal quarter is
not set forth in the Effective Date Side Letter, or (B) otherwise, the first day
of the fiscal quarter during which the Closing Date occurs, through the Closing
Date will be computed as if the Acquisition had been consummated on the first
day of such period in a manner similar to the calculation of the amounts set
forth in the Effective Date Side Letter for the periods provided therein, as
determined in good faith by Company and reasonably acceptable to the
Administrative Agent.
“Consolidated Net Income” means, with respect to any Person (the “Subject
Person”) for any period, the net income (or loss) of the Subject Person and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; provided that there shall
be excluded (a) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Subject Person or is merged into or consolidated
with the Subject Person or any of its Subsidiaries or that Person’s assets are
acquired by the Subject Person or any of its Subsidiaries, (b) any after-tax
gains or losses, and any related fees and expenses, in each case to the extent
attributable to Asset Sales or returned surplus assets of any Plan, (c) any
currency gains and losses, and (d) (to the extent not included in clauses (a)
through (c) above) any net extraordinary gains or net extraordinary losses.
“Consolidated Total Debt” means, as at any date, the aggregate principal amount
of Indebtedness reflected on the consolidated balance sheet of the Company as of
such date.
“Consolidated Total Senior Secured Debt” means, as at any date, the principal
amount of all Consolidated Total Debt that is not subordinated to the
Obligations and that is secured by a first priority Lien on any assets of the
Company and its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise



--------------------------------------------------------------------------------



8

voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Convertible Securities” means any Indebtedness of the Company or any Subsidiary
of the Company that is or will become, upon the occurrence of certain specified
events or after the passage of a specified amount of time, convertible into or
exchangeable for Capital Stock of the Company or any Subsidiary of the Company,
cash or any combination thereof.
“DataQuick/MSB Acquisition” means the Acquisition, directly or indirectly, of
certain businesses and related assets as further set forth in the Purchase
Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Business” means all or any portion of the default business conducted by
the Company and its Subsidiaries from time to time and any business that is
reasonably related, ancillary or complementary thereto, as determined by the
Company in its sole discretion.
“Default Business JV” means a joint venture (which is not a Subsidiary) between
the Company and/or one or more of its Subsidiaries, on the one hand, and a third
party, on the other hand, which is not consolidated under the consolidated
financial statements of the Company under GAAP.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Company, the Administrative Agent, the Issuing Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit (unless
such Lender notifies the Administrative Agent and the Company in writing that
such position is based on such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied), (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken



--------------------------------------------------------------------------------



9

any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not be a Defaulting Lender solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Lender by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule II.
“Disposition” means, with respect to any property, any sale, lease,
Sale/Leaseback Transaction, assignment, conveyance, transfer or other
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings.
“Dissenting Lender” has the meaning specified in Section 10.02(c).
“Dollar Equivalent” of an amount denominated in a currency other than Dollars
means, at any time for the determination thereof, the amount of Dollars which
could be purchased with the amount of such currency involved in such computation
at the spot exchange rate therefor as quoted by the Administrative Agent as of
12:00 Noon (New York time) on the date two Business Days prior to the date of
any determination thereof (or, in the case of any determination pursuant to the
definition of “Required Lenders”, on the date of determination) for purchase on
such date of determination.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of the United States or any state thereof.
“Effective Date” means the first date on which all of the conditions set forth
in Section 5.01 have been satisfied or waived.
“Effective Date Side Letter” means that certain Side Letter, dated as of the
Effective Date, by and between the Administrative Agent and the Company.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.04(b)(iii)).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract,



--------------------------------------------------------------------------------



10

agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan, or the failure by Company or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan; (d)
the incurrence by the Company or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) a
determination that any Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) the receipt by the Company
or any ERISA Affiliate from the PBGC or a plan administrator of any written
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan pursuant to Section 4042 of ERISA; (g) the
incurrence by the Company or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (h) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is Insolvent, in
Reorganization, or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).
“Euro” means the single currency of participating member states of the European
Union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means, for the Interest Period (w) for any Eurocurrency
Borrowing denominated in a LIBOR Quoted Currency, the rate per annum equal to
the British Bankers Association LIBOR rate, or the successor thereto as approved
by the Administrative Agent if the British Bankers Association is no longer
making the LIBOR rate available (“LIBOR”), as published by Reuters (or such
other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
if such rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London branch (or other
Bank of America branch or Affiliate) to major banks in the London or offshore
interbank market for such currency at their request at or



--------------------------------------------------------------------------------



11

about 11:00 a.m. (London time) two Business Days prior to the commencement of
such Interest Period; (x) for any Eurocurrency Borrowing denominated in Canadian
Dollars, the rate per annum equal to the CDOR Rate per annum; provided that if
such rate is not available at such time for any reason, the Administrative Agent
may substitute such rate with a reasonably acceptable alternative published
interest rate that adequately reflects the all-in-cost of funds to the
Administrative Agent for funding such Eurocurrency Borrowing; (y) for any
Eurocurrency Borrowing denominated in Australian Dollars, the rate per annum
equal to the Bank Bill Swap Rate or the successor thereto as approved by the
Administrative Agent (the “BBSY”) as published by Reuters (or such other page or
commercially available source providing BBSY quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) two Business Days prior to the commencement of such Interest
Period (or such other Business Day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent) with a term equivalent to such Interest Period; provided
that if such rate is not available at such time for any reason, the
Administrative Agent may substitute such rate with a reasonably acceptable
alternative published interest rate that adequately reflects the all-in-cost of
funds to the Administrative Agent for funding such Eurocurrency Borrowing; and
(z) for any Eurocurrency Borrowing denominated in New Zealand Dollars, the rate
per annum equal to the Bank Bill Reference Rate or the successor thereto as
approved by the Administrative Agent (“BKBM”) as published by Reuters (or such
other page or commercially available source providing BKBM quotations as may be
designated by the Administrative Agent from time to time) at or about 10:45 a.m.
(Auckland, New Zealand time) two Business Days prior to the commencement of such
Interest Period (or such other Business Day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent) with a term equivalent to such Interest Period; provided
that if such rate is not available at such time for any reason, the
Administrative Agent may substitute such rate with a reasonably acceptable
alternative published interest rate that adequately reflects the all-in-cost of
funds to the Administrative Agent for funding such Eurocurrency Borrowing.
“Event of Default” has the meaning assigned to such term in Article VIII.
“Excluded Domestic Subsidiaries” means (i) any Domestic Subsidiaries that are
Foreign Subsidiary Holdcos or Foreign Subsidiary-Owned Domestic Subsidiaries and
(ii) as of any date of determination, any Domestic Subsidiaries of the Company
as designated by it that, collectively, for the four-Fiscal Quarter period ended
most recently prior to such date of determination, constituted less than 10% of
Total Domestic Assets; provided that in no event shall any Excluded Domestic
Subsidiary constitute more than 5% of Total Domestic Assets for such period;
provided, further, that, in addition to the foregoing a Securitization Vehicle
shall be an Excluded Subsidiary.
“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is a CFC in
respect of which either (a) the pledge of all of the Capital Stock of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of the Company, result in adverse
tax consequences to the Company.
“Excluded Subsidiary” means any Excluded Domestic Subsidiary or any Foreign
Subsidiary.
“Excluded Swap Obligation” means with respect to any guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such guarantor of, or the grant by such guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation



--------------------------------------------------------------------------------



12

designated as an “Excluded Swap Obligation” of such guarantor as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or which is imposed by the
jurisdiction under the laws of which such recipient is organized, is resident
of, or in which its principal office is located or, in the case of any Lender,
in which its applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Company is located and (c) any withholding Tax or
backup withholding Tax that is imposed by the United States of America on
amounts payable to such Lender (other than an assignee pursuant to a request by
the Company or any Borrower under Section 2.16(b)) at the time such Lender
becomes a party to this Agreement or changes its lending office, except to the
extent that such Lender's assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Company or any Borrower or
such Lender was entitled to receive such additional amounts immediately before
it changed its lending office, (d) any withholding Tax or backup withholding Tax
that is attributable to such Lender's failure or inability to comply with
Section 2.14(f) and (e) any Taxes imposed under FATCA. “Existing Credit
Agreement” means that Credit Agreement, dated as of May 23, 2011, among the
Company, CoreLogic Australia Pty Limited, the other foreign subsidiary borrowers
party thereto, certain lenders, Bank of America, as administrative agent and the
other agents party thereto (as amended and in effect immediately prior to the
effectiveness of this Agreement).
“Existing Letters of Credit” means the letters of credit listed on Schedule IC
hereto, which were issued under the Existing Credit Agreement and are
outstanding on and as of the Closing Date.
“Existing Note Documents” means the indentures and/or trust agreements pursuant
to which the Existing Notes were issued.
“Existing Notes” means the (a) 5.70% senior debentures of the Company, due
August 2014, (b) 7.55% senior debentures of the Company, due August 2028, (c)
the 2021 Senior Notes and (d) the notes of the Company, due March 2014 and March
2016, in favor of Speedy Title & Appraisal Review Services LLC.
“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.17.
“Extended Term Loans” has the meaning assigned to such term in Section 2.17.
“Extending Lender” has the meaning assigned to such term in Section 2.17.
“Extension” has the meaning assigned to such term in Section 2.17.
“Extension Agreement” has the meaning assigned to such term in Section 2.17.
“Extension Offers” has the meaning assigned to such term in Section 2.17.



--------------------------------------------------------------------------------



13

“Facility” means each of the Term Facility, the Revolving Facility and any
Incremental Term Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date,
and any current or future regulations or official interpretations thereof (or
any amended or successor provision that is substantively comparable and not
materially more onerous to comply with), any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement between the
United States and one or more other governmental authorities that is entered
into in order to facilitate compliance with the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“FEMA” means the Federal Emergency Management Agency.
“Final Maturity Date” means, as at any date, the latest to occur of (a) the
Termination Date, (b) the maturity date in respect of any outstanding Extended
Revolving Commitments and (c) the maturity date in respect of any outstanding
Incremental Term Loans.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (a) such Lien has priority
over any other Lien on such Collateral and (b) such Lien is the only Lien (other
than Permitted Encumbrances and Liens permitted pursuant to Section 7.02) to
which such Collateral is subject.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on December 31 of each calendar year.
“Foreign Lender” means, (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, any Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes.
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means CoreLogic Australia Pty Limited and any
other Foreign Subsidiary designated as a Borrower pursuant to Section 2.19.
“Foreign Subsidiary Holdco” means any Domestic Subsidiary that is a disregarded
entity for U.S. federal tax purposes, all (other than an immaterial amount) of
the assets of which constitute Capital Stock of one or more Excluded Foreign
Subsidiaries.
“Foreign Subsidiary-Owned Domestic Subsidiary” means any Domestic Subsidiary
that is a Subsidiary of an Excluded Foreign Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America.



--------------------------------------------------------------------------------



14



“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit F.
“Guaranties” means (a) the Guarantee and Collateral Agreement and (b) any
guaranty entered into by any Subsidiary of the Company pursuant to Section 6.09.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Incremental Agreement” has the meaning assigned to such term in Section
2.06(d).
“Incremental Closing Date” has the meaning assigned to such term in Section
2.06(d).
“Incremental Lender” means an Incremental Revolving Lender or Incremental Term
Lender.
“Incremental Revolving Increase” has the meaning assigned to such term in
Section 2.06(d).
“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Facility” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Lender” has the meaning assigned to such term in Section
2.06(d).
“Incremental Term Loan” has the meaning assigned to such term in Section
2.06(d).



--------------------------------------------------------------------------------



15



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind that in accordance with GAAP would be shown on the liability side of the
balance sheet of such Person, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP and
non-perpetual preferred stock requiring redemption or repurchase on or prior to
the date that is 181 days following the Final Maturity Date (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations (other than contingent indemnification obligations
as to which no claim has been asserted) have been paid in full in cash, the
Commitments have been terminated and no Letters of Credit are outstanding) and
any option exercisable in respect thereof to the extent of such redemption or
repurchase), (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person
(excluding current accounts payable incurred in the ordinary course of business)
that in accordance with GAAP would be shown on the liability side of the balance
sheet of such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business) that in accordance with
GAAP would be shown on the liability side of the balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise of such Person as an account party in
respect of letters of credit, (i) all drawn obligations of such Person as an
account party in respect of letters of guaranty and with respect to letters of
guaranty in respect of Indebtedness of others, all obligations, contingent or
otherwise of such Person as an account party in respect thereof, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) indebtedness or similar financing obligations of such Person
under any Securitization Financing and (l) for purposes of Article VIII(f) only,
all obligations of such Person under Swap Agreements, after giving effect to
applicable netting arrangements; provided that Indebtedness shall include the
aggregate liquidation preference of all Capital Securities. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurocurrency Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period, (c)
with respect to any Revolving Loan, upon termination of the Revolving
Commitments and (d) with respect to any Term Loan, on the maturity date in
respect of such Term Loan.



--------------------------------------------------------------------------------



16



“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and (b) (i)
for any Revolving Loan that is a Eurocurrency Loan, the period commencing on the
date of such Revolving Loan and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months or (if agreed to by all
Lenders) twelve months thereafter, as specified in the applicable Borrowing
Request or Interest Election Request and (ii) for any Term Loan that is a
Eurocurrency Loan, the period commencing on the date of such Term Loan and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months or (if agreed to by all Lenders) twelve months
thereafter, as specified in the applicable Interest Election Request (it being
understood and agreed that, pursuant to Section 2.05(a), for the first 30 days
following the Closing Date the Administrative Agent may (in its sole reasonable
discretion) designate an Interest Period of one month for the Term Loans that
are Eurocurrency Loans); provided that (x) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (y) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan. Notwithstanding the
foregoing, each Interest Period for Multicurrency Revolving Loans based on the
Multicurrency Overnight Rate shall commence on a Business Day and end on the
next succeeding Business Day.
“Investment” means (a) any purchase or other acquisition by the Company or any
of its Subsidiaries of, or of a beneficial interest in, any Securities of, any
other Person (other than a Person that prior to such purchase or acquisition was
a Subsidiary (other than any Excluded Subsidiary) of the Company), (b) any loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by the Company or any of its Subsidiaries to
any Person, including all indebtedness and accounts receivable from any Third
Party that are not current assets or did not arise from sales to such Third
Party in the ordinary course of business, or (c) any monetary obligations under
Swap Agreements not constituting hedging agreements. The amount of any
Investment shall be (i) the original cost of such Investment minus (ii) the
lesser of (A) the aggregate amount of any repayments, redemptions, dividends or
distributions thereon or proceeds from the sale thereof, in each case to the
extent of cash payments (including any cash received by way of deferred payment
pursuant to, or monetization of, a note receivable or otherwise, but only as and
when so received) actually received by the Company or the applicable Subsidiary
of the Company, and (B) the aggregate amount described in the immediately
preceding clause (i).
“IP Collateral” means the intellectual property Collateral under the Guarantee
and Collateral Agreement.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing



--------------------------------------------------------------------------------



17

Lender and the Company (or any Subsidiary) or in favor of the Issuing Lender and
relating to such Letter of Credit.


“Issuing Lender” means (i) Bank of America or any affiliate thereof and (ii) if
designated as an Issuing Lender pursuant to Section 3.01(b), JPMorgan Chase
Bank, N.A. or any affiliate thereof, each in its capacity as issuer of any
Letter of Credit. References to “the Issuing Lender” herein shall refer to the
Lender or affiliate that is being requested to issue the Letter of Credit in
question or that has issued such Letter of Credit.
“Japanese Yen” means the lawful currency of Japan.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, limited liability company, partnership or other legal
form; provided that in no event shall any Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
“L/C Commitment” means $50,000,000.
“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit (including the Dollar Equivalent of the undrawn and unexpired amount of
the then outstanding Letters of Credit denominated in a Multicurrency other than
Dollars) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of any drawings under Letters of Credit
denominated in a Multicurrency other than Dollars) that have not then been
reimbursed pursuant to Section 3.05.
“L/C Participants” means the collective reference to all the Revolving Lenders
having US Revolving Commitments other than the Issuing Lender.
“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Wells Fargo Securities, LLC.
“Lender Counterparties” means and includes any Lender and any Affiliate thereof
party to a Swap Agreement or a Cash Management Agreement (notwithstanding the
respective Lender subsequently ceases at any time to be a Lender under this
Agreement for any reason), together with such Lender’s or Affiliate’s successors
and assigns (if any).
“Lenders” means the Revolving Lenders, the Term Lenders and the Incremental Term
Lenders, other than any such Revolving Lender, Term Lender or Incremental Term
Lender that ceases to be a party hereto pursuant to an Assignment and Assumption
or Section 10.02(c).
“Letters of Credit” has the meaning assigned to such term in Section 3.01(a).
“LIBOR Quoted Currency” means Dollars, Euros, Pounds and Japanese Yen.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.



--------------------------------------------------------------------------------



18



“Loan” means any Revolving Loan or any Term Loan made by any Lender pursuant to
this Agreement.
“Loan Documents” means this Agreement, the Guaranties and the Collateral
Documents.
“Loan Party” means each Borrower and each Subsidiary Guarantor, and “Loan
Parties” means all such Persons, collectively.
“Majority-Owned Subsidiary” means a Subsidiary that is not a Wholly-Owned
Subsidiary of the Company.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Company and its Subsidiaries in excess of $25,000,000;
provided that neither the DataQuick/MSB Acquisition nor the Pebble Acquisition
shall be Material Acquisitions.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under this Agreement and the other Loan
Documents, taken as a whole, or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents, taken as a whole.
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) yields gross proceeds
to the Company or any of its Subsidiaries in excess of $25,000,000.
“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Company and its Subsidiaries in
an aggregate principal amount exceeding $55,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Minimum Interest Coverage Ratio” means, for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.
“Minority Interest” means the minority interests in the Capital Stock of a
Majority-Owned Subsidiary owned by Persons other than a Consolidated Company.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument.



--------------------------------------------------------------------------------



19



“Mortgage Policy” means a lender’s title insurance policy (Form 2006).
“Mortgaged Property” means any Real Property having a fair market value of
$5,000,000 or more and which is owned by the Company or any Subsidiary Guarantor
and required to be subject to a Mortgage pursuant to Section 6.09(b).
“Multicurrency” means any LIBOR Quoted Currency, Canadian Dollars, New Zealand
Dollars or Australian Dollars.
“Multicurrency Equivalent” for a currency means the rate determined by the
Administrative Agent or the Issuing Lender, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Issuing Lender may obtain such
spot rate from another financial institution designated by the Administrative
Agent or the Issuing Lender if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency; and
provided further that the Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in a Multicurrency.
“Multicurrency Overnight Rate” means with respect to a currency other than
Dollars, the rate per annum determined by the Administrative Agent to represent
its cost of overnight or short-term funds in such currency (which determination
shall be conclusive absent manifest error) plus the Applicable Rate then in
effect with respect to Eurocurrency Loans; provided, that any same-day
Borrowings shall be determined by the principal London office of the
Administrative Agent.
“Multicurrency Revolving Commitment” means, with respect to each Multicurrency
Revolving Lender, the commitment of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 or increased from time to time
pursuant to Section 2.17 and (b) reduced or increased from time to time pursuant
to assignments by or to such Multicurrency Revolving Lender pursuant to Section
10.04. The initial amount of each Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment is set forth on Schedule IA or in the Assignment and
Assumption pursuant to which such Multicurrency Revolving Lender shall have
assumed its Multicurrency Revolving Commitment, as applicable. The aggregate
amount of the Multicurrency Revolving Lenders’ Multicurrency Revolving
Commitments is $100,000,000.
“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of the aggregate outstanding
principal amount at such time of such Multicurrency Revolving Lender’s
Multicurrency Revolving Loans (including the Dollar Equivalent of Multicurrency
Revolving Loans denominated in a Multicurrency other than Dollars).
“Multicurrency Revolving Lender” means each Lender that has a Multicurrency
Revolving Commitment or that holds a Multicurrency Revolving Loan.
“Multicurrency Revolving Loan” has the meaning assigned to such term in Section
2.01(a).



--------------------------------------------------------------------------------



20



“Multicurrency Revolving Percentage” means, with respect to any Multicurrency
Revolving Lender, the percentage of the total Multicurrency Revolving
Commitments represented by such Multicurrency Revolving Lender’s Multicurrency
Revolving Commitment; provided that in the case of Section 2.18 when a
Defaulting Lender shall exist, “Multicurrency Revolving Percentage” shall mean
the percentage of the total Multicurrency Revolving Commitments (disregarding
any Defaulting Lender’s Multicurrency Revolving Commitment) represented by such
Multicurrency Revolving Lender’s Multicurrency Revolving Commitment. If the
Multicurrency Revolving Commitments have terminated or expired, the
Multicurrency Revolving Percentages shall be determined based upon the
Multicurrency Revolving Commitments most recently in effect, giving effect to
any assignments and to any Multicurrency Revolving Lender’s status as a
Defaulting Lender at the time of determination.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“National Joint Venture” means a Joint Venture between the Company and/or one or
more of its Subsidiaries, on the one hand, and a customer or client of the
Company and/or any Subsidiary thereof, on the other hand, in which the Company
and its Subsidiaries collectively own between 50% and 51% of the Capital Stock
of the Joint Venture.
“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Collateral Document or granted to the Company or any of its
Subsidiaries) and other customary fees and expenses actually incurred in
connection therewith, net of taxes paid or reasonably estimated to be payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of reserves reasonably
established to fund contingent liabilities (including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligation, in
each case as associated with such Asset Sale) and (b) in connection with any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
“New Zealand Dollars” means the lawful currency of New Zealand.
“Obligations” means all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of, or which may arise
under, this Agreement or any other Loan Document, including principal, interest,
fees, premiums, scheduled periodic payments, breakage, termination and other
payments, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Loan Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between the
Lender or the Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising



--------------------------------------------------------------------------------



21

from the Lender or the Administrative Agent having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, or enforced, any Loan Document, or sold or assigned an interest in any Loan
or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, including any interest, additions to
tax or penalties applicable thereto.
“Participant Register” had the meaning assigned to such term in Section
10.04(d).
“Patriot Act” has the meaning assigned to such term in Section 10.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pebble Acquisition” means that certain asset purchase agreement, dated as of
June 10, 2013, by and among Landsafe Flood Determination, Inc., BAC Tax
Services, Corporation, CoreLoic Flood Services, LLC, CoreLogic Tax Services,
LLC, for purposes of Section 10.11 only, Bank of America Corporation, and for
purposes of Section 10.12 only, CoreLogic Solutions, LLC.
“Permitted Encumbrances” means (a) Liens imposed by law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 6.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
6.04; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VIII; (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Company or any Subsidiary; (g) leases, licenses, subleases or sublicenses
(including with respect to intellectual property and software) granted to others
in the ordinary course of business and not interfering in any material respect
with the business of the Company and its Subsidiaries, taken as a whole, and any
interest or title of a lessor, sublessor or licensor under any lease, sublease
or license, as applicable; (h) with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion; and (i) restrictions on funds
held for payroll customers pursuant to obligations to such customers; provided
that the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



--------------------------------------------------------------------------------



22

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledged Collateral” means the “Pledged Collateral” as defined in the Guarantee
and Collateral Agreement.
“Pounds” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its prime rate. The Prime Rate is set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Pro Forma Basis” means, with respect to any Senior Secured Leverage Ratio or
Total Leverage Ratio test hereunder for any period of four consecutive fiscal
quarters (each, a “Reference Period”), compliance with such test after giving
effect to (i) any Material Acquisition, (ii) any Material Disposition and (iii)
any incurrence or repayment of Indebtedness, in each case that has occurred (x)
during the applicable Reference Period or (y) subsequent to such Reference
Period and prior to or simultaneously with the event for which the calculation
of such ratio is being made (in each case including (a) pro forma adjustments
arising out of events which are directly attributable to any proposed Material
Acquisition, any incurrence or repayment of Indebtedness or any Material
Disposition, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
staff of the Securities and Exchange Commission, (b) pro forma adjustments
determined in good faith by Company arising out of operating and other expense
reductions attributable to such transaction being given pro forma effect that
(1) have been realized or (2) will be implemented following such transaction and
are supportable and quantifiable and, in each case, including (A) reduction in
personnel expenses, (B) reduction of costs related to administrative functions,
(C) reduction of costs related to leased or owned properties and (D) reductions
from the consolidation of operations and streamlining of corporate overhead, and
(c) such other adjustments as determined in good faith by Company, in each case
as certified by an officer of Company; provided that in the case of any pro
forma adjustments pursuant to clauses (a) through (c) above for any test of the
Senior Secured Leverage Ratio or Total Leverage Ratio, the amount of adjustments
shall not exceed an aggregate amount equal to the greater of $30,000,000 and 5%
of Consolidated Adjusted EBITDA for the applicable Reference Period (calculated
prior to giving effect to the adjustments pursuant to clauses (a) through (c)
above)) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired and the consolidated
financial statements of Company and its Subsidiaries and assuming that all
applicable Material Acquisitions, Material Dispositions and Indebtedness had
been consummated and incurred or repaid, as applicable, at the beginning of such
Reference Period (and assuming that any such Indebtedness to be incurred bears
interest during any portion of the applicable Reference Period prior to the
relevant acquisition at the interest rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination).



--------------------------------------------------------------------------------



23

“Pro Forma Test Period” has the meaning assigned to such term in Section
7.06(d).
“Projections” means a detailed consolidated budget for the following Fiscal
Year, including a projected consolidated balance sheet of the Company and its
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto.
“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.
“Purchase Agreement” means that certain Purchase and Sale Agreement, dated as of
June 30, 2013, among Property Data Holdings, Ltd., a Cayman Islands company,
DataQuick Lending Solutions, Inc., a Delaware corporation, Decision Insight
Information Group S.à r.l., a Luxembourg private limited company, CoreLogic
Acquisition Co. I, LLC, a Delaware limited liability company, CoreLogic
Acquisition Co. II, LLC, a Delaware limited liability company, CoreLogic
Acquisition Co. III, LLC, a Delaware limited liability company, solely with
respect to, and as specified in, Sections 5.4 and 5.7 of the Purchase Agreement,
Property Data Holdings, L.P., a Cayman Islands exempted limited partnership,
and, solely with respect to, and as specified in, Sections 2.5, 2.7, 2.10(f),
5.7, 5.18, 5.21, 8.2(b), 8.7(b), and 9.15 of the Purchase Agreement, CoreLogic
Solutions, LLC, a California limited liability company, together with all
exhibits, schedules, annexes and other attachments thereto.
“Purchase Agreement Material Adverse Effect” means any change, event,
development, circumstance or effect (each, an “Effect”) that, individually or
taken together with all other Effects, has, or reasonably would be expected to
have, a material adverse effect on (a) the Target Business or the business,
assets (including Business Intellectual Property Rights (as defined in the
Purchase Agreement) and other intangible assets), results of operations, or
financial condition thereof, taken as a whole or (b) the ability of Sellers to
consummate the transactions contemplated by the Purchase Agreement in accordance
with the terms thereof, other than, in each case, any Effect resulting from or
arising out of: (i) general economic conditions in any of the geographical areas
in which the Target Business operates, (ii) any change in the financial,
banking, or capital markets in general (whether in the United States, any other
country, or any international market), (iii) conditions generally affecting any
of the industries and markets in which the Target Business operates, (iv) acts
of God, natural disasters, national or international political or social
conditions, including the engagement in hostilities by the United States,
whether commenced before or after the date of the Purchase Agreement, and
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, (v)
the announcement of the transactions contemplated by the Purchase Agreement or
the disclosure of the fact that Buyer is a prospective acquirer of the Target
Business, except that this clause (v) will not apply to the representations set
forth in Section 3.3 of the Purchase Agreement, (vi) any changes in GAAP or
accounting principles (or interpretations thereof), or any change in applicable
Laws (as defined in the Purchase Agreement) or the interpretation thereof, (vii)
the taking of any action by any of Sellers expressly required by, or the
performance by any of Sellers of its obligations under, the Purchase Agreement,
or any action taken, or failure to take action, to which Buyer previously has
consented in writing, or (viii) the failure, in and of itself, to meet any
expected or projected financial or operating performance target of the Target
Business, as well as any change, in and of itself, by any of Sellers or the
Target Business in any expected or projected financial or operating performance
target as compared with any target previously communicated to Buyer or any of
its representatives (it being understood that the underlying facts giving rise
to or contributing to such failure or change, unless otherwise expressly
excluded from this



--------------------------------------------------------------------------------



24

definition, may be taken into account in determining whether there has occurred
a Purchase Agreement Material Adverse Effect); provided, that any Effect
resulting from, relating to, or arising out of circumstances described in the
foregoing clauses (i), (ii), (iii), (iv), and (vi) will be taken into account to
the extent that such Effect has a disproportionate effect on the Target
Business, taken as a whole, as compared to other Persons (as defined in the
Purchase Agreement) operating in the industries in which the Target Business
operates.
“Purchase Agreement Target Subsidiaries” means Decision Insight Information
Group (U.S.) I, Inc., a Delaware corporation (“DIIG1”), Decision Insight
Information Group (U.S.) III, LLC, a Delaware limited liability company (“DIIG
3”) and the Subsidiaries of DIIG1 and DIIG3.
“Purchase Agreement Termination Date” means December 31, 2013; provided that if
the Termination Date (as defined in the Purchase Agreement) is extended to March
31, 2014 pursuant to Section 7.1(d) of the Purchase Agreement, the “Purchase
Agreement Termination Date” shall be March 31, 2014.
“Quarterly Dates” means the last day of March, June, September and December in
each year, the first of which shall be the first such day after the Closing
Date); provided that if any Quarterly Date would end on a day other than a
Business Day, such Quarterly Date shall be the next preceding Business Day.
“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including leaseholds.
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party.
“Register” has the meaning set forth in Section 10.04(c).
“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse the Issuing Lender pursuant to Section 3.05 for amounts drawn under
Letters of Credit.
“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that are not applied to prepay the Loans pursuant to Section 2.08(c)
as a result of the delivery of a Reinvestment Notice.
“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Company has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Company (directly or indirectly through a Subsidiary) intends and expects,
within one year of the date of such Reinvestment Notice, to use all or a
specified portion, or to enter into a binding commitment to use all or a
specified portion, of the Net Cash Proceeds of an Asset Sale or Recovery Event
to (a) acquire or repair assets useful in its business or (b) apply or allocate
up to $100,000,000 for payments required pursuant to operating contracts or
leases replacing such assets over time.
“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the Company’s business.



--------------------------------------------------------------------------------



25

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring one year after such Reinvestment Event,
unless and to the extent the Company (directly or indirectly through a
Subsidiary) shall have, prior to such date, entered into a binding commitment to
reinvest all or any portion of the relevant Reinvestment Deferred Amount and (b)
the date on which the Company shall have determined not to, or shall have
otherwise ceased to, acquire or repair assets useful in the Company’s business
with all or any portion of the relevant Reinvestment Deferred Amount.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the total Revolving Credit Exposure at such
time; provided that the unused Revolving Commitment and the portion of the total
Revolving Credit Exposures held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, principal financial or accounting
officer, treasurer or controller of the Company, but in any event, with respect
to financial matters, the treasurer, controller, principal financial or
accounting officer or chief financial officer of the Company.
“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company or any of its Subsidiaries now or hereafter outstanding owned by any
Person other than the Company or any of its Subsidiaries, except a dividend
payable solely in shares of Capital Stock of the Company or such Subsidiary or
payable solely in shares of that class of Capital Stock to the holders of that
class, (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value, direct or indirect, of any shares of any class
of Capital Stock of the Company or any of its Subsidiaries now or hereafter
outstanding owned by any Person other than the Company or any of its
Subsidiaries, (c) any payment (other than a payment (including by way of
cashless exercise) made solely in any class of Capital Stock of the Company or
the relevant Subsidiary, as the case may be) made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Company or any of its Subsidiaries
now or hereafter outstanding owned by any Person other than the Company or any
of its Subsidiaries, and (d) any payment or prepayment of principal of, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness; provided, in each case, that in no event shall Restricted Junior
Payments include (x) a dividend payable solely in shares of that class of stock
on a pro rata basis to all of the holders of that class or (y) for the avoidance
of doubt, any payment made in respect of any Convertible Securities which
constituted Indebtedness at the time of issuance thereof and were permitted to
be issued or incurred pursuant to Section 7.05, to the extent such payment is
made contemporaneously with the conversion thereof into Capital Stock including,
without limitation, in connection with the purchase,



--------------------------------------------------------------------------------



26

redemption, retirement, defeasance, acquisition, cancellation, termination,
exchange or conversion of any such securities.
“Revolver Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Termination Date and the date of
termination in full of the Revolving Commitments.
“Revolving Borrowing” means, with respect to the borrowings made under the
Revolving Facility, (a) all ABR Loans made or converted on the same date or (b)
all Eurocurrency Loans in the same currency that have the same Interest Period.
For purposes hereof, the date of a Revolving Borrowing comprising one or more
Revolving Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Revolving Loan or
Revolving Loans.
“Revolving Commitment” means the Multicurrency Revolving Commitment and/or the
US Revolving Commitment, as applicable.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Loans (including the Dollar Equivalent of any Multicurrency Revolving Loans
denominated in a Multicurrency other than Dollars) and, with respect to any US
Revolving Lender, such Lender’s US Revolving Percentage of the L/C Obligations
outstanding at such time.
“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.
“Revolving Lender” means the Multicurrency Revolving Lenders and/or the US
Revolving Lenders, as applicable.
“Revolving Loan” has the meaning assigned to such term in Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services.
“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Company or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Multicurrency other than Dollars, same day or other funds as may
be determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Multicurrency other than
Dollars.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.
“Secured Hedging Agreement” means any Swap Agreement between the Company or any
of its Subsidiaries and a Lender Counterparty, as amended, modified, extended,
restated,



--------------------------------------------------------------------------------



27

replaced or supplemented from time to time, which is designated by the Company
as a “Secured Obligation” under the Guarantee and Collateral Agreement.
“Secured Hedging Obligations” means, without duplication, all of the
obligations, indebtedness and liabilities, including by Guarantee, of the
Company or any of its Subsidiaries to the Lender Counterparties, whenever
arising, under the Secured Hedging Agreements, including principal, interest,
fees, premiums, scheduled periodic payments, breakage, termination and other
payments, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Loan Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“Secured Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Secured Parties” means, collectively, each of (i) the Lenders, (ii) the Issuing
Lenders, (iii) the Administrative Agent, (iv) the Collateral Agent and (v) the
Lender Counterparties.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other related
assets incidental to the foregoing subject to a Securitization Financing.
“Securitization Financing” has the meaning assigned to such term in Section
7.01(v).
“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Company and are Persons
organized for the limited purpose of entering into a Securitization Financing by
purchasing, or receiving by way of capital contributions, sale or other
transfer, assets from the Company and its Subsidiaries and obtaining financing
for such assets from third parties, and whose structure is designed to insulate
such vehicle from the credit risk of the Company.
“Sellers” means Property Data Holdings, Ltd., a Cayman Islands company,
DataQuick Lending Solutions, Inc., a Delaware corporation and Decision Insight
Information Group S.à r.l., a Luxembourg private limited company.
“Senior Secured Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated Total Senior Secured Debt as of such date to (b) Consolidated
Adjusted EBITDA of the Company and its Subsidiaries for the four consecutive
Fiscal Quarters most recently ending on or prior to such date.
“Specified Cash Management Agreement” means any Cash Management Agreement, or
any Guarantee of any Cash Management Agreement, between the Company or any of
its Subsidiaries and any Lender Counterparty, as amended, modified, extended,
restated, replaced or



--------------------------------------------------------------------------------



28

supplemented from time to time, which is designated by the Company as a “Secured
Obligation” under the Guarantee and Collateral Agreement.
“SPV” has the meaning assigned to such term in Section 10.04(g).
“SPV Register” has the meaning assigned to such term in Section 10.04(g).
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” means any Indebtedness of the Company which is
subordinated in right of payment to the Obligations.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(other than a National Joint Venture) the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (other than a National Joint Venture or
a subsidiary of a National Joint Venture) (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary Guarantor” means any Domestic Subsidiary of the Company other than
any Excluded Subsidiary. The Subsidiary Guarantors as of the Closing Date are
listed on Schedule III hereto.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.



--------------------------------------------------------------------------------



29

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.
“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.
“Target Business” has the meaning assigned to such term in the Purchase
Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Technology Transformation Initiative” means a technology initiative initiated
by the Company in 2012 which includes the objective of converting the Company’s
existing technology infrastructure to a new platform and the provision of
infrastructure management, security, cloud computing and other services by
various service providers, including Dell SecureWorks and one or more of its
affiliates, and the transition and transformation costs related to outsourcing
the Company’s data centers.
“Term Borrowing” means, with respect to the borrowings made under the Term
Facility, (a) all ABR Loans made or converted on the same date or (b) all
Eurocurrency Loans that have the same Interest Period. For purposes hereof, the
date of a Term Borrowing comprising one or more Term Loans that have been
converted or continued shall be the effective date of the most recent conversion
or continuation of such Term Loan or Term Loans.
“Term Commitment” means, with respect to any Lender, (a) the obligation of such
Lender, if any, to make a Term Loan to the Company on the Closing Date in a
principal amount not to exceed the amount set forth under the heading “Term
Commitment” opposite such Lender’s name on Schedule IB and (b) the obligation of
such Lender, if any, to make an Incremental Term Loan to the Company on any
Incremental Closing Date in a principal amount as agreed pursuant to Section
2.06(d). The aggregate amount of the Term Commitments pursuant to clause (a)
above is $850,000,000.
“Term Facility” means the Term Commitments and the Term Loans made thereunder.
“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.
“Term Loan” has the meaning assigned to such term in Section 2.01(b) and shall
include each Incremental Term Loan.
“Term Percentage” means, with respect to any Term Lender at any time, the
percentage which such Term Lender’s Term Commitment then constitutes of the
aggregate Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Term Lender’s Term Loans
then outstanding constitutes of the aggregate principal amount of the Term Loans
then outstanding).
“Termination Date” means (a) with respect to any Term Loans, the final maturity
date of such Term Loans (it being understood that, unless extended pursuant to
Section 2.17, the final



--------------------------------------------------------------------------------



30

maturity date of the Term Loans made on the Closing Date shall be the fifth
anniversary of the Closing Date (or, if such date is not a Business Day, the
immediately preceding Business Day)), (b) with respect to any Revolving
Commitments (other than any Revolving Commitment of a Revolving Lender which has
been extended pursuant to Section 2.17), the fifth anniversary of the Closing
Date and (c) with respect to any Revolving Commitments of a Revolving Lender
which have been extended pursuant to Section 2.17, the date to which such
Revolving Lender’s Revolving Commitments have been so extended.
“Third Party” means any Person other than the Company or any of its
Subsidiaries.
“Ticking Fee” has the meaning assigned to such term in Section 2.09(a).
“Ticking Fee Termination Date” has the meaning assigned to such term in Section
2.09(a).
“Total Assets” means, at any time with respect to any Person, the total assets
appearing on the most recently prepared consolidated balance sheet of such
Person as of the end of the most recent fiscal quarter of such Person for which
such balance sheet is available, prepared in accordance with GAAP.
“Total Domestic Assets” means, at any time, the Total Assets of the Company and
its Domestic Subsidiaries at such time.
“Total Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt as of such date to (b) Consolidated Adjusted EBITDA of the Company
and its Subsidiaries for the four consecutive Fiscal Quarters most recently
ending on or prior to such date.
“Transactions” means the DataQuick/MSB Acquisition, the execution, delivery and
performance by the Loan Parties of Loan Documents, the borrowing of Loans
hereunder, the use of the proceeds thereof and the payments of fees, commissions
and expenses in connection with each of the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“U.S. Person” means any Person that is a “United States Person” as defined in
section 7701(a)(30) of the Code.
“US Revolving Commitment” means, with respect to each US Revolving Lender, the
commitment of such US Revolving Lender to make US Revolving Loans and
participate in Letters of Credit hereunder, expressed as an amount representing
the maximum aggregate amount of such US Revolving Lender’s US Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 or increased from time to time



--------------------------------------------------------------------------------



31

pursuant to Section 2.17 and (b) reduced or increased from time to time pursuant
to assignments by or to such US Revolving Lender pursuant to Section 10.04. The
initial amount of each US Revolving Lender’s US Revolving Commitment is set
forth on Schedule IA or in the Assignment and Assumption pursuant to which such
Revolving Lender shall have assumed its US Revolving Commitment, as applicable.
The aggregate amount of the US Revolving Lenders’ US Revolving Commitments as of
the Closing Date is $450,000,000.
“US Revolving Credit Exposure” means, with respect to any US Revolving Lender at
any time, the sum of (i) the aggregate outstanding principal amount of such US
Revolving Lender’s US Revolving Loans at such time and (ii) such US Revolving
Lender’s US Revolving Percentage of the L/C Obligations outstanding at such
time.
“US Revolving Lender” means each Lender that has a US Revolving Commitment or
that holds a US Revolving Loan.
“US Revolving Loan” has the meaning assigned to such term in Section 2.01(a).
“US Revolving Percentage” means, with respect to any US Revolving Lender, the
percentage of the total US Revolving Commitments represented by such US
Revolving Lender’s US Revolving Commitment; provided that in the case of Section
2.18 when a Defaulting Lender shall exist, “US Revolving Percentage” shall mean
the percentage of the total US Revolving Commitments (disregarding any
Defaulting Lender’s US Revolving Commitment) represented by such US Revolving
Lender’s US Revolving Commitment. If the US Revolving Commitments have
terminated or expired, the US Revolving Percentages shall be determined based
upon the US Revolving Commitments most recently in effect, giving effect to any
assignments and to any US Revolving Lender’s status as a Defaulting Lender at
the time of determination.
“Voting Stock” means, with respect to any Person, Securities of such Person
having ordinary voting power (without regard to the occurrence of any
contingency) to vote in the election of directors of such Person.
“Wholly Owned Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, partnership or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are owned or controlled by the parent
on such date.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means each Borrower and the Administrative Agent.


SECTION 1.02.     Terms Generally.
(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or



--------------------------------------------------------------------------------



32

reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SECTION 1.03. Accounting Terms and Determinations.
(a)Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall (unless otherwise disclosed to the Lenders in writing at the
time of delivery thereof in the manner described in subsection (b) below) be
prepared, in accordance with (in the case of the Company and its Subsidiaries on
a consolidated basis) GAAP applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements (after
the Closing Date) under Section 6.01, shall mean the financial statements as at
December 31, 2012 referred to in Section 4.04(a)). All calculations made for the
purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of (in the case of
the Company and its Subsidiaries on a consolidated basis) GAAP applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 6.01
(or, prior to the delivery of the first financial statements (after the Closing
Date) under Section 6.01, used in the preparation of the financial statements as
at December 31, 2012 referred to in Section 4.04(a)) unless (i) the Company
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders shall so
object within 30 days after delivery of such financial statements, in either of
which events such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made (which, if objection is made in respect of
the first financial statements delivered under Section 6.01, shall mean the
financial statements referred to in Section 4.04(a)). In addition, where
applicable, any amount (including, without limitation, minimum borrowing,
prepayment or repayment amounts) expressed in Dollars shall, when referring to
any currency other than Dollars or to one or more currencies, be deemed to mean
an amount of such currency or currencies having a Dollar Equivalent
approximately equal to such amount.
(b)The Company shall deliver to the Lenders at the same time as the delivery of
any annual or quarterly financial statement under Section 6.01 (i) a description
in reasonable detail of any material variation between the application of
accounting principles or practices employed in the preparation of such statement
and the application of accounting principles or practices employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.
(c)Notwithstanding anything to the contrary herein, the Company and the Lenders
agree that, if after the Effective Date, changes to GAAP become effective so as
to require the reduction of the carrying amount of goodwill upon impairment
(including, without limitation, as a result of the



--------------------------------------------------------------------------------



33

establishment of a benchmark), disposition of assets, discontinuance of
operations or other similar events, then, for purposes of calculating compliance
with the covenants set forth in Section 7.09, each such reduction shall be
treated as an extraordinary non-cash item and shall be disregarded.
(d)The Company will not change the last day of its Fiscal Year from December 31
of each year, or the last days of the first three Fiscal Quarters in each of its
Fiscal Years from March 31, June 30 and September 30 of each year, respectively.
(e)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value” as defined therein
or (ii) any treatment of Indebtedness in respect of convertible debt instruments
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such indebtedness in a reduced or bifurcated manner as
described therein, and such indebtedness shall at all times be valued at the
full stated principal amount thereof.




SECTION 1.04. Change of Currency.
(a)  Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Eurocurrency Borrowing in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Eurocurrency Borrowing, at
the end of the then current Interest Period.
(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c ) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.



--------------------------------------------------------------------------------



34





SECTION 1.06. Schedules. Notwithstanding anything in this Agreement to the
contrary, (i) solely with respect to the Purchase Agreement Target Subsidiaries,
the Company may amend the contents of Schedules II, III, IV, V, VI or VIII on or
prior to the Closing Date, (ii) solely with respect to any Material Acquisition
(it being understood that solely for purposes of this Section 1.06, clause (b)
of the definition thereof shall be inapplicable), Material Disposition (it being
understood that solely for purposes of this Section 1.06, clause (b) of the
definition thereof shall be inapplicable), or the formation of any new
Subsidiary, the Company may amend the contents of the Effective Date Side Letter
and Schedules III, IV, V, VI or VIII on or prior to the Closing Date and (iii)
solely with respect to any changes relating to the Company and any Restricted
Subsidiaries (other than Purchase Agreement Target Subsidiaries), the Company
may amend the contents of Schedule IC on or prior to the Closing Date, in each
case by delivering an updated version of the applicable schedule to the
Administrative Agent on or prior to the Closing Date, which updated version
shall replace the version of such Schedule delivered on the Effective Date
without any requirement for any amendment or any consent by the Administrative
Agent, any Lender or any other Credit Party; provided that the Company may not
amend the contents of any Schedule pursuant to clause (ii) of this Section 1.06
if such amendment would result in the addition to (x) Schedule V of Indebtedness
with an aggregate outstanding principal amount in excess of $50,000,000, (y)
Schedule VI of Liens (1) securing Indebtedness with an aggregate outstanding
principal amount in excess of $50,000,000 or (2) for which the aggregate fair
market value (determined as of the Closing Date) of the assets subject thereto
is in excess of $50,000,000, or (z) Schedule VIII of Guarantees with an
aggregate maximum liability, contingent or otherwise, in excess of $50,000,000;
provided, further, that any amendments by the Company to the contents of the
Effective Date Side Letter pursuant to clause (ii) of this Section 1.06, shall
be determined by the Company in good faith and must be reasonably acceptable to
the Administrative Agent.


ARTICLE II


THE CREDITS




SECTION 2.01. The Commitments.
(a)Revolving Commitments. Subject to the terms and conditions set forth herein,
each (i) US Revolving Lender severally agrees to make revolving credit loans
(“US Revolving Loans”) denominated in Dollars to the Company from time to time
during the Revolver Availability Period in an aggregate principal amount at one
time outstanding which, when added to such Lender’s US Revolving Percentage of
the L/C Obligations then outstanding, does not exceed such Lender’s US Revolving
Commitment and (ii) each Multicurrency Revolving Lender severally agrees to make
revolving credit loans (“Multicurrency Revolving Loans” and together with the US
Revolving Loans, “Revolving Loans”) denominated in a Multicurrency to the
Company and the Foreign Subsidiary Borrowers, from time to time during the
Revolver Availability Period in an aggregate principal amount (including the
Dollar Equivalent of the aggregate principal amount of any such Multicurrency
Revolving Loans denominated in a Multicurrency other than Dollars) at any one
time outstanding which does not exceed such Lender’s Multicurrency Revolving
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, a Borrower may borrow, prepay and reborrow Revolving Loans.
The Loans denominated in Dollars may from time to time be Eurocurrency Loans or
ABR Loans, as determined by the Company and notified to the Administrative Agent
in accordance with Section 2.05. The Multicurrency Revolving Loans denominated
in any Multicurrency other than Dollars shall be Eurocurrency Loans in
accordance with Section 2.05.



--------------------------------------------------------------------------------



35

(b)Term Commitments. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Company
on the Closing Date in an aggregate principal amount equal to the amount of the
Term Commitment of such Term Lender.


(c)Amounts repaid or prepaid in respect of the Term Loans may not be reborrowed.
The Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Company and notified to the Administrative Agent in accordance
with Sections 2.05 and 2.11.


SECTION 2.02. Loans and Borrowings Obligations of Lenders. Each Loan shall be
made as part of a Borrowing consisting of Loans of the same Type made by the
Lenders ratably in accordance with their respective relevant Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith; provided that each Borrowing of a Multicurrency
Revolving Loan not denominated in Dollars shall be comprised of Eurocurrency
Loans only.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Eurocurrency Borrowing, such Borrowing shall be in
an aggregate amount of $5,000,000 (or Multicurrency Equivalent) or a larger
multiple of $1,000,000 (or Multicurrency Equivalent). At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount equal to
$3,000,000 or a larger multiple of $500,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
twelve Eurocurrency Borrowings outstanding.
(d)Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, a Borrower shall not be entitled to request, or to
elect to convert to or continue as a Eurocurrency Borrowing, (i) any Revolving
Borrowing if the Interest Period requested therefor would end after the
Termination Date or (ii) any Term Borrowing if the Interest Period requested
therefor would end after the final maturity date thereof.


SECTION 2.03. Procedures for Borrowings.
(a)Procedure for Revolving Borrowings. To request a Revolving Borrowing, a
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurocurrency Borrowing under the Revolving Facility, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Revolving Borrowing if such Revolving Borrowing is in Dollars, or four
Business Days before the date of the proposed Revolving Borrower if such
Revolving Borrowing is in a Multicurrency other than Dollars or (b) in the case
of an ABR Borrowing under the Revolving Facility, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed Revolving
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:



--------------------------------------------------------------------------------



36

(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;
(v)    the name of the applicable Borrower and location and number of its
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.04; and
(vi)whether such Borrowing is to be under the US Revolving Commitments or the
Multicurrency Revolving Commitments and, if the latter, the currency of the
Revolving Loans to be borrowed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03(a), the Administrative Agent shall advise each
applicable Revolving Lender of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the requested Revolving Borrowing.
(b)Procedure for Term Borrowings. The Company shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 1:00 p.m., New York City time, (i) three Business Days prior to
the requested date of any Term Borrowing in the case of a Eurocurrency Borrowing
and (ii) one Business Day prior to the requested date of any Term Borrowing in
the case of an ABR Borrowing) requesting that the Term Lenders make the Term
Loans on the date specified in such notice as the Closing Date and setting forth
the related information of the types set forth in clauses (ii) through (v) of
Section 2.03(a).
(c)The Administrative Agent shall calculate the Dollar Equivalent of the
outstanding and requested Multicurrency Revolving Loans not denominated in
Dollars (i) as of the date of any Borrowing Request with respect thereto, (ii)
on the first day of each Interest Period with respect thereto and (iii) at such
other times and from time to time as the Administrative Agent shall determine or
the Required Lenders shall require, and, in each case, shall notify the Company
of such calculation. Each such calculation shall be the basis of any
determination of the amount of outstanding Multicurrency Revolving Loans for
purposes hereof until the next such calculation.


SECTION 2.04. Funding of Loans.


(a)Funding by Revolving Lenders. Each Revolving Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for the applicable
currency by notice to the applicable Revolving Lenders. The Administrative Agent
will make such Revolving Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent and designated by such Borrower in the
applicable Borrowing Request.
(b)Funding by Term Lenders. Each Term Lender shall make each Term Loan to be
made by it hereunder on the Closing Date by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Term Lenders. The Administrative Agent will make such Term Loans
available to the Company by promptly crediting the amounts so received, in like
funds, to an account of the Company maintained with the Administrative Agent and
designated by the Company.



--------------------------------------------------------------------------------



37

(c)Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) or (b) of this Section, as applicable, and may, in reliance upon
such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate (or, in the
case of a Multicurrency Borrowing, the Multicurrency Currency Overnight Rate
minus the Applicable Rate then in effect with respect to Eurocurrency Loans) or
(ii) in the case of such Borrower, the interest rate applicable to ABR Loans
(or, in the case of a Multicurrency Revolving Loan denominated in a
Multicurrency other than Dollars, the Multicurrency Overnight Rate). If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.




SECTION 2.05. Interest Elections; Conversion and Continuation Options.


(a)Elections by the Borrower for Borrowings; Initial Type of Loans. Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have the Interest
Period specified in such Borrowing Request. After a Borrowing has been initially
made, the applicable Borrower may elect to convert such Borrowing to a Borrowing
of a different Type or to continue such Borrowing as a Borrowing of the same
Type and, in the case of a Eurocurrency Borrowing, may elect the Interest Period
therefor, all as provided in this Section. The applicable Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing.
(b)Notice of Elections. To make an election pursuant to this Section, the
applicable Borrower shall notify the Administrative Agent of such election by
telephone (i) in the case of a proposed conversion to or continuation of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed conversion or continuation if such
Eurocurrency Borrowing is denominated in Dollars or four Business Days before
the date of the proposed conversion or continuation if such Eurocurrency
Borrowing is denominated in a Multicurrency other than Dollars or (ii) in the
case of a proposed conversion to an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed conversion.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower.
(c)Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;



--------------------------------------------------------------------------------



38

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)Failure to Elect; Events of Default. If the applicable Borrower fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall, if it is denominated in Dollars, be converted to an ABR
Borrowing and, if it is denominated in a Multicurrency other than Dollars, be
continued with an Interest Period of the same duration as the expiring Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing in Dollars may be converted
to or continued as a Eurocurrency Borrowing and (ii) unless repaid, each
Eurocurrency Borrowing in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period therefor.
SECTION 2.06. Termination and Reduction of Commitments; Incremental Term Loans
and Incremental Revolving Increases.


(a)Scheduled Termination of Commitments. (i) The Commitments shall terminate on
the Purchase Agreement Termination Date if the conditions set forth in Section
5.02 have not been satisfied on or prior to such date and (ii) if the Closing
Date occurs, unless previously terminated, the Revolving Commitments shall
terminate on the Termination Date.
(b)Voluntary Termination or Reduction of Commitments. The Company may at any
time terminate, or from time to time, reduce the Commitments; provided that (i)
each reduction of the Commitments shall be in an amount that is $3,000,000 or a
larger multiple of $500,000, (ii) each reduction of Revolving Commitments shall
be ratable as between the US Revolving Commitment and the Multicurrency
Revolving Commitment and (iii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.08, (a) the total US Revolving Credit
Exposure would exceed the total US Revolving



--------------------------------------------------------------------------------



39

Commitments or (b) the total Multicurrency Revolving Credit Exposure would
exceed the total Multicurrency Revolving Commitments.
(c)Notice of Voluntary Termination or Reduction of Commitments. The Company
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Company after the Closing Date may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Term Commitments shall be made ratably
among the Term Lenders in accordance with their respective Term Commitments and
each reduction of the Revolving Commitments shall be made ratably among the
applicable Revolving Lenders in accordance with their respective applicable
Revolving Commitments.
(d)Incremental Term Loans and Incremental Revolving Increases. The Company may,
from time to time by notice to the Administrative Agent, propose that additional
term loans be made hereunder (each an “Incremental Term Loan” and any set of
Incremental Term Loans, an “Incremental Facility”) or request an increase in the
Revolving Facility (each an “Incremental Revolving Increase”) either by the
agreement of one or more existing Term Lenders to make Incremental Term Loans or
one or more existing Revolving Lenders to commit to Incremental Revolving
Increases, as applicable, or by the agreement of one or more Persons which are
not then Term Lenders to make Incremental Term Loans (each an “Incremental Term
Lender”) or one or more Persons which are not then Revolving Lenders to make
Incremental Revolving Increases (each an “Incremental Revolving Lender”), in
each case with the approval of the Administrative Agent (not to be unreasonably
withheld), which notice shall specify the name of each Incremental Term Lender
or Incremental Revolving Lender, as applicable, the aggregate amount of the
Incremental Term Loans or Incremental Revolving Increase, as applicable (and, if
an Incremental Revolving Increase, whether such increase shall be applicable to
the Multicurrency Revolving Commitments or the US Revolving Commitments), and
the portion thereof being made by each such Incremental Lender, the date on
which such Incremental Term Loans or Incremental Revolving Increase, as
applicable, shall be made (an “Incremental Closing Date”) (which shall be a
Business Day at least three Business Days after delivery of such notice and 30
days prior to the last Termination Date or the last final maturity date of the
Term Loans as then in effect), the Applicable Rate for such Incremental Term
Loans and any fees payable in connection with such Incremental Term Loans or
Incremental Revolving Increase, as applicable; provided that no Lender shall
have any obligation hereunder to become an Incremental Lender and any election
to do so shall be in the sole discretion of each Lender; provided, further,
that:
(i)the minimum aggregate amount of the Incremental Term Loans or Incremental
Revolving Increase made on any Incremental Closing Date and the minimum amount
thereof being made by any Incremental Lender shall be $10,000,000 and the amount
thereof shall be a multiple of $5,000,000;
(ii)immediately after giving effect to any Incremental Term Loan or Incremental
Revolving Increase, the aggregate principal amount of all Incremental Term Loans
and Incremental Revolving Increases incurred pursuant to this Section 2.06,
together with the aggregate amount of any Indebtedness incurred and outstanding
pursuant to Section 7.01(v), shall not exceed $500,000,000;



--------------------------------------------------------------------------------



40

(iii)no Default shall have occurred and be continuing on the relevant
Incremental Closing Date or shall result from any Incremental Term Loan or
Incremental Revolving Increase;
(iv)the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects (or in all respects
to the extent otherwise qualified by a materiality threshold) on and as of the
relevant Incremental Closing Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);
(v)no Incremental Term Loan shall have a weighted average life to maturity which
is shorter than the then remaining weighted average life to maturity of the Term
Loans made on the Closing Date and each Incremental Term Loan shall have a final
maturity no earlier than the last final maturity date of the Term Loans as then
in effect;
(vi)the Incremental Term Loans or Incremental Revolving Increase, as applicable,
will be secured and guaranteed with the other Loans on a pari passu basis and
will be entitled to prepayments and voting rights on the same basis as the Term
Loans and Revolving Commitments, as applicable, made on the Closing Date unless,
with respect to any Incremental Term Facility, a lesser treatment is agreed to
by the Incremental Term Lenders;
(vii)as of any Incremental Closing Date, the Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis and (x) giving effect to any Incremental Term
Loans or Revolving Loans to be made on such date and the use of proceeds thereof
and (y) assuming in the case of any Incremental Revolving Increases that
Revolving Loans are made on such date in respect thereof) shall not exceed
3.00:1.00;
(viii)in the event that any excess cash flow prepayment requirement is added for
the benefit of any Incremental Term Loans, such excess cash flow prepayment
requirement shall similarly be made applicable to the existing Term Loans on a
pro rata basis between the Term Loans and such Incremental Term Loans; and
(ix)the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that any Incremental Revolving Increase pursuant to this
Section 2.06, when originally made, is included in each Borrowing of
Multicurrency Revolving Loans or US Revolving Loans, as the case may be, on a
pro rata basis, and the Company agrees that Section 2.06 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.
Each Incremental Term Loan or Incremental Revolving Increase shall be made as of
the relevant Incremental Closing Date upon receipt by the Administrative Agent,
on or prior to 10:00 a.m., New York City time, on such Incremental Closing Date,
of (A) a certificate of a duly authorized officer of the Company stating that
the conditions with respect to such Incremental Term Loans or Incremental
Revolving Increase, as applicable, under this paragraph (d) have been satisfied
and (B) an agreement, in form and substance reasonably satisfactory to the
Company and the Administrative Agent, duly executed by each applicable
Incremental Lender and the Company and acknowledged by the Administrative Agent



--------------------------------------------------------------------------------



41

(each such agreement, an “Incremental Agreement”). Upon the Administrative
Agent’s receipt of a fully executed agreement from each Incremental Lender
referred to in clause (B) above, together with the certificate referred to in
clause (A) above, each Incremental Term Lender or Incremental Revolving Lender,
as applicable, shall make its portion of the Incremental Term Loans or its
proportionate share of the outstanding Revolving Loans, as applicable, to be
made by it hereunder on the applicable Incremental Closing Date by wire transfer
of immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Incremental Term
Lenders or Incremental Revolving Lenders, as applicable. The Administrative
Agent will make such Incremental Term Loans or Incremental Revolving Increase,
as applicable, available to the Company or repayments of the previously existing
Revolving Loans, as determined by the Company, by promptly crediting the amounts
so received, in like funds, to an account of the Company maintained with the
Administrative Agent in New York City and designated by the Company.




SECTION 2.07. Repayment of Loans; Evidence of Debt.
(a)Repayment of Revolving Loans. Each Borrower hereby unconditionally promises
to pay to the Administrative Agent for account of the Revolving Lenders the
outstanding principal amount of the Revolving Loans made to it on the
Termination Date.
(b)Repayment of Term Loans. (i) The Company hereby unconditionally promises to
pay to the Administrative Agent for account of each Term Lender the Term Loan
(other than any Incremental Term Loan) of each Term Lender in consecutive
quarterly installments on the last day of each Fiscal Quarter after the Closing
Date (commencing with the first full fiscal quarter ending after the Closing
Date), each of which shall be in an amount equal to such Term Lender’s Term
Percentage, multiplied by the amount set forth below opposite such installment;
provided that the final installment shall be on the date that is the fifth
anniversary of the Closing Date:



--------------------------------------------------------------------------------



42

Installment
Principal Amount
1
$10,625,000
2
$10,625,000
3
$10,625,000
4
$10,625,000
5
$10,625,000
6
$10,625,000
7
$10,625,000
8
$10,625,000
9
$21,250,000
10
$21,250,000
11
$21,250,000
12
$21,250,000
13
$31,875,000
14
$31,875,000
15
$31,875,000
16
$31,875,000
17
$31,875,000
18
$31,875,000
19
$31,875,000
Fifth Anniversary of the Closing Date
The remaining balance of the Term Loan.



(c)Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(d)Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, whether such Loan is a Multicurrency Revolving Loan, a US
Revolving Loan or a Term Loan, the Type thereof, the currency thereof and each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.
(e)Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay Loans made to it in accordance with the terms of this Agreement.
(f)Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, each applicable Borrower shall prepare,
execute and deliver to such Lender one or more promissory notes, as applicable,
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.



--------------------------------------------------------------------------------



43

Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the payee
and its registered assigns).
SECTION 2.08. Prepayment of Loans.
(a)Optional Prepayments. Each Borrower shall have the right at any time and from
time to time to prepay any Borrowing to it in whole or in part, subject to the
requirements of this Section.
(b)Mandatory Prepayments: Incurrence of Indebtedness. If any Indebtedness shall
be issued or incurred by any Loan Party (excluding any Indebtedness issued or
incurred in accordance with Section 7.01), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans.
(c)Mandatory Prepayments: Asset Sales; Recovery Events. If on any date any Loan
Party shall receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered in respect thereof within
five Business Days of the date of receipt of such Net Cash Proceeds, such Net
Cash Proceeds shall be applied on a date not more than five Business Days after
receipt of such Net Cash Proceeds toward the prepayment of the Term Loans;
provided that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans.
(d)Currency Exchange Fluctuations. Multicurrency Revolving Loans shall be
prepaid as necessary at any time when currency exchange fluctuations cause (i)
the total Multicurrency Revolving Credit Exposure at such time to exceed the
total amount of the Multicurrency Revolving Commitments or (ii) the total
Revolving Credit Exposure at such time to exceed the total amount of the
Revolving Commitments.
(e)Notices, Etc. Each Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment by it hereunder (i) in the
case of prepayment of a Eurocurrency Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m. on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that (A) if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06 and (B) partial
prepayments of (x) Term Loans shall be in an aggregate principal amount of
$1,000,000 or whole multiple thereof or (y) Revolving Loans shall be in an
aggregate principal amount of $1,000,000 (or Multicurrency Equivalent) or a
larger multiple of $500,000 (or Multicurrency Equivalent). Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount such that the remaining Borrowing would be
permitted in the case of a Borrowing of the same Type as provided in Section
2.02. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing; provided that amounts to be applied in
connection with prepayments of Term Loans shall be applied, first, to ABR Loans
and, second, to Eurocurrency Loans (and if more than one Interest Period is
applicable to such Eurocurrency Loans, to the Eurocurrency Loans with the least
number of days remaining in the Interest Period applicable thereto and ending
with the Eurocurrency Loans with the most number of days remaining in the
Interest Period applicable thereto, in each case, subject to Section 2.13);
provided, further, that prepayments of Term Loans pursuant to this Section 2.08
shall be applied to installments thereof as directed by the Company (subject to
Section 2.13). Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.



--------------------------------------------------------------------------------



44

(f)Prepayment Account. At the option of the applicable Borrower, amounts to be
applied to prepay Eurocurrency Loans shall, if such prepayment would not occur
on the last day of the relevant Interest Period, be deposited in the Prepayment
Account (as defined below). The Administrative Agent shall apply any cash
deposited in the Prepayment Account to prepay the relevant Eurocurrency Loans on
the last day of the respective Interest Periods therefor (or, at the direction
of such Borrower, on any earlier date). For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by a Borrower with the
Administrative Agent. The Administrative Agent will, at the request of the
applicable Borrower, invest amounts on deposit in its Prepayment Account in Cash
Equivalents that mature prior to the last day of the applicable Interest Periods
of the Eurocurrency Loans to be prepaid, provided that (i) the Administrative
Agent shall not be required to make any investment that, in its sole judgment,
would require or cause the Administrative Agent to be in, or would result in
any, violation of any applicable law or regulation and (ii) the Administrative
Agent shall have no obligation to invest amounts on deposit in the Prepayment
Account if a Default or Event of Default shall have occurred and be continuing.
The applicable Borrower shall indemnify the Administrative Agent for any losses
relating to the investments so that the amount available to prepay Eurocurrency
Loans on the last day of the applicable Interest Periods therefor is not less
than the amount that would have been available had no investments been made.
Other than any interest earned on such investments, the Prepayment Accounts
shall not bear interest. Interest or profits, if any, on such investments shall
be deposited and reinvested and disbursed as described above. If the maturity of
the Loans has been accelerated pursuant to Article VIII, the Administrative
Agent shall apply amounts on deposit in the Prepayment Accounts to prepay the
applicable Eurocurrency Loans.
(g)Secured Hedging Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Company’s or its Subsidiary’s
obligation to continue to make payments under any Secured Hedging Agreement,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Secured Hedging Agreement.
SECTION 2.09. Fees.
(a)Ticking Fee. The Company agrees to pay to the Administrative Agent for
account of each Lender a ticking fee (the “Ticking Fee”) on the actual daily
amount of the Commitment of such Lender for the period from and including
September 15, 2013 to and excluding the earlier of (i) the Closing Date, (ii)
the Purchase Agreement Termination Date and (iii) the date of termination in
full of the Commitments pursuant to Section 2.06(b) (such earlier date the
“Ticking Fee Termination Date”). Such Ticking Fee shall accrue at a rate per
annum equal to (a) 0.25% through December 31, 2013 and (b) 0.75% thereafter and
shall be payable on the Ticking Fee Termination Date.
(b)Commitment Fee. The Company agrees to pay to the Administrative Agent for
account of each Revolving Lender a commitment fee, which shall accrue at a rate
per annum equal to the Applicable Rate on the actual daily unused amount of the
Revolving Commitment of such Revolving Lender during the period from and
including the Closing Date to but excluding the earlier of the date such
Revolving Commitment terminates and the Termination Date. Accrued commitment
fees shall be payable on each Quarterly Date and on the earlier of the date the
Revolving Commitment terminates and the Termination Date, commencing on the
first such date to occur after the Closing Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.



--------------------------------------------------------------------------------



45

(d)Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.


SECTION 2.10. Interest.
(a)ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate for
the Interest Period for such Borrowing plus the Applicable Rate.
(c)Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any Reimbursement Obligation or any fee or other amount
payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, all outstanding Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of the
Loans, 2% plus the rate otherwise applicable to such Loan as provided above or
(ii) in the case of any other amount (including, without limitation, any
Reimbursement Obligation), 2% plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.
(d)Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan under the Revolving Facility prior to the Termination
Date or any other date on which the Revolving Commitments are terminated),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Borrowing prior to the end of the Interest Period
therefor, accrued interest on such Borrowing shall be payable on the effective
date of such conversion.
(e)Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that (i) interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and (ii) interest on Eurocurrency Loans denominated in Pounds shall
be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.




SECTION 2.11. Alternate Interest. If prior to the commencement of the Interest
Period for a Eurocurrency Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;



--------------------------------------------------------------------------------



46

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter. If such
notice is given and until such notice has been withdrawn by the Administrative
Agent any request by a Borrower for a Eurocurrency Loan of the affected type or
in the affected currency, or a conversion to or continuation of a Eurocurrency
Loan of the affected type or in the affected currency, pursuant to Sections 2.03
and 2.05, shall be deemed rescinded; provided that in the circumstances giving
rise to such notice affect only one currency, then Eurocurrency Loans in another
currency shall be permitted.


SECTION 2.12. Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate); or
(ii)subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for (A) Indemnified Taxes or Other Taxes
covered by Section 2.14, (B) the imposition of, or any change in the rate of,
any Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes); or
(iii)impose on any Lender or the London interbank market any other condition
affecting this Agreement, any Letter of Credit or any Eurocurrency Loan made,
issued or participated in, as the case may be, by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or, in the case of (ii),
any Loans) (or of maintaining its obligation to make any such Loan), or issuing
or participating in any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans or Letters of Credit made, issued or participated in by such Lender, as
the case may be, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)Certificates from Lenders. A certificate of a Lender setting forth the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the applicable Borrower or the Company, as applicable, and shall be
conclusive absent manifest error. The applicable Borrower or the Company, as
applicable, shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such



--------------------------------------------------------------------------------



47

compensation; provided that the applicable Borrower or the Company, as
applicable, shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than six months
prior to the date that such Lender notifies such Borrower or the Company, as
applicable, of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof.


SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as
a result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of an Interest Period therefor, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.08(e) and is revoked in accordance herewith), or (d)
the assignment of any Eurocurrency Loan other than on the last day of an
Interest Period therefor as a result of a request by the Company pursuant to
Section 2.16, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, the loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted Eurocurrency Rate for the
relevant currency for such Interest Period, over (ii) the amount of interest
that such Lender would earn on such principal amount for such period if such
Lender were to invest such principal amount for such period at the interest rate
that would be bid by such Lender (or an affiliate of such Lender) for deposits
in such currency from other banks in the eurocurrency market at the commencement
of such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


SECTION 2.14. Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of each Borrower hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if, as determined in good faith by the applicable Withholding
Agent, any Indemnified Taxes or Other Taxes are required to be withheld from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable Withholding Agent shall
make such deductions and (iii) the applicable Withholding Agent shall pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.
(b)Payment of Other Taxes. In addition, the applicable Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)Indemnification by the Borrowers. The applicable Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or



--------------------------------------------------------------------------------



48

with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis for such demand and
computation of the amount of such payment or liability delivered to the
applicable Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the applicable Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or, if no official
receipt is issued by the relevant Governmental Authority after payment has
occurred, other documents evidencing or informing the Administrative Agent of
such payment reasonably satisfactory to the Administrative Agent.
(e)Indemnity. Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
(f)Forms and Other Information.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding, if applicable, under the law of the jurisdiction in
which any Borrower is located, or is entitled to an exemption from withholding
Tax or backup withholding, if applicable, under any applicable income tax treaty
or convention with respect to payments under this Agreement shall deliver to
such Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by such Borrower or then
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate (which for the avoidance of doubt includes any
documentation or information necessary to prevent withholding Taxes imposed
under FATCA), provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s reasonable judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and duly executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable



--------------------------------------------------------------------------------



49

request of the Borrower or the Administrative Agent), whichever of the following
is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and duly executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty, if
applicable and (y) with respect to any other applicable payments under any Loan
Document, properly completed and duly executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits,” “other income” or other article of such tax
treaty, if applicable;


(ii)    a properly completed and duly executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(iv)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and duly executed originals of IRS Form W-8IMY, accompanied by IRS
Forms W-8ECI, IRS Forms W-8BEN, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-2 or Exhibit G-3, IRS Forms W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(iii)Without limiting the generality of the foregoing, if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the



--------------------------------------------------------------------------------



50

Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the Effective Date.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. For purposes of subsection (f)
of this Section 2.14, the term “Lender” also includes the Administrative Agent.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)Payments by the Borrowers. The applicable Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim; provided that if a new Revolving Loan is to be made by any
Revolving Lender on a date the applicable Borrower is to repay any principal of
an outstanding Revolving Loan of such Lender in the same currency, such Lender
shall apply the proceeds of such new Loan to the payment of the principal to be
repaid and only an amount equal to the difference between the principal to be
borrowed and the principal to be repaid shall be made available by such
Revolving Lender to the Administrative Agent as provided in Section 2.04 or paid
by such Borrower to the Administrative Agent pursuant to this paragraph, as the
case may be. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent as follows, except that
payments pursuant to Sections 2.12, 2.13, 2.14 and 10.03 shall be made directly
to the Persons entitled thereto in accordance with the appropriate payment
instructions listed on Schedule IX. The Administrative Agent shall distribute
any such payments received by it for account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest



--------------------------------------------------------------------------------



51

thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars or the applicable Multicurrency, as
applicable.
(b)Application of Insufficient Payments. If at any time insufficient funds are
paid by or on behalf of any Borrower and received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due from such Borrower hereunder, such funds shall be applied (after giving
effect to any foreign exchange transactions deemed reasonably necessary by the
Administrative Agent for such purpose, with the cost thereof being for the
account of the applicable Borrower paid by or on behalf of any Borrower and) (i)
first, to pay interest and fees then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, to pay principal then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties, with the
costs of any required currency conversions under this Section 2.15(b) and
Section 2.15(d) being for the account of the Company and deducted from the
relevant funds and with such costs of each such conversion being the costs then
being customarily charged by the Administrative Agent for conversions of similar
amounts between the relevant currencies.
(c)Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Borrowing shall be made from the relevant Lenders, each payment of commitment
fees under Section 2.09 shall be made for account of the relevant Lenders and
each termination or reduction of the amount of the Revolving Commitments under
Section 2.06 shall be applied to the respective Revolving Commitments of the
relevant Lenders, pro rata according to their respective Term Percentages, US
Revolving Percentages or Multicurrency Revolving Percentages or their respective
shares of any Incremental Facility, as the case may be; (ii) (A) each Term
Borrowing shall be allocated pro rata among the Term Lenders according to the
amounts of their respective Term Percentages or their respective shares of any
Incremental Facility or their respective Term Loans under the applicable
Facility (in the case of continuations of Term Loans) and (B) each Revolving
Borrowing shall be allocated pro rata among the Revolving Lenders according to
the amounts of their respective US Revolving Percentages or Multicurrency
Revolving Percentages (in the case of the making of Revolving Loans), or their
respective Revolving Loans (in the case of conversions and continuations of
Revolving Loans); (iii) (A) each payment or prepayment of principal of Term
Loans shall be made for account of the Term Lenders pro rata in accordance with
the respective unpaid principal amounts of the Term Loans held by them under the
applicable Facility and (B) each payment or prepayment of principal of Revolving
Loans shall be made for account of the Revolving Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by them
and (iv) (A) each payment of interest on Term Loans by the Company shall be made
for account of the Term Lenders pro rata in accordance with the amounts of
interest on the Term Loans under the applicable Facility then due and payable to
such Term Lenders and (B) each payment of interest on Revolving Loans shall be
made for account of the Revolving Lenders pro rata in accordance with the
amounts of interest on the Revolving Loans then due and payable to such
Revolving Lenders.
(d)Sharing of Payments by Lenders. Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or its interest in any
reimbursement obligations on account of Letters of Credit resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and interests in reimbursement obligations and accrued interest thereon
then due than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans or interests in reimbursement obligations of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued



--------------------------------------------------------------------------------



52

interest on their respective Loans and interests in reimbursement obligations;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or interests in reimbursement obligations to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation. All
payments by Lenders under this paragraph (d) shall be made through the
Administrative Agent, which is authorized to effect such foreign exchange
transactions as it deems reasonably necessary to facilitate such payments, with
the cost of any such transactions to be for the account of the applicable
Borrower.
(e)Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the applicable Borrower prior to the date on which any payment is
due to the Administrative Agent for account of the Lenders hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate (or, in the case of a payment in a Multicurrency other than
Dollars, the Multicurrency Overnight Rate minus the Applicable Rate then in
effect with respect to Eurocurrency Loans).
SECTION 2.16. Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans, or its
Loans to such Borrower, hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)Replacement of Lenders. If (i) any Lender requests compensation under Section
2.12, (ii) any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for account of any Lender pursuant to Section
2.14, (iii) any Lender is a Dissenting Lender or (iv) any Lender is a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (w)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (x) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees)



--------------------------------------------------------------------------------



53

or the Borrowers (in the case of all other amounts), (y) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments and (z) a Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Company to require such assignment and delegation cease to apply. Each party
hereto agrees that, if the Lender required to make such assignment does not
execute an Assignment and Assumption and assign all of its interests, rights and
obligations under this Agreement (in accordance with and subject to the
restrictions contained in Section 10.04) within one Business Day of such notice
described in the preceding sentence, an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.


SECTION 2.17. Extension and Amendments.
(a)Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.15(c) (which provisions shall not be applicable to this
Section 2.17)) or any other Loan Document, pursuant to one or more offers made
from time to time by the Company to all Lenders of a particular Facility on a
pro rata basis (“Extension Offers”), the Company is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the Termination Date of
each such Lender’s Term Loans or its Revolving Commitment, as applicable, and to
otherwise modify the terms of such Lender’s Term Loans or Revolving Commitment
pursuant to the terms of the relevant Extension Offer (including increasing the
interest rate or fees and/or modifying the amortization schedule in respect
thereof); provided that
(i)no Default shall have occurred and be continuing on the effective date of any
such Extension Offer or shall result therefrom;
(ii)the representations and warranties of the Company set forth in Article III
shall be true and correct in all material respects (or all respects to the
extent otherwise qualified by a materiality threshold) on and as of such
effective date as if made on such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and
(iii)in the case of an Extension Offer in respect of Term Loans, such Lender’s
Term Loans after giving effect to such Extension Offer shall have a weighted
average life to maturity which is no shorter than that of such Term Loans prior
thereto.
Any such extension (an “Extension”) agreed to between the Company and any Lender
(an “Extending Lender”) will be established under this Agreement upon receipt by
the Administrative Agent of (i) a certificate of a duly authorized officer of
the Company stating that the condition with respect to such Extension Offer
under this paragraph (a) have been satisfied and (ii) an agreement, in form and
substance reasonably satisfactory to the Company and the Administrative Agent
duly executed by each Lender accepting such Extension Offer and the Company and
acknowledged by the Administrative Agent (each such agreement, an “Extension
Agreement”).


Except as to interest rates, fees, amortization, required prepayment dates and
final maturity date (which shall be determined by the Company and set forth in
the Extension Offer), the terms applicable to the
Term Loans (“Extended Term Loans”) or Revolving Commitments (“Extended Revolving
Commitments”) covered by any such Extension Agreement shall have the same terms
as the Term Loans or the Revolving Commitments, as the case may be, not covered
thereby. For the avoidance of doubt, Extended Term Loans and Extended Revolving
Commitments will be secured and guaranteed with the other Loans on a pari passu
basis and will be entitled to prepayments and voting rights on the same basis



--------------------------------------------------------------------------------



54

as the Term Loans and Revolving Commitments, as applicable, not covered by the
applicable Extension Agreement. Upon the effectiveness of any Extension
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
or the Extended Revolving Commitments, as applicable. Each Extension Agreement
shall be furnished to the other parties hereto.
(b)Each Extension shall be consummated pursuant to procedures set forth in the
associated Extension Offer; provided that the Company shall cooperate with the
Administrative Agent prior to making any Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including, without limitation, timing, rounding and other adjustments.
(c)In connection with any Extension of any Revolving Commitments, (i) on any
Termination Date, the participating interests of the non-extending Revolving
Lenders in the continuing Letters of Credit shall be reallocated to the
extending Revolving Lenders ratably in proportion to their Extended Revolving
Commitments (without regard to whether or not the conditions in Section 5.03 can
then be satisfied but subject to such Extended Revolving Commitments then being
in effect) to the extent of the unused portions of such Extended Revolving
Commitments and (ii) on such Termination Date, to the extent the participating
interests of the non-extending Revolving Lenders in the Letters of Credit are
not then reallocated pursuant to the foregoing clause (i), the Company shall
provide to the Issuing Lender cash collateral or a back-to-back letter of credit
in respect of the non-reallocated portion. If, for any reason, such cash
collateral or back-to-back letter of credit is not provided or, as a result of
the condition contained in the first parenthetical clause of clause (i) of the
preceding sentence, the reallocation contemplated by said clause (i) does not
occur, the non-extending Revolving Lenders shall continue to be responsible for
their participating interests in the Revolving Letters of Credit. After each
Termination Date, the L/C Commitment shall be as agreed with the Revolving
Lenders having Extended Revolving Commitments. The actual or contingent
participating interests of the Revolving Lenders in Letters of Credit shall at
all times be allocated ratably to all Revolving Lenders, whether extending or
non-extending, having Revolving Commitments then in effect.


SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.09(b);
(b)the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders, all affected
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 10.02),
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender;
(c)if any L/C Obligation exists at the time a US Revolving Lender becomes a
Defaulting Lender then:
(i)all or any part of such L/C Obligation shall be reallocated among the
non-Defaulting Lenders in accordance with their respective US Revolving
Percentage but only to the extent (x) the sum of all non-Defaulting Lenders’ US
Revolving Credit Exposures plus such Defaulting Lender’s US Revolving Percentage
of such L/C Obligation does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (y) the conditions set forth in Section 5.03 are
satisfied at such time;



--------------------------------------------------------------------------------



55

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
US Revolving Percentage of such L/C Obligation (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Article VIII for so long as such amount is outstanding;
(iii)if the Company cash collateralizes any amount of such Defaulting Lender’s
US Revolving Percentage of an L/C Obligation pursuant to clause (ii) above, the
Company shall not be required to pay any fees to such Defaulting Lender pursuant
to Section 3.03(a) with respect to such amount during the period such amount is
cash collateralized;
(iv)if all or any part of an L/C Obligation is reallocated among the
non-Defaulting Lenders pursuant to clause (i) above, then the fees payable to
the Revolving Lenders pursuant to Section 2.09(b) and Section 3.03(a) shall be
adjusted in accordance with such non-Defaulting Lenders’ US Revolving
Percentage; and
(v)if any Defaulting Lender’s US Revolving Percentage of an L/C Obligation is
neither cash collateralized nor reallocated pursuant to this Section 2.18(c),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s US Revolving Commitment that was utilized by such L/C Obligation) and
letter of credit fees payable under Section 3.03(a) with respect to such
Defaulting Lender’s US Revolving Percentage of such L/C Obligation shall be
payable to the Issuing Lender until such amount is cash collateralized and/or
reallocated.
(d)subject to the last sentence of this Section 2.18, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.15(d) but excluding Section 2.16(b))
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, to the
payment of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuing Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Letter of Credit, (iv) fourth, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, with respect to this clause (viii), that if such payment is (A) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of Letters of Credit in which a Defaulting Lender has funded its
participation obligations and (B) made at a time when the conditions set forth
in Section 5.03 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the



--------------------------------------------------------------------------------



56

prepayment of any Loans or reimbursement obligations owed to any Defaulting
Lender.
In the event that the Administrative Agent, the Company and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Loans of the other Lenders and fulfill its
reimbursement obligations in respect of Letters of Credit as the Administrative
Agent and Issuing Lender shall determine may be necessary in order for such
Lender to hold such Loans and reimbursement obligations in respect of Letters of
Credit in accordance with its US Revolving Percentages or Multicurrency
Revolving Percentages, as applicable.
In addition to the foregoing provisions of this Section 2.18, if any Lender
becomes a Defaulting Lender, then the Company may (in the event that the Company
does not require such Defaulting Lender to assign and delegate its interest,
rights and obligations under this Agreement in accordance with Section 2.16(b)),
on 10 Business Days’ prior written notice to the Administrative Agent and such
Lender, terminate the Commitment of such Lender and repay all obligations of any
Borrower owing to such Lender relating to the Loans and participations held by
such Lender as of such termination date.


SECTION 2.19. Foreign Subsidiary Borrower. The Company may designate any
Subsidiary that is (i) a Wholly Owned Subsidiary of the Company and (ii) a
Foreign Subsidiary, as an additional Foreign Subsidiary Borrower upon 10
Business Days’ notice (or shorter notice if acceptable to the Administrative
Agent) to the Administrative Agent and the Lenders (such notice to include the
name, primary business address and tax identification number of such proposed
Foreign Subsidiary Borrower). Upon proper notice and receipt by the
Administrative Agent of such documents and legal opinions as the Administrative
Agent in consultation with all the Lenders may reasonably request (including a
legal opinion as to withholding Taxes applicable with respect to any payment
made by such Subsidiary) and subject to the Administrative Agent’s determining
in consultation with all the Lenders that designating such Subsidiary as a
Foreign Subsidiary Borrower would not cause any Lender to suffer any economic,
legal or regulatory disadvantage (it being understood and agreed that no Lender
shall be deemed to suffer any such disadvantage on account of any withholding
Tax being applicable to any payment made by such Subsidiary to the extent that
the applicable Loan Parties agree to treat any such withholding Tax as an
Indemnified Tax, in which case no such legal opinion as to withholding Tax shall
be required), such Subsidiary shall be a Foreign Subsidiary Borrower and a party
to this Agreement and the other Loan Documents. A Subsidiary shall cease to be a
Foreign Subsidiary Borrower hereunder at such time the Company gives at least 10
Business Days’ prior notice (or shorter notice if acceptable to the
Administrative Agent) to the Administrative Agent and the Lenders of its
intention of terminating such Subsidiary as a Foreign Subsidiary Borrower,
provided that any such termination shall not be effective and such Subsidiary
shall remain a Foreign Subsidiary Borrower until such time as Loans to such
Foreign Subsidiary Borrower and accrued interest thereon and all other amounts
then due from such Foreign Subsidiary Borrower have been paid in full.
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event will any Foreign Subsidiary Borrower be obligated or otherwise
liable for any Term Loans, Revolving Loans or other Obligations of any nature of
the Company or any other Loan Party’s guaranty of such Obligations of the
Company.




ARTICLE III


LETTERS OF CREDIT






SECTION 3.01. L/C Commitment.



--------------------------------------------------------------------------------



57

(a)Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other US Revolving Lenders set forth in Section
3.04(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the Company or any of its Subsidiaries on any Business Day during the
Revolver Availability Period in such form as may be approved from time to time
by the Issuing Lender; provided that the Issuing Lender shall have no obligation
to issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the total US Revolving
Credit Exposures would exceed the total US Revolving Commitments. Each Letter of
Credit shall be issued under the US Revolving Commitments, (ii) be denominated
in Dollars or a Multicurrency other than Dollars and (iii) expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date that is five Business Days prior to the then latest Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions under
the US Revolving Commitments hereof.
(b)The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Law applicable to the Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it,
(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally, (iii) except as
otherwise agreed by the Administrative Agent and the Issuing Lender, such Letter
of Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit, (iv) except as otherwise agreed by the Administrative Agent and the
Issuing Lender, the Letter of Credit is to be denominated in a currency other
than Dollars or a Multicurrency or (v) the Issuing Lender does not as of the
issuance date of the requested Letter of Credit issue Letters of Credit in the
requested currency; provided that in the case of clause (ii) the Borrower may
request for JPMorgan Chase Bank, N.A. to be designated as an Issuing Lender
hereunder, such designation shall be effective upon acceptance by JPMorgan Chase
Bank, which acceptance shall be deemed provided unless it violates one or more
policies of JPMorgan Chase Bank, N.A.


SECTION 3.02. Procedure for Issuance of Letter of Credit. The Company may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender (with a copy to the Administrative Agent) at
its address for notices specified herein an Application therefor not later than
1:00 p.m. New York City time at least two Business Days (or such later date and
time as the Administrative Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to the proposed issuance,
completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the Issuing Lender, by personal delivery or by any other
means acceptable to the Issuing Lender. Upon receipt of any Application, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures, calculate the Multicurrency Equivalent
of such Letter of Credit if it is to be denominated in a currency other than
Dollars and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Company. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Company promptly
following the



--------------------------------------------------------------------------------



58

issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).


SECTION 3.03. Fees and Other Charges.
(a)The Company will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Rate then in effect with respect to
Eurocurrency Loans under the Revolving Facility, shared ratably among the
Revolving Lenders and payable on each Quarterly Date and on the earlier of the
date the Revolving Commitments terminate and the Termination Date, commencing on
the first such date to occur after the issuance date. In addition, the Company
shall pay to the Issuing Lender for its own account a fronting fee of 0.25% per
annum on the undrawn and unexpired amount of each Letter of Credit, payable on
each Quarterly Date and on the earlier of the date the Revolving Commitments
terminate and the latest Termination Date, commencing on the first such date to
occur after the issuance date.
(b)In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.


SECTION 3.04. L/C Participations.
(a)The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
such L/C Participant irrevocably agrees to accept and purchase and hereby
accepts and purchases from the Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s US Revolving Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each such
L/C Participant agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Company in accordance with the terms of this Agreement (or in the event that
any reimbursement received by the Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay to the
Administrative Agent or the Issuing Lender upon demand at the Administrative
Agent’s address for notices specified herein an amount equal to such L/C
Participant’s US Revolving Percentage of the amount that is not so reimbursed
(or is so returned). Each such L/C Participant’s obligation to pay such amount
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Company or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of the Company, (iv) any breach of this
Agreement or any other Loan Document by the Company, any other Loan Party or any
other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(b)If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender through the Administrative
Agent on demand an amount equal to the product of (i) such amount, times (ii)
the daily average Federal Funds Effective Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator



--------------------------------------------------------------------------------



59

of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.04(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
(through the Administrative Agent) with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.
(c)Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.04(a), the Administrative Agent
receives any payment related to such Letter of Credit (whether directly from the
Company or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.


SECTION 3.05. Reimbursement Obligations of the Company. If any draft is paid
under any Letter of Credit, the Company shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 1:00 p.m., New York City time, on (i) the Business Day
that the Company receives notice of such draft, if such notice is received on
such day prior to 10:00 a.m., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Company
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in the currency in which such Letter
of Credit is denominated and in immediately available funds. If the Company
fails to so reimburse the Issuing Lender by such time, the Administrative Agent
shall within two Business Days thereof notify each L/C Participant (with a copy
to the Company) of the honor date, the amount of the unreimbursed drawing and
the amount of such L/C Participant’s US Revolving Percentage thereof. Upon such
notice, if such Letter of Credit is denominated in a currency other than
Dollars, the Administrative Agent shall convert unpaid payment to Dollars using
a spot exchange rate as reasonably determined by the Issuing Lender and set
forth in such notice. For the avoidance of doubt, any payment by any L/C
Participant shall be made in Dollars, irrespective of the currency of the
underlying Letter of Credit. Upon such notice, the Company shall be deemed to
have requested an ABR Borrowing to be disbursed on the honor date in an amount
equal to the unreimbursed drawing, without regard to the minimum and multiples
specified in Section 2.02(c) for the principal amount of ABR Loans, without the
need for a Borrowing request but subject to the Revolving Credit Exposure and
Revolving Commitments limitations set forth in Section 2.01(a) and the
conditions set forth in Section 5.03. Interest shall be payable on any unpaid
amount owing by the Company under this Section 3.05 from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.10(a) and (y) thereafter, Section 2.10(c); provided, that for any period such
unpaid amount is denominated in a Multicurrency other than Dollars for any
period, such interest shall be payable for such period at the Multicurrency
Overnight Rate for such currency.
SECTION 3.06. Obligations Absolute. The Company’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Company
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person, including waiver by the Issuing Lender of any
requirement that exists for the Issuing Lender’s protection and not the
protection of the Company or any waiver by the Issuing Lender which does not in
fact materially prejudice the Company, honor of a



--------------------------------------------------------------------------------



60

demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft and any payment made by the
Issuing Lender in respect of an otherwise complying item presented after the
date specified as the expiration date of, or the date by which documents must be
received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable. The Company also
agrees with the Issuing Lender that the Issuing Lender shall not be responsible
for, and the Company’s Reimbursement Obligations under Section 3.05 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Company and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Company against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Company agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Company and shall not result in any
liability of the Issuing Lender to the Company.
SECTION 3.07. Letter of Credit Payments, If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Company of the date and amount thereof. The responsibility of the Issuing Lender
to the Company in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.
SECTION 3.08. Applications, To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.


SECTION 3.09. Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit. The Company hereby acknowledges that the issuance
of Letters of Credit for the account of Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.


SECTION 3.10. Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Lender and the Company when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the Issuing Lender shall not be responsible to the Company for, and
the Issuing Lender’s rights and remedies against the Company shall not be
impaired by, any action or inaction of the Issuing Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the law or any order of a
jurisdiction where the Issuing Lender or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.





--------------------------------------------------------------------------------



61





SECTION 3.11. Role of the Issuing Lender. Each Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the Issuing Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lender, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Issuing Lender shall be liable or responsible for any of the matters described
in Section 3.06; provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the Issuing
Lender, and the Issuing Lender may be liable to the Company, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers which the Borrowers prove were caused by the
Issuing Lender’s willful misconduct or gross negligence or the Issuing Lender’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The Issuing Lender
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES


The Company represents and warrants to the Lenders that (i) as of the Closing
Date and (ii) as of any other date such representations and warranties must be
made hereunder:


SECTION 4.01. Organization; Powers; Subsidiaries. Each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite organizational power and
authority to carry on its business as now conducted in all material respects
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required. Each Loan Party has all requisite organizational
power and authority to enter into the Loan Documents to which it is a party and
to carry out the Transactions. All of the Subsidiaries of the Company as of the
Closing Date are identified in Schedule IV annexed hereto (which Schedule IV
sets forth the exact legal name and jurisdiction of incorporation or
organization of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party) and each Excluded
Subsidiary as of the Closing Date has been so designated on said Schedule.


SECTION 4.02. Authorization; Enforceability. The execution, delivery and
performance



--------------------------------------------------------------------------------



62

by each Loan Party of each Loan Document to which such Loan Party is a party are
within such Loan Party’s corporate, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
limited liability company or other organizational and, if required, by all
necessary shareholder or member action. This Agreement has been, and each other
Loan Document will be, duly executed and delivered by the applicable Loan Party
and constitutes (or, when executed and delivered by the applicable Loan Party,
will constitute) a legal, valid and binding obligation of the applicable Loan
Party, enforceable against the applicable Loan Party in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).




SECTION 4.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Loan Party is
a party (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect or are immaterial,
and (ii) any filings which are necessary to perfect the security interests
created under the Collateral Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Company or any other Loan Party or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture or other material
agreement or instrument binding upon the Company, any other Loan Party or any
material assets of any Loan Party, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries other than the Liens created under the Collateral Documents in
favor of Collateral Agent on behalf of Secured Parties.


SECTION 4.04. Financial Condition; No Material Adverse Change.
(a)The Company has heretofore furnished to the Lenders the unaudited pro forma
consolidated balance sheet of Company and its Subsidiaries as at March 31, 2013
(the “Pro Forma Balance Sheet”) prepared after giving effect (as if such events
had occurred on such date) to (i) the consummation of the DataQuick/MSB
Acquisition, (ii) the Loans to be made on the Closing Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheet was prepared by the Company in good
faith based on the information available to the Company as of the date of
delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial position of Company and its consolidated
Subsidiaries as at March 31, 2013, assuming that the events specified in the
preceding sentence had actually occurred at such date.


(b)The Company has heretofore furnished to the Lenders (i) the audited
consolidated balance sheet of the Company and its Subsidiaries for the fiscal
years ended December 31, 2011 and December 31, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for each such fiscal year of the Company and its Subsidiaries, including
the notes thereto, (ii) the unaudited consolidated balance sheet of the Company
and its Subsidiaries for the fiscal quarters ended March 31, 2013 and June 30,
2013, the related consolidated statements of income or operations, shareholders’
equity and cash flows for each such fiscal quarter and a comparison of financial
performance for each such fiscal quarter to the corresponding fiscal quarter of
the previous fiscal year, (iii) the audited consolidated balance sheet of the
Target Business for the fiscal year ended December 31, 2012, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, including the notes thereto and (iv) the unaudited
consolidated balance sheet of the Target Business for the fiscal quarters ended
March 31, 2013 and June 30, 2013, the related consolidated statements of income
or operations, shareholders’ equity and cash flows for each such fiscal



--------------------------------------------------------------------------------



63

quarter and a comparison of financial performance for each such fiscal quarter
to the corresponding fiscal quarter of the previous fiscal year, each prepared
in accordance with GAAP applied on a consistent basis.
(c)Since December 31, 2012, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole.
SECTION 4.05. Properties.


(a)Property Generally. Each of the Company and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 7.02 and except for
minor defects in title that do not interfere in any material respect with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)Intellectual Property. Each of the Company and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof and the
conduct of the Company and its Subsidiaries’ businesses does not infringe upon
the rights of any other Person, except for any such defects or infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 4.06. Litigation and Environmental Matter.


(a)Actions, Suits and Proceedings. There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its Subsidiaries (i) that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that could reasonably be expected to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
consummation of the transactions contemplated hereby or thereby.
(b)Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


SECTION 4.07. Compliance with Laws and Agreements.
Each of the Company and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company and its Subsidiaries will not
knowingly use the proceeds of the Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.


SECTION 4.08. Investment Company Status. Neither the Company nor any of its



--------------------------------------------------------------------------------



64

Subsidiaries is an “investment company” as defined in, or subject to
registration under, the Investment Company Act of 1940.


SECTION 4.09. Taxes, Etc. The Company and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns and reports required to have been filed and have paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


SECTION 4.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Company to the Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading as of the date made;
provided that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood that such
projections may vary from actual results and that such variances may be
material.


SECTION 4.12. Use of Credit. Use of Credit. The proceeds of the Loans shall be
used (a) to finance a portion of the consideration for the DataQuick/MSB
Acquisition, (b) to pay fees, costs and expenses in connection with the
DataQuick/MSB Acquisition, (c) to refinance borrowings under the Existing Credit
Agreement and (d) for working capital, acquisitions and other general corporate
purposes. Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any Loan hereunder will be
used to buy or carry any Margin Stock in violation of Registration T, U or X of
the Board.


SECTION 4.13. Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1994, unless flood insurance has been obtained thereafter and is in effect.


SECTION 4.14. Matters Relating to Collateral.


(a)Creation, Perfection and Priority of Liens.
(i) The execution and delivery of the Collateral Documents by the Loan Parties
(other than any Foreign Subsidiary Borrower), together with (A) the actions
taken on or prior to the Closing Date pursuant to Section 5.02(d) hereof and
required to be taken thereafter pursuant to Section 6.11 hereof and (B) the
delivery to Collateral Agent of any Pledged Collateral not delivered to the
Administrative Agent or Collateral Agent at the time of execution and delivery
of the applicable Collateral Document are effective to create in favor of the
Administrative Agent or Collateral Agent, as the case may be, for the benefit of
the appropriate Secured Parties, as security for the respective Secured
Obligations, a valid and perfected First Priority Lien on all of the Collateral,
and all filings and other actions necessary or desirable to perfect and maintain
the perfection and First



--------------------------------------------------------------------------------



65

Priority status of such Liens have been duly made or taken and remain in full
force and effect, other than the filing or recording of any UCC financing
statements or other Collateral Documents delivered to the Administrative Agent
or Collateral Agent for filing or recordation (but not yet filed or recorded),
any filings, recordings or other actions that may be necessary or desirable
under foreign laws and the periodic filing of UCC continuation statements in
respect of UCC financing statements filed by or on behalf of the Administrative
Agent or Collateral Agent.
(ii)Once executed and delivered pursuant to the terms of Section 6.09(b), each
Mortgage creates, as security for the obligations purported to be secured
thereby, a valid and enforceable perfected security interest in and mortgage
lien on the respective Mortgaged Property in favor of Collateral Agent (or such
other trustee as may be required or desired under local law) for the benefit of
the Secured Parties, superior and prior to the rights of all third Persons
(except that the security interest and mortgage lien created on such Mortgaged
Property may be subject to the Permitted Encumbrances related thereto) and
subject to no other Liens (other than Permitted Encumbrances related thereto).
(b)Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for either (i) the pledge or grant by any Loan Party of the Liens
purported to be created in favor of the Administrative Agent or Collateral Agent
pursuant to any of the Collateral Documents or (ii) the exercise by the
Administrative Agent or Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by Section 4.14(a) and except as may be
required by applicable governmental rules in connection with an exercise of
rights or remedies.
(c)Absence of Third-Party Filings. Except such as may have been filed in favor
of the Administrative Agent or Collateral Agent as contemplated by Section
4.14(a) and filings for Liens permitted hereunder, no effective UCC financing
statement, fixture filing or other instrument similar in effect covering all or
any part of the Collateral is on file in any filing or recording office (except
as may have been filed (i) to secure Indebtedness which is no longer outstanding
and (ii) with respect to commitments to lend which have been terminated).\
(d)Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
(e)Information Regarding Collateral. All information supplied to the
Administrative Agent or Collateral Agent by or on behalf of the Company or any
Subsidiary Guarantor with respect to the Collateral is accurate and complete in
all material respects.


SECTION 4.15. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or other comparable term) of the Company under and as defined in
the Existing Note Documents governing any Subordinated Indebtedness.
SECTION 4.16. Patriot Act; Anti-Corruption Laws. To the extent applicable, the
Company and each of its Subsidiaries is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended from time to time, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended from time to time) and any
other enabling legislation or executive order relating thereto, and (ii) the
Patriot Act. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended from time



--------------------------------------------------------------------------------



66

to time.


ARTICLE V


CONDITIONS


SECTION 5.01. Conditions to Effectiveness. The effectiveness of this Agreement
is subject to satisfaction of the following conditions precedent is subject to
satisfaction of the following conditions precedent:
(a)Agreement. Each Borrower, the Administrative Agent, the Issuing Lender and
the Lenders, shall have executed and delivered this Agreement.
(b)Borrower Documents. On or before the Effective Date, the Company shall, and
shall cause CoreLogic Australia Pty Limited to, deliver to the Administrative
Agent and its counsel the following with respect to the Company or CoreLogic
Australia Pty Limited, as the case may be, each, unless otherwise noted, dated
the Effective Date:


(i)Certified copies of the certificate or articles of incorporation or other
appropriate organizational documents of such Person, together with a good
standing certificate from the Secretary of State or similar government official
of its jurisdiction of incorporation or formation, each dated a recent date
prior to the Effective Date;
(ii)Copies of the bylaws or similar organizational documents of such Person,
certified as of the Effective Date by such Person’s corporate secretary or an
assistant secretary (or the corporate secretary or an assistant secretary of the
Company);
(iii)Resolutions of the board of directors or similar governing body of such
Person approving and authorizing the execution, delivery and performance of this
Agreement, certified as of the Effective Date by the corporate secretary or an
assistant secretary of such Person (or the corporate secretary or an assistant
secretary of the Company) as being in full force and effect without modification
or amendment; and
(iv)Signature and incumbency certificates of the officers of such Person
executing this Agreement.
(c)Patriot Act. The Lenders shall have received, to the extent requested, at
least two Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.
SECTION 5.02. Conditions to Initial Borrowing. The obligation of each Lender or
the Issuing Lender to make a loan or issue a Letter of Credit hereunder is
subject to satisfaction of the following conditions precedent:
(a)Loan Party Documents. On or before the Closing Date, the Company shall, and
shall cause each other Loan Party to, deliver to the Administrative Agent and
its counsel the following with respect to the Company or such Loan Party, as the
case may be, each, unless otherwise noted, dated the Closing Date:
(i)Certified copies of the certificate or articles of incorporation or other
appropriate organizational documents of such Person, together with a good
standing certificate from the Secretary of State or similar government official
of its jurisdiction of incorporation or formation, each dated a recent date
prior to the Closing Date;



--------------------------------------------------------------------------------



67

(ii)Copies of the bylaws or similar organizational documents of such Person,
certified as of the Closing Date by such Person’s corporate secretary or an
assistant secretary (or the corporate secretary or an assistant secretary of the
Company);
(iii)Resolutions of the board of directors or similar governing body of such
Person approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, certified as of the Closing Date by the
corporate secretary or an assistant secretary of such Person (or the corporate
secretary or an assistant secretary of the Company) as being in full force and
effect without modification or amendment;
(iv)Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party; and
(v)Executed originals of each of the Loan Documents (other than this Agreement)
to which such Person is a party.
(b)DataQuick/MSB Acquisition. The DataQuick/MSB Acquisition shall be consummated
pursuant to the Purchase Agreement, substantially concurrently with the initial
funding of the Loans on the Closing Date, and no provision thereof (excluding,
for the avoidance of doubt, any schedules supplemented pursuant to Section 5.15
of the Purchase Agreement) shall have been amended, supplemented or waived, and
no consent shall have been given thereunder, in any manner materially adverse to
the interests of the Lenders, without the prior written consent of the Lead
Arrangers, such consent not to be unreasonably withheld or delayed.


(c)Approvals. On or prior to the Closing Date, (i) all necessary material
governmental (domestic and foreign) and material Third Party approvals and/or
consents required to be obtained pursuant to the Purchase Agreement shall have
been obtained and remain in effect, and all applicable waiting periods with
respect thereto shall have expired without any action being taken by any
competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of the Transactions, (ii) there shall not exist
any judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the Transactions and (iii) there
shall be no actions, suits or proceedings pending or threatened that could
reasonably be expected to affect the legality, validity or enforceability of
this Agreement or any other Loan Documents.
(d)Security Interests in Pledged Collateral. The Administrative Agent shall have
received evidence satisfactory to it that the Company and each Subsidiary
Guarantor shall have taken or caused to be taken all such actions, executed and
delivered or caused to be executed and delivered all such agreements, documents
and instruments, and made or caused to be made all such registrations, filings
and recordings (other than the filing or recording of items described in clause
(iii) below) that may be necessary or, in the opinion of the Administrative
Agent, reasonably desirable in order to create in favor of Collateral Agent, for
the benefit of Lenders, a valid and (upon such filing and recording) perfected
First Priority security interest in the entire Pledged Collateral. Such actions
shall include the following:
(i)delivery to Collateral Agent of accurate and complete schedules to the
Guarantee and Collateral Agreement;
(ii)delivery to Collateral Agent of pledged notes and/or stock certificates
representing all notes and capital stock included in the Pledged Collateral
(which notes and stock certificates shall be accompanied by irrevocable undated
transfer powers or stock powers (as applicable), duly endorsed in blank and
otherwise satisfactory in form and substance to Collateral Agent);



--------------------------------------------------------------------------------



68

(iii)delivery to Collateral Agent of UCC financing statements with respect to
the Collateral under the Guarantee and Collateral Agreement, for filing in the
jurisdiction of organization or formation of each applicable Loan Party;
(iv)certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Company or any Subsidiary Guarantor as debtor and that
are filed in the jurisdictions referred to in clause (iii) above and, to the
extent requested by the Collateral Agent, in such other jurisdictions in which
Collateral is located on the Closing Date, together with copies of such other
financing statements that name the Company or any Subsidiary Guarantor as debtor
(none of which shall cover any of the Collateral except (A) to the extent
evidencing Liens permitted by this Agreement, (B) those in respect of which
Collateral Agent shall have received termination statements (Form UCC-3) or such
other termination statements as shall be required by local law fully executed
for filing) or (C) those in respect of the Existing Credit Agreement, or, in the
case of the Purchase Agreement Target Subsidiaries, the Credit Facilities (as
defined in the Purchase Agreement);


(v)delivery to the Collateral Agent of such customary intellectual property
filings as requested by the Collateral Agent in respect of all federally
registered and applied for patents, trademarks and copyrights owned by the Loan
Parties that constitute Collateral and in form and substance reasonably
satisfactory to the Collateral Agent;
(vi)evidence that all other actions necessary or, in the reasonable opinion of
Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Guarantee and Collateral Agreement have been
taken, and the Guarantee and Collateral Agreement shall be in full force and
effect.
(e)Loan Parties. As of the Closing Date, the aggregate value of all assets of
the Company and the Subsidiary Guarantors, as certified by a Responsible Officer
of the Company, shall be equal to at least 90% of the value of the Total
Domestic Assets.
(f)Opinions of Counsel to Loan Parties. The Lenders and their respective counsel
shall have received original executed copies of one or more favorable written
opinions of (i) General Counsel for the Company, (ii) O'Melveny & Myers LLP,
special counsel for the Company and the Subsidiary Guarantors and (iii) in house
or designated local counsel for CoreLogic Australia Pty Limited, each dated as
of the Closing Date and setting forth substantially the matters in the opinions
designated in Exhibit D annexed hereto and such other matters as the
Administrative Agent may reasonably request, and the Company hereby requests
such counsel for Loan Parties to deliver such opinions, in each case addressed
to the Administrative Agent and Collateral Agent in their capacities as such,
and each of the Lenders.
(g)Solvency Assurances. On the Closing Date, the Lenders shall have received a
financial condition certificate dated the Closing Date, substantially in the
form of Exhibit E annexed hereto and with appropriate attachments demonstrating
that, after giving effect to the consummation of the Transactions, the Company
and its Subsidiaries taken as a whole will be solvent.
(h)Fees. The Company shall have paid to the Administrative Agent, for
distribution (as appropriate) to Agents and Lenders, the fees payable on the
Closing Date.
(i)No Purchase Agreement Material Adverse Effect. There shall not have occurred
any circumstance, development, event, condition, effect or change since December
31, 2012 that, individually or in the aggregate has resulted in a Purchase
Agreement Material Adverse Effect on the Target Business.



--------------------------------------------------------------------------------



69

(j)Existing Credit Agreement. The Lenders shall have received evidence that the
Existing Credit Agreement has been, or concurrently with the Closing Date is
being, terminated and all Liens securing obligations under the Existing Credit
Agreement have been, or concurrently with the Closing Date are being, released.
(k)Patriot Act. To the extent not previously delivered on the Effective Date,
the Lenders shall have received, to the extent requested, at least two Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.
(l)Financial Statements. The Lenders shall have received (i) the financial
statements referred to in Section 4.04(a) and (b) and (ii) Projections for the
Fiscal Year ending December 31, 2013 through the Fiscal Year ending December 31,
2018.
SECTION 5.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)the representations and warranties of the Company set forth in this Agreement
shall be true and correct in all material respects on and as of the date of such
Borrowing (or, if any such representation or warranty is expressly stated to
have been made as of a specified date, as of such specified date); and
(b)at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
shall be deemed to constitute a representation and warranty by the Company on
the date thereof as to the matters specified in the preceding sentence.


ARTICLE VI


AFFIRMATIVE COVENANTS


On and after the Closing Date, until the Commitments have expired or been
terminated, no Letter of Credit remains outstanding and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full (other than any contingent indemnification obligations as
to which no claim has been asserted), the Company covenants and agrees with the
Lenders that:
SECTION 6.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:
(a)within 90 days after the end of each Fiscal Year (or such number of days
within which the Company shall be required to file its Annual Report on Form
10-K for such Fiscal Year with the SEC, with regard to any extension of the
SEC’s filing requirements pursuant to Rule 12b-25 or any applicable successor
rules), (i) the audited consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows of the Company and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the



--------------------------------------------------------------------------------



70

Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii) the Projections for the immediately following
Fiscal Year;
(b)within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company (or such number of days within which the Company
shall be required to file its Quarterly Report on Form 10-Q for such Fiscal
Quarter with the SEC, with regard to any extension of the SEC’s filing
requirements pursuant to Rule12b-25 or any applicable successor rules), the
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of the Company and its Subsidiaries as of the end of and
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous Fiscal Year, all certified by a Responsible Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)(i) concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Responsible Officer of the Company
substantially in the form of Exhibit C hereto (A) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto and
(B) setting forth reasonably detailed calculations demonstrating compliance with
Section 7.09 and (ii) concurrently with any delivery of financial statements
under clause (a) of this Section, a certificate of a Responsible Officer of the
Company substantially in the form of Exhibit C hereto attaching a schedule
setting forth the portion of the baskets for Restricted Junior Payments used
during the most recent Fiscal Year pursuant to Section 7.05 and the remaining
portion available thereunder;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Company or any
of its Subsidiaries with the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;
(e)promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Company or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided, that if the Company or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Company and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator of sponsor and the Company shall provide copies of such documents
and notices to the Administrative Agent (on behalf of the Lenders) promptly
after receipt thereof; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any of
its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (including
accountants’ letters).
Financial statements and other information required to be delivered pursuant to
Sections
6.01(a), 6.01(b) and 6.01(d) shall be deemed to have been delivered on the date
such statements and
information shall have been (i) posted by the Company on its website on the
Internet at the website address www.corelogic.com or another website address
provided by the Company in a written notice to the Administrative Agent, (ii)
posted on a publicly available website maintained by or on behalf of the SEC for
access to documents filed in the EDGAR database (the “EDGAR Website”) or (iii)
posted on behalf of the Company on Intralinks or similar site to which the
Administrative Agent and all of the Lenders have been granted access; provided
that (i) the Company shall deliver paper copies of such documents to the
Administrative Agent for delivery by the Administrative Agent to any Lender that
requests the Company to deliver such paper copies, until a written request to
cease delivering paper



--------------------------------------------------------------------------------



71

copies is given by such Lender (through the Administrative Agent) and (ii) the
Company shall notify the Administrative Agent of the posting of any such
documents and, if requested by the Administrative
Agent, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.


The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by any Loan Party with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it (through the Administrative Agent) or
maintaining its copies of such documents.
SECTION 6.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any of
its Affiliates which would reasonably be expected to result in a Material
Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$25,000,000;
(d)the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Company or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect; and
(e)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Company setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
SECTION 6.03. Existence; Conduct of Business. The Company will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 7.06 or (ii)
the Company from reincorporating in another state of the U.S. as long as (A) the
Company remains liable for all of its obligations under the Loan Documents and
(B) the Company shall provide 30 days’ advance written notice (or shorter notice
if acceptable to the Administrative Agent) to the Administrative Agent and
comply with any reasonable request of the Administrative Agent in respect of
Section 6.09(c) prior to the effectiveness of such reincorporation; provided,
further, that, subject to Section 7.06(b), none of the Company or any Loan Party
shall be required to preserve any right or franchise, or the corporate existence
of any Subsidiary, if the board of directors of the Company or such Loan Party
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company or such Loan Party, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to the
Company, such Loan Party or the Lenders.


SECTION 6.04. Payment of Obligations. The Company will, and will cause each
other Loan Party to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected



--------------------------------------------------------------------------------



72

to result in a Material Adverse Effect before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.


SECTION 6.05. Maintenance of Properties. The Company will, and will cause each
other Loan Party to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted, in all material respects.


SECTION 6.06. Books and Records; Inspection Rights. The Company will, and will
cause each other Loan Party to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Company will, and will cause each
other Loan Party to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.


SECTION 6.07. Compliance with Laws and Agreements. The Company will, and will
cause each other Loan Party to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 6.08. Insurance. The Company will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business similarly situated against loss or damage of the kinds and in
the amounts customarily insured against by such corporations and carry such
other insurance as is usually carried by such corporations; provided that the
Company and its Subsidiaries may self-insure to the same extent as other
companies of a similar size engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary
operates and to the extent consistent with prudent business practice. Each such
policy of insurance applicable to the Loan Parties shall (a) name the Collateral
Agent for the benefit of Secured Parties as an additional insured thereunder as
its interests may appear and (b) in the case of each business interruption and
casualty insurance policy, contain a lender loss payable clause or endorsement,
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent for the benefit of Secured Parties as the loss payee thereunder
for any covered loss and provides for at least 30 days prior written notice to
the Collateral Agent of any modification or cancellation of such policy. The
provisions of this Section 6.08 shall be deemed supplemental to, but not
duplicative of, the provisions of any Collateral Documents that require the
maintenance of insurance.


SECTION 6.09. Further Assurances; Additional Subsidiary Guarantors; Additional
Collateral.
(a)For each new Subsidiary (other than any Excluded Subsidiary) created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (a), shall include any existing Subsidiary that ceases to be an
Excluded Subsidiary), the Company will promptly (but, in any event, within 30
days following any such event (or such extended period of time as agreed by the
Administrative Agent)) notify the Administrative Agent and the Collateral Agent
of such event and (A) cause each such new Subsidiary to execute and deliver to
the Administrative Agent and the Collateral Agent a counterpart of the Guarantee
and Collateral Agreement, (B) cause (I) the Capital Stock of each such new
Subsidiary that is owned by any Loan Party (other than any Foreign Subsidiary
Borrower), (II) the Capital Stock of each Domestic Subsidiary (other than any
Excluded Domestic Subsidiary) of such



--------------------------------------------------------------------------------



73

new Subsidiary and (III) if such new Subsidiary owns 65% or more of the total
combined voting power of all classes of Voting Stock of any Foreign Subsidiary
(other than any Excluded Foreign Subsidiary), 65% of the Voting Stock and 100%
of the non-Voting Stock of such Foreign Subsidiary, in each case, to be pledged
under the Guarantee and Collateral Agreement and under any other pledge
agreements or instruments that the Collateral Agent may reasonably request to
effectuate such pledge, and (C) take all such further actions and execute all
such further documents and instruments (including actions, documents and
instruments comparable to those described in Section 5.02(d)) as may be
necessary or, in the opinion of the Collateral Agent, reasonably desirable to
create in favor of the Collateral Agent, for the benefit of Secured Parties, a
valid and perfected First Priority Lien on all of the Collateral of each such
Subsidiary described in the applicable forms of Collateral Documents.
(b)The Company will, and will cause each Subsidiary Guarantor to, grant to the
Collateral Agent for the benefit of the Secured Parties, Mortgages on Real
Property not subject to a Lien permitted pursuant to Section 7.02 (such
Mortgages limited to unencumbered owned Real Property with a fair market value
of $10,000,000 or more) as may be requested from time to time by the
Administrative Agent or the Required Lenders (collectively, the “Additional
Collateral Documents”). All such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable First Priority Liens. The
Additional Collateral Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Collateral Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full. In the case of any Mortgages pursuant to this Section
6.09(b), the Company or the respective Subsidiary Guarantor shall deliver to the
Collateral Agent:
(i)a fully executed counterpart of such Mortgage and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgage and UCC fixture filings shall cover such Mortgaged Property,
together with evidence that counterparts of such Mortgage and UCC fixture
filings have been delivered to the title insurance company insuring the Lien of
such Mortgage for recording;
(ii)a Mortgage Policy relating to such Mortgage of the respective Mortgaged
Property, issued by a title insurer reasonably satisfactory to the Collateral
Agent, in an insured amount reasonably satisfactory to the Collateral Agent and
insuring the Collateral Agent that the Mortgage on such Mortgaged Property is a
valid and enforceable First Priority mortgage lien on such Mortgaged Property,
free and clear of all defects and encumbrances except Permitted Encumbrances and
other Liens permitted by Section 7.02, with such Mortgage Policy (1) to be in
form and substance reasonably satisfactory to the Collateral Agent, (2) to
include, as requested by the Collateral Agent, to the extent available in the
applicable jurisdiction, supplemental endorsements (including, without
limitation, endorsements relating to future advances under this Agreement and
Swap Agreements with Lender Counterparties, usury, first loss, last dollar, tax
parcel, subdivision, zoning, contiguity, variable rate, doing business, public
road access, survey, environmental lien, mortgage tax and so-called
comprehensive coverage over covenants and restrictions and for any other matters
that the Collateral Agent in its discretion may reasonably request), (3) except
to the extent agreed by the Collateral Agent, to not include the “standard”
title exceptions, a survey exception or an exception for mechanics’ liens, and
(4) to provide for affirmative insurance and such reinsurance as the Collateral
Agent in its discretion may reasonably request;
(iii)to induce the title company to issue the Mortgage Policy referred to in
clause (ii) above, such affidavits, certificates, information and instruments of
indemnification (including,



--------------------------------------------------------------------------------



74

without limitation, a so-called “gap” indemnification) as shall be required by
the title company, together with payment by the Company of all Mortgage Policy
premiums, search and examination charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of such Mortgage and
issuance of such Mortgage Policy;
(iv)to the extent requested by the Collateral Agent, a survey of such Mortgaged
Property (and all improvements thereon) (1) prepared by a surveyor or engineer
licensed to perform surveys in the state where such Mortgaged Property is
located, (2) dated not earlier than six months prior to the date of delivery
thereof, (3) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent in its capacity as such and the title
company, (4) complying in all respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date or preparation of such survey, and (5) sufficient for the title company to
remove all standard survey exceptions from the Mortgage Policy relating to such
Mortgaged Property and issue the endorsements required pursuant to the
provisions of clause (ii) above;
(v)to the extent requested by the Collateral Agent, copies of all leases in
which the Company or any Subsidiary Guarantor holds the lessor’s interest or
other agreements relating to possessory interests, if any; provided that, to the
extent any of the foregoing affect such Mortgaged Property, to the extent
requested by the Collateral Agent, such agreements shall be subordinate to the
Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement (with any such agreement being reasonably acceptable to the
Collateral Agent); and
(vi)prior to the execution of any such Mortgage, a life of loan standard flood
hazard determination covering such Mortgaged Property in form and substance
reasonably acceptable to the Collateral Agent, certified to the Collateral Agent
in its capacity as such and which indicates whether or not such Mortgaged
Property is located in a special flood hazard area, as determined by designation
of each such Mortgaged Property in a specified flood hazard zone by reference to
the applicable FEMA map, and if such Mortgaged Property is located in a special
flood hazard area, a notice about special flood hazard area status and flood
disaster assistance duly executed by the Company.
(c)The Company will, and will cause each of the Subsidiary Guarantors to, at the
expense of the Company, make, execute, endorse, acknowledge, file and/or deliver
to the Collateral Agent from time to time such schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, real property surveys (solely in the case of a Mortgaged
Property), reports, control agreements and other assurances or instruments and
take such further steps relating to the Collateral covered by any of the
Collateral Documents as the Collateral Agent may reasonably require and are
necessary for the perfection or priority of the Liens intended to be granted by
the Collateral Documents; provided that no Loan Party shall be required to make
foreign filings or take similar actions under foreign laws or regulations.
Furthermore, the Company will, and will cause the Subsidiary Guarantors that are
Subsidiaries of the Company to, deliver to the Collateral Agent such opinions of
counsel, title insurance (solely in the case of a Mortgaged Property) and other
related documents as may be reasonably requested by the Administrative Agent to
assure itself that this Section 6.09 has been complied with.
(d)If the Administrative Agent or the Required Lenders reasonably determine that
they are required by law or regulation to have appraisals prepared in respect of
any Real Property of the Company and the Subsidiary Guarantors constituting
Collateral, the Company will, at its own expense, provide to the Administrative
Agent appraisals which satisfy the applicable requirements of the Real



--------------------------------------------------------------------------------



75

Estate Appraisal Reform Amendments of the Financial Institution Reform, Recovery
and Enforcement Act of 1989, as amended, and which shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent.
(e)The Company agrees that each action required by clauses (b) through (d) of
this Section 6.09 shall be completed as soon as possible, but in no event later
than 90 days after such action is requested to be taken by the Administrative
Agent or the Collateral Agent (unless extended by the Administrative Agent or
the Collateral Agent, as the case may be, in its sole discretion); provided that
in no event will the Company or any of its Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 6.09.
(f)Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, but subject to the available grace period with respect to new
Subsidiaries in paragraph (a) hereof, at the end of each fiscal quarter of the
Company, the Company shall determine whether any Domestic Subsidiaries that are
not currently Subsidiary Guarantors shall be required, pursuant to the
provisions of Section 6.09(a), to become Subsidiary Guarantors and will, at the
Company’s expense, cause each Subsidiary other than any Excluded Subsidiary to
be a party to the Guarantee and Collateral Agreement and to execute and deliver
any additional Collateral Documents and Guaranties necessary for the aggregate
value of all assets of the Company and the Subsidiary Guarantors to be at least
90% of the value of the Total Domestic Assets at such time.
SECTION 6.10. [Intentionally omitted].
SECTION 6.11. Credit Ratings. The Company will use its commercially reasonable
efforts to maintain at all times monitored public ratings of the Facilities from
each of Moody’s and S&P and a corporate family rating for the Company from each
of Moody’s and S&P.


SECTION 6.12. Post-Closing Covenants.


(a)Within 15 days after the Closing Date (or such extended period of time as
agreed to by the Administrative Agent), the Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent, such Intellectual Property filings with respect to federally registered
Intellectual Property as reasonably requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in the
Intellectual Property;
(b)Within 60 days after the Closing Date (or such extended period of time as
agreed to by the Administrative Agent), the Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent, such duly executed account control agreements as reasonably requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest under the UCC in Collateral for which a control agreement is required
for perfection (excluding, for the avoidance of doubt, accounts that are not
required to be pledged under the Loan Documents); and
(c)Within 60 days after the Closing Date (or such extended period of time as
agreed to by the Administrative Agent), the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent, copies
of insurance policies or certificates and endorsements of insurance evidencing
liability and casualty insurance meeting the requirements set forth in Section
6.08.


ARTICLE VII


NEGATIVE COVENANTS





--------------------------------------------------------------------------------



76

On and after the Closing Date, until the Commitments have expired or terminated,
no Letter of Credit remains outstanding and the principal of and interest on
each Loan and all fees and other amounts payable hereunder shall have been paid
in full (other than contingent indemnification obligations as to which no claim
has been asserted), the Company covenants and agrees with the Lenders that:
SECTION 7.01.     Indebtedness. The Company will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness under the Existing Notes;
(c)Indebtedness of any Subsidiary of the Company to the Company or to any other
Subsidiary of the Company that is a Loan Party; provided that no incurrence of
Indebtedness by a Subsidiary of the Company that is not a Loan Party shall be
permitted pursuant to this clause (c) if, after giving effect thereto, the
aggregate amount of Indebtedness of Subsidiaries of the Company that are not
Loan Parties outstanding pursuant to this clause (c) at such time, together with
the aggregate amount of Guarantees by Loan Parties in respect of obligations of
Subsidiaries of the Company that are not Loan Parties pursuant to Section
7.04(e) at such time, exceeds an amount equal to Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ended most recently prior to such date of
incurrence for which financial statements are required to have been delivered
pursuant to Section 6.01;
(d)other Indebtedness existing on the Closing Date and, in the case of any such
Indebtedness in a principal amount of $1,000,000 or more, listed on Schedule V;
(e)Indebtedness of a Person that becomes a Subsidiary after the Closing Date as
a result of an Acquisition permitted pursuant to Section 7.06(c) or (d),
provided that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, (ii) the Total Leverage
Ratio on a Pro Forma Basis (and giving effect to such Acquisition and any
Indebtedness incurred in connection therewith) shall not exceed 0.25x less than
the Total Leverage Ratio required pursuant to Section 7.09(a) at that time and
(iii) the aggregate principal amount of Indebtedness permitted under this clause
(e) shall not exceed $350,000,000 at any one time outstanding;
(f)Indebtedness of the Company or any Subsidiary secured by a Lien upon real
property and/or related fixtures and personal property including insurance and
condemnation proceeds, if any, and assignment of leases and rents, with respect
thereto (which Indebtedness may be guaranteed by the Company), provided that (i)
the holder of such Indebtedness has recourse only to such real property (and/or
such fixtures and other property) or (ii) the aggregate principal amount of
Indebtedness permitted under this clause (f) shall not exceed $75,000,000 at any
one time outstanding;
(g)Indebtedness that constitutes an Investment permitted by Section 7.03;
(h)Guarantees permitted by Section 7.04 and, upon any matured obligations
actually arising pursuant thereto, the Indebtedness corresponding to the
Guarantees so extinguished;
(i)obligations under Sale/Leaseback Transactions and Synthetic Leases permitted
by Section 7.10;
(j)unsecured Indebtedness of the Company, provided that, after giving effect to
the incurrence thereof, (i) the Company shall be in pro forma compliance with
the financial covenants set forth in Section 7.09 (it being understood, for the
avoidance of doubt, that the financial covenant set forth in Section 7.09(a)
shall be calculated on a Pro Forma Basis) and (ii) any such Indebtedness in
excess of $100,000,000 shall mature after the date that is six months after the
Final Maturity Date in effect at the time of the issuance of such Indebtedness;



--------------------------------------------------------------------------------



77

(k)Indebtedness under the 2021 Senior Notes;
(l)Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;
(m)Indebtedness incurred in an Acquisition or Disposition permitted pursuant to
Section 7.06 constituting indemnification obligations or obligations in respect
of purchase price or other similar adjustments;
(n)Indebtedness (including intercompany Indebtedness among the Loan Parties and
intercompany Indebtedness among Subsidiaries that are not Loan Parties) incurred
in the ordinary course of business in respect of the Cash Management Practices;
(o)Indebtedness consisting of the financing of, or providing support for,
insurance premiums or lease payments in the ordinary course of business;
(p)obligations in respect of bid, performance, stay, customs, appeal and surety
bonds and performance and completion guarantees or similar obligations, in each
case in the ordinary course of business;
(q)Indebtedness in respect of Swap Agreements entered into in the ordinary
course of business and not for speculative purposes;
(r)endorsement of negotiable instruments for deposit or collection in the
ordinary course of business;
(s)Indebtedness consisting of promissory notes issued to future, present or
former directors, officers, members of management, employees or consultants of
the Company or any of its Subsidiaries or their respective estates, heirs,
family members, spouses or former spouses to finance the purchase or redemption
of Capital Stock of the Company or any of its direct or indirect parent
companies in an aggregate principal amount not to exceed $10,000,000;
(t)Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.02(a)(v) in an aggregate principal
amount not to exceed $150,000,000 at any one time outstanding;
(u)Indebtedness of Foreign Subsidiaries of the Company in an aggregate principal
amount not to exceed $50,000,000 at any one time outstanding;
(v)Indebtedness incurred in connection with a receivables securitization
transaction involving the Company or any Subsidiary and a Securitization Vehicle
(a “Securitization Financing”) in an aggregate amount not to exceed $100,000,000
at any time outstanding; provided that (i) such Indebtedness when incurred shall
not exceed 100% of the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition, (ii) such Indebtedness is
created and any Lien attaches to such property concurrently with or within 45
days of the acquisition thereof, (iii) such Lien does not at any time encumber
any property other than the property financed by such Indebtedness, (iv) the
aggregate amount of any Indebtedness outstanding pursuant to this Section
7.01(v), together with the aggregate principal amount of all Incremental Term
Loans and Incremental Revolving Increases incurred pursuant to Section 2.06
shall not exceed $500,000,000; and



--------------------------------------------------------------------------------



78

(w)any extension, renewal or refinancing of the foregoing, subject to the
limitations of the applicable provisions above (and thereafter including any
such extension, renewal or refinancing in calculating any availability under any
such provision).
SECTION 7.02. Liens; Negative Pledge.
(a)The Company will not, nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(i)Liens under and contemplated by the Collateral Documents, including, without
limitation, UCC financing statements and UCC fixture filings filed in connection
therewith;
(ii)Liens in existence on the Closing Date and, in the case of any such Liens
securing obligations in an amount of $1,000,000 or more, listed on Schedule VI;
(iii)Permitted Encumbrances;
(iv)Liens upon property of any Person which becomes a Subsidiary of the Company
after the Closing Date, provided that (i) such Liens are in existence at the
time such Person becomes a Subsidiary of the Company and were not created in
anticipation thereof and (ii) the Total Leverage Ratio on a Pro Forma Basis (and
giving effect to such Person’s becoming a Subsidiary of the Company and any
Indebtedness incurred in connection therewith) shall be at least 0.25x less than
the Total Leverage Ratio required pursuant to Section 7.09(a) at that time;
(v)Liens securing Indebtedness of the Company or any Subsidiary incurred
pursuant to Section 7.01(t) to finance the acquisition of fixed or capital
assets (and, with respect to any such Indebtedness that is secured pursuant to
this Section 7.02(a)(v), any refinancings thereof that do not increase the
principal amount thereof other than as a result of any accrued interest and fees
in connection therewith), provided that (i) such Liens are incurred prior to or
within 270 days after the acquisition of such fixed or capital assets (or
substantially contemporaneously with refinancings of such Indebtedness that do
not increase the principal amount thereof) and (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, except for accessions to the property that is affixed or
incorporated into the property covered by such Lien or financed with the
proceeds of such Indebtedness and the proceeds and the products thereof and
individual financings or leases of equipment provided by one lender or lessor
may be cross collateralized to other financings of equipment provided by such
lender or lessor;
(vi)Liens upon real property securing Indebtedness permitted by Section 7.01(f);
(vii)Liens upon property of any Subsidiary of the Company securing Indebtedness
of such Subsidiary to the Company or to another Subsidiary (which Subsidiary
shall be a Loan Party if the debtor in respect of such Indebtedness is a Loan
Party), as permitted by Section 7.01(c);
(viii) Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 7.10; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;



--------------------------------------------------------------------------------



79

(ix)Liens arising in the ordinary course of business (a) in connection with the
Cash Management Practices, including Liens securing borrowings from financial
institutions and their Affiliates to the extent specified in the definition of
“Cash Management Practices” and (b) securing Indebtedness permitted by Section
7.01(o);
(x)the rights reserved or vested by the Company or any of its Subsidiaries in
any Person by the terms of any lease, license, franchise, grant or permit or by
a statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;
(xi)Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to brokerage accounts incurred
in the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;
(xii)Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired or intended to be acquired as part of an Acquisition
permitted pursuant to Section 7.06 to be applied against the purchase price for
such Acquisition, or (ii) consisting of an agreement to Dispose of any property
in a Disposition permitted under Section 7.06;
(xiii)Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding leases entered into by any Loan
Party in the ordinary course of business (and Liens consisting of the interests
or title of the respective lessors thereunder);
(xiv)assignments of the right to receive income effected as (i) part of the sale
of a business unit or (ii) for collection purposes in the ordinary course of
business;
(xv)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(xvi)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business;
(xvii)so long as no Default has occurred and is continuing, other Liens securing
obligations in an aggregate amount not to exceed $125,000,000 at any time
outstanding;
(xviii)Liens on the assets of a Securitization Vehicle securing Indebtedness
under any Securitization Financing permitted under Section 7.01(v); and
(xix)any extension, renewal or replacement of the foregoing, provided that the
Liens permitted under this clause (xix) shall not be spread to cover any
additional Indebtedness or obligations or property (other than a substitution of
like property) and shall continue to be included in calculating any availability
under each relevant preceding paragraph.
(b)Except with respect to (i) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to an Asset Sale or other Disposition, including a Securitization
Financing, (ii) provisions in leases prohibiting assignment or encumbrance of
the applicable leasehold interest, (iii) agreements granting Liens permitted by
this Agreement, (iv) agreements in effect on the Closing Date, (v) provisions in
Joint Venture agreements and other similar agreements entered into in the
ordinary course of business, (vi) any agreement in effect at the time the Person
becomes a Subsidiary so long as such agreement was not entered into in
contemplation of the Person becoming a Subsidiary, (vii) customary provisions
restricting assignment of



--------------------------------------------------------------------------------



80

any agreement entered into in the ordinary course of business, and (viii) any
agreement amending, refinancing or replacing any of the foregoing (so long as
any such restrictions are not materially more restrictive, taken as a whole,
than those contained in the agreement so amended, refinanced or replaced),
neither the Company nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired to secure the Obligations.
SECTION 7.03. Investments; Joint Ventures. The Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:
(a)the Company and its Subsidiaries may make and own Investments in Cash
Equivalents;
(b)the Company and its Subsidiaries may make loans and advances to officers,
directors and employees of the Company or any of its Subsidiaries (i) to finance
the purchases of Capital Stock of the Company and (ii) in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding for additional purposes
not contemplated by the foregoing clause (a);
(c)the Company and its Subsidiaries may make and own Investments consisting of
non-cash proceeds received by the Company or any of its Subsidiaries in
connection with any Asset Sale or other Disposition permitted under this
Agreement;
(d)the Company and its Subsidiaries may continue to own the Investments owned by
them on the Closing Date (including any Investments acquired in connection with
the DataQuick/MSB Acquisition) and the Company and its Subsidiaries may make and
own Investments purchased with the proceeds of the sale of any Investments
permitted under this Agreement;
(e)the Company and its Subsidiaries may make and own Investments made solely
with Capital Stock of the Company;
(f)any (i) Loan Party may make Investments in any other Loan Party, (ii)
Subsidiary that is not a Loan Party may make Investments in any other Subsidiary
that is not a Loan Party and (iii) Loan Party may make Investments consisting of
loans or advances in any Subsidiary that is not a Loan Party to the extent
permitted by Section 7.01(c);
(g)any Loan Party may make Investments in any Subsidiary that is not a Loan
Party to extent necessary in order to satisfy minimum capital or licensing
requirements of any Governmental Authority;
(h)the Company and its Subsidiaries may make and own Investments in any Person
in which the Company or any of its Subsidiaries has an interest of 50% or less
in an aggregate amount not exceeding $75,000,000 in any Fiscal Year;
(i)the Company and its Subsidiaries may make and own Investments in National
Joint Ventures in an aggregate amount (including the value of any assets
transferred thereto) not exceeding $100,000,000 in any Fiscal Year and
$250,000,000 in the aggregate;
(j)in addition to Investments otherwise expressly permitted by the foregoing
clause (h) of this Section 7.03, the Company and its Subsidiaries may make and
own Investments in Joint Ventures with respect to the Default Business or
resulting from any contribution of the Default Business or a portion thereof to
a Default Business JV; provided that at the time and after giving pro forma
effect to such Investment, the Total Leverage Ratio on a Pro Forma Basis shall
not be more than 3.50:1.00;



--------------------------------------------------------------------------------



81

(k)advances, loans, rebates and extensions of credit to suppliers, customers and
vendors in the ordinary course of business;
(l)the Company and its Subsidiaries may receive and hold Investments in
satisfaction or partial satisfaction of obligations owed thereto from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business;
(m)the Company and its Subsidiaries may receive and hold Investments received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured Investment
or other transfer of title with respect to any secured Investment;
(n)the Company and its Subsidiaries may make Investments in connection with
Acquisitions permitted by Section 7.06(c) or (d);
(o)the Loan Parties may make Investments in Excluded Subsidiaries in an
aggregate amount for all such Investments under this clause (o) not to exceed
$25,000,000 in any Fiscal Year plus the aggregate amount of any cash repayment
of or return on such Investments received by the Loan Parties in such Fiscal
Year;
(p)in addition to Investments otherwise expressly permitted by this Section, the
Company and its Subsidiaries may make Investments in an aggregate amount (valued
at cost) not to exceed $50,000,000 an any time outstanding during the term of
this Agreement; and
(q)any Investment in a Securitization Vehicle or any Investment by a
Securitization Vehicle in any other Person in connection with a Securitization
Financing permitted by Section 7.01(v), including Investments of funds held in
accounts permitted or required by the arrangements governing the Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Vehicle is in the form of a purchase money note, contribution of
additional Securitization Assets or equity investments.
SECTION 7.04. Guarantees. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create or become or remain liable with
respect to any Guarantee, except:
(a)the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of the Guaranties;
(b)the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of customary indemnification and purchase price adjustment
obligations incurred in connection with Acquisitions, Asset Sales or other
acquisitions or sales of assets;
(c)the Company and its Subsidiaries may become and remain liable with respect to
Guarantees under guarantees made in the ordinary course of business consistent
with past practice of the obligations of suppliers, customers, franchisees and
licensees of the Company and its Subsidiaries;
(d)the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of any Indebtedness of the Company or any of its
Subsidiaries permitted by Section 7.01;
(e)the Company and its Subsidiaries may become and remain liable with respect to
Guarantees in respect of any obligations of the Company or any of its
Subsidiaries incurred in the ordinary course of business which do not constitute
Indebtedness; provided that no Guarantee by a Loan



--------------------------------------------------------------------------------



82

Party in respect of obligations of any Subsidiary of the Company that is not a
Loan Party shall be permitted pursuant to this clause (e) if, after giving
effect thereto, the aggregate amount of Guarantees by Loan Parties in respect of
obligations of Subsidiaries of the Company that are not Loan Parties pursuant to
this clause (e) at such time, together with the aggregate principal amount of
all Indebtedness of Subsidiaries of the Company that are not Loan Parties
outstanding pursuant to Section 7.01(c) at such time, exceeds an amount equal to
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ended most
recently prior to the date of incurrence of such Guarantee for which financial
statements are required to have been delivered pursuant to Section 6.01;
(f)the Company and its Subsidiaries, as applicable, may remain liable with
respect to Guarantees in existence on the Closing Date and, in the case of any
such Guarantees of $1,000,000 or more, described in Schedule VIII annexed
hereto; and
(g)the Company and its Subsidiaries may become and remain liable with respect to
other Guarantees; provided that the maximum aggregate liability, contingent or
otherwise, of the Company and its Subsidiaries in respect of all such Guarantees
shall at no time exceed $100,000,000.
SECTION 7.05. Restricted Junior Payments. The Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Junior Payment; provided that (a)
any Subsidiary may declare or make Restricted Junior Payments ratably with
respect to any class of its Capital Stock and (b) the Company may make
Restricted Junior Payments to repurchase, redeem, retire, cancel or otherwise
acquire for value Capital Stock or equity appreciation rights of the Company or
any direct or indirect parent of the Company held by any future, present or
former director, officer, member of management, employee or consultant of the
Company or any of its Subsidiaries (or the estate, heirs, family members, spouse
or former spouse of any of the foregoing) in an aggregate amount not to exceed
$5,000,000 in any Fiscal Year and (c) so long as no Event of Default or Default
has occurred and is continuing or would be caused thereby, the Company may make
(i) other Restricted Junior Payments in an aggregate amount not to exceed
$150,000,000 during any Fiscal Year and (ii) additional Restricted Junior
Payments so long as, on a Pro Forma Basis after giving effect to any such
Restricted Junior Payment (and any Indebtedness incurred in connection
therewith), the Total Leverage Ratio is not more than 3.50:1:00.
SECTION 7.06. Fundamental Changes; Disposal of Assets. The Company will not, nor
will it permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, or sell, transfer, lease or otherwise Dispose of any of
its assets or Capital Stock (in each case, whether now owned or hereafter
acquired), except:
(a)    the Company may merge into any other Person for purposes of
reincorporation in another state of the U.S. as long as (A) the surviving Person
assumes, whether by operation of law or otherwise, all of the Company’s
obligations under the Loan Documents and the shareholders of the Company
immediately prior to such merger become the shareholders or stockholders of the
surviving Person upon such merger and (B) the Company shall provide 30 days’ (or
such other period of time as agreed by the Administrative Agent) advance written
notice to the Administrative Agent and comply with any reasonable request of the
Administrative Agent in respect of Section 6.09(c) prior to the effectiveness of
such reincorporation;
(b)any Subsidiary of the Company may be merged with or into the Company or any
other Subsidiary of the Company, and any Subsidiary of the Company may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets (including Capital Stock of any Subsidiary of the Company) may be
conveyed, sold, leased, transferred or otherwise Disposed of, in one transaction
or a series of transactions, to the Company or any other Loan Party; provided
that (i) in the case of any such merger involving the Company, the Company shall
be the continuing or surviving corporation and (ii) in the case of any such
merger involving a Subsidiary and another Subsidiary, either (A) a Subsidiary



--------------------------------------------------------------------------------



83

Guarantor shall be the continuing or surviving corporation or (B) the merger
shall be among two Excluded Subsidiaries; provided that the Company and other
Loan Parties shall be permitted to make Asset Sales to Subsidiaries which are
not Loan Parties for fair market value in an aggregate amount not to exceed
$10,000,000 in any Fiscal Year (other than assets conveyed, sold, leased,
transferred or disposed of for fair value and cash consideration);
(c)the Company and its Subsidiaries may make Acquisitions (by merger or
otherwise) so long as (i) the consideration for any such Acquisition consists
solely of the Capital Stock of the Company and (ii) the requirements of Section
6.09 have been or will be satisfied in accordance with Section 6.09;
(d)the Company and its Subsidiaries may make other Acquisitions (by merger or
otherwise) so long as the requirements of Section 6.09 have been or will be
satisfied in accordance with Section 6.09 and prior to the consummation of any
such Acquisition, the Company shall have delivered to the Administrative Agent
(i) financial statements for the Company and its Subsidiaries for the four
Fiscal Quarter period most recently ended (the “Pro Forma Test Period”),
prepared on a pro forma basis as if such Acquisition had been consummated on the
first day of the Pro Forma Test Period and giving effect to the Company’s good
faith estimate of any anticipated cost savings or increases as a result of the
consummation thereof, and (ii) a pro forma Compliance Certificate demonstrating
that, on the basis of such pro forma financial statements, the Company would
have been in compliance with all financial covenants set forth in Section 7.09
on the last day of the Pro Forma Test Period;
(e)the Company and its Subsidiaries may Dispose of obsolete, worn out or surplus
property in the ordinary course of business and sell or discount without
recourse accounts receivable arising in the ordinary course of business in
connection with the compromise or collection thereof;
(f)the Company and its Subsidiaries may sell or otherwise Dispose of other
assets in transactions in the ordinary course of business that do not constitute
Asset Sales (other than dispositions of Securitization Assets);
(g)the Company and its Subsidiaries may make Asset Sales of assets for fair
market value in an aggregate amount not to exceed $750,000,000 after the
Effective Date, provided that (i) if after giving effect to any such Asset Sale
the aggregate amount of Asset Sales in the then-current Fiscal Year exceeds
$150,000,000, the Total Leverage Ratio on a Pro Forma Basis (and giving effect
to such Asset Sale and the use of proceeds therefrom) shall not be more than
3.50:1.00, (ii) at least 75% of the Net Cash Proceeds from each such Asset Sale,
shall be in the form of cash or Cash Equivalents, (iii) the consideration
received in each such Asset Sale shall be in an amount at least equal to the
fair value of the assets being sold and (iv) any non-cash consideration received
by the Company or any of its Subsidiaries in respect of any such Asset Sale in
the form of Indebtedness of any Person in an amount in excess of $5,000,000
shall be evidenced by a promissory note which shall be pledged by the Company or
the applicable Subsidiary to the Collateral Agent pursuant to the Guarantee and
Collateral Agreement as security for the Secured Obligations;
(h)transactions that are Investments permitted under Section 7.03; and
(i)the Company and its Subsidiaries may sell or otherwise Dispose of
Securitization Assets (or a fractional undivided interest therein) in a
Securitization Financing permitted under Section 7.01(v).











--------------------------------------------------------------------------------



84

SECTION 7.07. Lines of Business. The Company will not, nor will it permit any
other Subsidiary to, engage to any material extent in any business other than
the businesses of the type conducted by the Company and the Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.


SECTION 7.08. Transactions with Affiliates. The Company will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) customary fees, indemnities and reimbursement of costs paid to members of
the board of directors of the Company or any of its Subsidiaries, (c) employment
and severance arrangements between the Company or any of its Subsidiaries and
their officers and employees in the ordinary course of business, (d) the payment
of customary fees and indemnities to officers and employees of the Company and
its Subsidiaries in the ordinary course of business, (e) Restricted Payments
permitted under Section 7.05 and (f) any transaction with a Securitization
Vehicle as part of a Securitization Financing permitted under Section 7.01(v).
SECTION 7.09. Financial Covenants.
(a)Maximum Total Leverage Ratio. The Company shall not permit the Total Leverage
Ratio as of the last date of any Fiscal Quarter to exceed 4.25 to 1.00; provided
that such Total Leverage Ratio shall step down to (x) 4.00:1.00 starting with
the Fiscal Quarter ending on June 30, 2014 and (y) 3.50:1.00 starting with the
Fiscal Quarter ending on June 30, 2015.
(b)Minimum Interest Coverage Ratio. The Company shall not permit the Minimum
Interest Coverage Ratio for the four-Fiscal Quarter period ending on the last
day of any Fiscal Quarter to be less than 3.00 to 1.00.
SECTION 7.10. Sale/Leaseback Transactions and Synthetic Leases. The Company will
not, nor will it permit any of its Subsidiaries to, enter into any
Sale/Leaseback Transaction or Synthetic Lease, if, as a result thereof, the
aggregate amount of rent and lease payments payable in any Fiscal Year by the
Company and its Subsidiaries under all such arrangements would exceed
$50,000,000.
SECTION 7.11. No Restrictions on Subsidiary Distributions. Except as provided
herein, the Company will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
(except, in the case of a Subsidiary that became a Subsidiary by means of an
Acquisition permitted hereunder, restrictions or encumbrances that existed at
the time such Subsidiary was acquired and which were not created in
contemplation of such Acquisition) to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Company or
any other Subsidiary of the Company, (ii) repay or prepay any Indebtedness owed
by such Subsidiary to the Company or any other Subsidiary of the Company, (iii)
make loans or advances to the Company or any other Subsidiary of the Company, or
(iv) transfer any of its property or assets to the Company or any other
Subsidiary of the Company, except for such encumbrances or restrictions existing
under or by reason of (a) applicable law, rule, regulation or order, or required
by any regulatory authority having jurisdiction over the Company or any
Subsidiary or any of their respective businesses, (b) the Loan Documents, (c)
customary provisions restricting subletting or assignment of any lease governing
any leasehold interest of the Company or any of its Subsidiaries, (d) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or other contract entered
into by the Company or any of its Subsidiaries in the ordinary course of
business, (e) restrictions on the transfer of any asset pending the close of the
sale of such asset, (f) restrictions on the transfer of any asset subject to a
Lien permitted by Section 7.02(b), (g) restrictions on the transfer of any asset
subject to a purchase money Lien, (h) customary provisions in joint venture
agreements or other similar agreements



--------------------------------------------------------------------------------



85

applicable to Joint Ventures permitted hereunder and applicable solely to such
Joint Venture entered into in the ordinary course of business, (i) any agreement
governing Indebtedness of a Foreign Subsidiary permitted under Section 7.01, (j)
any agreement governing a Securitization Financing, which restrictions are
applicable only to the relevant Securitization Vehicle, (k) any agreement or
arrangement already binding on a Subsidiary when it is acquired, so long as such
agreement or arrangement was not created in anticipation of such acquisition and
(l) any agreement amending, refinancing or replacing any of the foregoing (so
long as any such restrictions are not materially more restrictive, taken as a
whole, than those contained in the agreement so amended, refinanced or
replaced).
SECTION 7.12. Amendments of Documents Relating to other Indebtedness. The
Company shall not amend or otherwise change, or consent to any amendment or
change to, the terms of any Existing Notes or make any payment consistent with
an amendment thereof or change thereto, if the effect of such amendment or
change is to (i) increase the interest rate on such Existing Notes, (ii) change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, (iii) change any event of default or condition to an event of
default with respect thereto (other than the waiver of any such default by the
holders of such Existing Notes to eliminate any such event of default or
increase any grace period related thereto), (iv) change the redemption,
prepayment or defeasance provisions thereof, (v) change any subordination
provisions thereof (or of any guaranty thereof or guaranty requirements with
respect thereto other than to release such guaranty), (vi) change or add any
collateral therefor (other than to release such collateral), (vii) add any
financial maintenance covenant thereto, or (viii) together with all other
amendments or changes made, increase materially the obligations of the obligor
thereunder or confer any material additional rights on the holders of such
Existing Notes (or a trustee or other representative on their behalf) which
would be adverse to the Company or Lenders (as determined by the Administrative
Agent in its reasonable judgment).
ARTICLE VIII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)a Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;


(b)a Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification hereof, shall prove to have been incorrect in any
material respect when made or deemed made;
(d)a Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), Section 6.02(e) or in Article VII;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article) and such failure shall continue unremedied for
a period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Company;



--------------------------------------------------------------------------------



86

(f)the Company or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that an event or condition described in this paragraph (f) shall not
include any conversion or exchange of, or satisfaction or occurrence of a
contingency, event or condition resulting in the holders’ right to convert or
exchange, any Convertible Securities of the Company or any Subsidiary of the
Company;
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or any other Loan Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any other Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h)the Company or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any other Loan Party or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(i)the Company or any other Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(j)one or more judgments for the payment of money in an aggregate amount in
excess of $55,000,000 (net of any amounts that a reputable and credit-worthy
insurance company has acknowledged liability for in writing) shall be rendered
against the Company or any of its Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Company or
any of its Subsidiaries to enforce any such judgment;
(k)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(l)a Change of Control shall occur; or
(m)at any time after the execution and delivery thereof:
(i)any of the Collateral Documents shall cease to be in full force and effect,
or shall cease to give the Collateral Agent for the benefit of the Secured
Parties the Liens,



--------------------------------------------------------------------------------



87

rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
Collateral (other than with respect to Collateral the aggregate value of which
is less than $5,000,000), in favor of the Collateral Agent, superior to and
prior to the rights of all Third Parties (except as permitted by Section 7.02),
and subject to no other Liens (except as permitted by Section 7.02), except as a
result of the Administrative Agent’s failure (other than as a result of actions
or omissions requested by any Loan Party) to maintain possession of any stock
certificates, promissory notes or other instruments actually delivered to it
under the Guarantee and Collateral Agreement; or
(ii)any provision of the Guarantee and Collateral Agreement or any guaranty
entered into by a Subsidiary of the Company pursuant to Section 6.09 for any
reason, other than the satisfaction in full of all obligations of the Loan
Parties under the Loan Documents, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, as to any material portion of Subsidiary Guarantors and other Subsidiaries
guaranteeing the obligations of the Loan Parties under the Loan Documents, or
(b) or any Subsidiary Guarantor, or any Person acting for or on behalf of a
Subsidiary Guarantor, shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Guarantee and Collateral Agreement or any guaranty entered
into by a Subsidiary of the Company pursuant to Section 6.09 for any reason; or
(iii)any Loan Party shall deny in writing its obligations under any Loan
Document to which it is a party;
then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, (i) by notice to the Company, take either
or both of the following actions, at the same or different times: (A) terminate
the Commitments, and thereupon the Commitments shall terminate immediately; and
(B) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder), shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company; and in case of any event with respect to the
Company described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company; and/or (ii) by notice to the
Collateral Agent (which notice shall not be necessary if the Person serving as
the Collateral Agent is also the Person serving as the Administrative Agent),
instruct the Collateral Agent to enforce all of the Liens and security interests
created pursuant to the Collateral Documents. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Company shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been



--------------------------------------------------------------------------------



88

satisfied and all other obligations of the Borrowers hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Company (or such other Person
as may be lawfully entitled thereto).
ARTICLE IX
THE ADMINISTRATIVE AGENT
SECTION 9.01. Appointment and Authority.
(a)Each of the Lenders and the Issuing Lender hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and except with respect to Section 9.06 and the last paragraph
of Section 9.10, the Borrowers shall not have rights as a third party
beneficiary of any of such provisions.
(b)The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
Counterparty) and the Issuing Lender hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the Issuing
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.03, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.
SECTION 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
SECTION 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in



--------------------------------------------------------------------------------



89

the other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law;


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;


(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Article VIII and Section 10) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Company, a Lender or the Issuing
Lender; and


(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
SECTION 9.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Lender
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor,



--------------------------------------------------------------------------------



90

which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender, (ii) the retiring
Issuing Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Bookrunners,
Co-Documentation Agents and Co-Syndication Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
SECTION 9.09. Administrative Agent May File Proofs of Claim. In case of the



--------------------------------------------------------------------------------



91

pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lender and the Administrative
Agent under Sections 3.03, 3.07, 3.09 and 10.03) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.09
and 10.03.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender or in any such proceeding. The Administrative
Agent is not authorized to credit bid any Obligation held by any Lender or the
Issuing Lender in a proceeding under any Debtor Relief Law without the prior
consent of such Lender or the Issuing Lender, as applicable.
SECTION 9.10. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Lender Counterparties) and the Issuing Lender
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.02;


(b)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and


(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section
7.02(a)(v).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the



--------------------------------------------------------------------------------



92

Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
SECTION 9.11. Specified Cash Management Agreements and Secured Hedging
Agreements. Except as otherwise expressly set forth herein or in any Collateral
Document, no Lender Counterparty that obtains the benefits of Article VIII or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision
of this Article IX to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Specified Cash Management
Agreements and Secured Hedging Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender Counterparty.
ARTICLE X
MISCELLANEOUS
SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(a)if to the Company, to it at CoreLogic, Inc., 40 Pacifica, Ste. 900, Irvine,
California 92618, Attention of David Hayes (Telecopier No.: (949) 214-1010;
Telephone No.: (949) 214-1115), with a copy to the General Counsel (Telecopier
No.: (949) 214-1030; Telephone No.: (949) 214-1012;
(b)if to the Administrative Agent, to Felicia Brinson, Bank of America, N.A.,
Agency Management, 135 N. LaSalle Street, Chicago, Illinois 60603, Attention
Corelogic, Loan and Agency Services (Telephone No.: (312) 828-7299; Telecopy
No.: (877) 216-2432); and
(c)if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Company and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.



--------------------------------------------------------------------------------



93



SECTION 10.02. Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Lenders and the Collateral Agent under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.


(b)    Amendments. No Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders (although
additional parties may be added to (and annexes may be modified to reflect such
additions), and Subsidiaries of the Company may be released from, the Guarantee
and Collateral Agreement and the Collateral Documents in accordance with the
provisions thereof without the consent of the other Loan Parties party thereto
or the Required Lenders); provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or Reimbursement Obligation, reduce the rate of
interest thereon (except any waiver of the applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)), or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (provided that any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or Reimbursement Obligation, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) except as
expressly provided herein, alter the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Lenders or Types of Loans, without the written consent of each Lender directly
affected thereby, (v) release all or substantially all of the Collateral (except
as expressly provided in the Loan Documents) under the Collateral Documents
without the written consent of each Lender, (vi) release all or substantially
all of the Guarantees under the Guaranties (including any Guarantees by the
Company of the Foreign Subsidiary Borrowers) without the written consent of each
Lender, (vii) amend, modify or waive any provision of Section 2.18 or the
definition of the term “Defaulting Lender” without the written consent of the
Administrative Agent and the Issuing Lender (for the avoidance of doubt, this
clause (vii) shall be the only clause in this proviso applicable to any such
amendment, modification or waiver of Section 2.18 or the definition of the term
“Defaulting Lender”), (viii) change any of the provisions of this Section or the
definition of the term “Required Lenders” or the last sentence of Section
9.09(b) or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (ix) amend, modify or waive any provision of Article III without
the written consent of the Issuing Lender or (x) amend, modify or waive any
provision of Section 7.5 of the Guarantee and Collateral Agreement without the
written consent of each Lender directly and adversely affected thereby; and
provided, further, that no such agreement shall amend, modify or otherwise
affect



--------------------------------------------------------------------------------



94

the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.
(c)    Dissenting Lender. Notwithstanding anything to the contrary contained in
this Section 10.02, in the event that the Company requests that this Agreement
be modified or amended in a manner that would require the unanimous consent of
all of the Lenders or all of the Lenders under a particular Facility and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Company and the Required Lenders, the Company and the Required
Lenders shall be permitted to amend this Agreement without the consent of the
Lender or Lenders that did not agree to the modification or amendment requested
by the Company (such Lender or Lenders, collectively the
“Dissenting Lenders”) to provide (subject to the payment of the Obligations to
the Dissenting Lenders as described in clause (iii) below) for (i) the
termination of the Revolving Commitment of each of the Dissenting Lenders, (ii)
the addition to this Agreement of one or more other financial institutions, or
an increase in the Revolving Commitment or Term Loans of one or more of the
Required Lenders (with the written consent thereof), so that the aggregate
Revolving Commitments and Term Loans after giving effect to such amendment shall
be in the same amount as the aggregate Revolving Commitments and Term Loans
immediately before giving effect to such amendment, (iii) if any Loans are
outstanding at the time of such amendment, the making of such additional Loans
by such new financial institutions or Required Lender or Lenders, as the case
may be, as may be necessary to repay in full in cash, at par, the outstanding
Obligations of the Dissenting Lenders immediately before giving effect to such
amendment and (iv) such other modifications to this Agreement as may be
appropriate to effect the foregoing clauses (i), (ii) and (iii).
(d)Notwithstanding the foregoing, the Administrative Agent and the Company may
amend, modify or supplement any Loan Document without the consent of any Lender
or the Required Lenders in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document.
SECTION 10.03. Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the Transactions shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, the Issuing Lender or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.
(b)Indemnification by the Borrowers. The Company shall indemnify the
Administrative Agent, the Collateral Agent, the Issuing Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions, or, in the case of the Administrative



--------------------------------------------------------------------------------



95

Agent and its Related Parties only, the administration of the Loan Documents,
(ii) any Loan or Letter of Credit or the use or the use of the proceeds
therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit)),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrowers or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are Indemnified Taxes, Excluded Taxes or Taxes
with respect to which additional amounts are payable pursuant to Section 2.12
(other than, for the avoidance of doubt, any such Taxes that are incurred as a
result of an Indemnitee's receipt of any payment pursuant to this Section
10.03(b)).


(c)Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required to be paid by it to the
Administrative Agent, the Collateral Agent, the Issuing Lender or any Related
Party of any of the foregoing, under paragraph (a) or (b) of this Section, (i)
each Revolving Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent or the Issuing Lender or such Related Party, as the case may
be, such Revolving Lender’s US Revolving Percentages or Multicurrency Revolving
Percentages, as the case may be, of such unpaid amount, to the extent such
unpaid amount is in respect of any Revolving Loan and (ii) each Term Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent, as
the case may be, such Term Lender’s Term Percentage of such unpaid amount, to
the extent such unpaid amount is in respect of any Term Loan, in each case as
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought; provided that any such unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Collateral Agent,
the Issuing Lender or any Related Party of any of the foregoing acting for the
Administrative Agent, Collateral Agent or the Issuing Lender in connection with
such capacity.
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, and without derogating the Indemnitees’ rights to indemnity
under this Section, the Borrowers on the one hand, and the Indemnitees, on the
other hand, shall not assert (and the Borrowers shall cause their Subsidiaries
not to assert), and hereby waive, any claim against any of the others, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, the Loan Documents or any agreement or instrument contemplated
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor.



--------------------------------------------------------------------------------



96

(f)Payments. The agreements in this Section shall survive the resignation of the
Administrative Agent, the Collateral Agent, the Issuing Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
SECTION 10.04. Successors and Assigns.
(a)Assignments Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.04(b), (ii)
by way of participation in accordance with the provisions of Section 10.04(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.04(f), or (iv) to an SPV in accordance with the
provisions of Section 10.04(g) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Lender and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.04(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of either Term Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not



--------------------------------------------------------------------------------



97

prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, the Company shall
be deemed to have consented to any such assignment unless the Company shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;


(C)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;


(v)    No Assignment to Borrower. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries;


(vi)    No Assignment to Natural Persons or Defaulting Lenders. No such
assignment shall be made to a natural person or a Defaulting Lender;


(vii)     Assignment to a person that is a resident of Australia or that is a
"financial institution" resident in certain jurisdictions. In the case of any
assignment in respect of a Multicurrency Revolving Commitment or Multicurrency
Revolving Loan which is denominated in Australian Dollars, such assignment shall
only be made to a person who is:
(A)     a resident of Australia for the purposes of the Australian Tax Act
(other than a person who as an assignee will succeed to the rights and
obligations of any Lender in the course of carrying on business in a country
outside Australia at or through a permanent establishment of the person in that
country); or


(B)     a non-resident of Australia for the purposes of the Australian Tax Act
who as an assignee will succeed to the rights and obligations of any Lender in
the course of carrying on business in Australia at or through a permanent
establishment of the non-resident in Australia; or





--------------------------------------------------------------------------------



98

(C)     a United States corporation and a bank that is unrelated to and dealing
wholly independently with the Australian Borrower; or
(D) a United States corporation and an enterprise substantially deriving its
profits by raising debt finance in the financial markets or by taking deposits
at interest and using those funds in carrying on a business of providing finance
that is unrelated to and dealing wholly independently with the Australian
Borrower; or


(E) a resident for tax purposes of either the United Kingdom, Norway, Finland,
France, Japan, South Africa or New Zealand that is a bank that is unrelated to
and dealing wholly independently with the Australian Borrower; or


(F) a resident for tax purposes of either the United Kingdom, Norway, Finland,
France, Japan, South Africa or New Zealand that is an enterprise substantially
deriving its profits by raising debt finance in the financial markets or by
taking deposits at interest and using those funds in carrying on a business of
providing finance that is unrelated to and dealing wholly independently with the
Australian Borrower; or


(G) the Japan Bank for International Cooperation or the Nippon Export and
Investment Insurance.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Company (at its expense) shall execute and deliver
a Note to the assignee Lender. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.04(d).


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations and stated interest
thereon owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participation. Any Lender may at any time, without the consent of, or notice
to, the Company or the Administrative Agent, sell participations to any Person
(other than a natural person or the Company or any of the Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,



--------------------------------------------------------------------------------



99



(iii) the Company, the Administrative Agent, the Lenders and the Issuing Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) in the case
of any participation in respect of a Multicurrency Revolving Commitment or
Multicurrency Revolving Loan which is denominated in Australian Dollars, such
Participant is a person who qualifies under one of the categories listed in
Section 10.04(b)(vii). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 10.02 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 2.12 and 2.14 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.04(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 2.15. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Company, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender, the Company and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with the relevant Borrower’s or the relevant Borrower’s
prior written consent or (ii) such entitlement to receive a greater payment
results from a Change in Law made subsequent to the Effective Date that occurs
after the Participant acquired the applicable participation. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless such Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of such
Borrower, to comply with Section 2.14(f) as though it were a Lender.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPV”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to fund any Loan, and
(ii) if an SPV elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.15(d). Each party
hereto hereby agrees that (i)



--------------------------------------------------------------------------------



100



ministrative Agent as is required under Section 2.15(d). Each party hereto
hereby agrees that (i) neither the grant to any SPV nor the exercise by any SPV
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrowers under this Agreement (including its
obligations under Section 2.12), (ii) no SPV shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPV hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPV, it will not institute against, or join any other Person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPV may (i) with notice to, but without prior consent of the Company and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPV. Each Granting Lender, acting solely for
this purpose as a non-fiduciary agent of the Company, shall maintain a register
on which it enters the name and address of each SPV and the principal amounts
(and stated interest) of each SPV’s interest in any Loan (the “SPV Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the SPV Register to any Person (including the identity of any SPV or any
information relating to an SPV's interest in any Loans except to the extent that
such disclosure is necessary to establish that such Loan is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the SPV Register shall be conclusive, and such Granting Lender, the Company
and the Administrative Agent shall treat each person whose name is recorded in
the SPV Register pursuant to the terms hereof as the owner of the relevant Loan
or portion thereof for all purposes of this Agreement, notwithstanding notice to
the contrary.
(h)Resignation as Issuing Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time either of Bank of America or
JPMorgan Chase Bank, N.A. assigns all of its Revolving Commitment and Revolving
Loans pursuant to Section 10.04(b), Bank of America or JPMorgan Bank, N.A., as
applicable, may, upon 30 days’ notice to the Company and the Lenders, resign as
Issuing Lender. In the event of any such resignation as Issuing Lender, the
Company shall be entitled to appoint from among the Lenders a successor Issuing
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America or JPMorgan
Bank, N.A., as applicable, as Issuing Lender. If either of Bank of America or
JPMorgan Bank, N.A. resigns as Issuing Lender, it shall retain all the rights,
powers, privileges and duties of an Issuing Lender hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
Issuing Lender and all L/C Obligations with respect thereto (including the right
to require the Lenders to make ABR Loans or fund risk participations in
unreimbursed amounts pursuant to Section 3.05). Upon the appointment of a
successor Issuing Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Lender, and (b) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or
JPMorgan Chase Bank, N.A., as applicable, to effectively assume the obligations
of Bank of America or JPMorgan Chase Bank, N.A., as applicable, with respect to
such Letters of Credit.
SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in



--------------------------------------------------------------------------------



101

connection therewith shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 10.03 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the Transactions, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and the other Loan Documents constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Administrative Agent and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or email shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 10.08. Right of Setoff.
(a)If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrowers against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided that, to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set off with respect to, any guarantor
shall be applied to any Excluded Swap Obligations of such guarantor. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
(b)NOTWITHSTANDING THE FOREGOING SECTION 10.08(a), AT ANY TIME THAT THE LOANS
SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL
EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR
APPROVED IN WRITING BY ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR
PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR
SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT
OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO
COLLATERAL AGENT PURSUANT TO THE



--------------------------------------------------------------------------------



102

COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THIS AGREEMENT, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SECTION
10.08(b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND
ADMINISTRATIVE AGENT HEREUNDER.
SECTION 10.09. Governing Law; Jurisdiction; Etc.
(a)Governing Law. This Agreement and the other Loan Documents shall, except as
otherwise provided in any Mortgage, be construed in accordance with and governed
by the law of the State of New York.
(b)Submission to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)Waiver of Venue. Each Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in any Loan Document will affect the right of any party to any Loan Document to
serve process in any other manner permitted by law.
SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12. Releases of Guaranties and Liens.





--------------------------------------------------------------------------------



103

(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.02) to take any action requested by the
Borrowers having the effect of releasing any Collateral or Guaranties (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10.02 or
(ii) under the circumstances described in paragraph (b) below.
(b)At such time as the Loans, the Secured Hedging Obligations, the Reimbursement
Obligations and the other obligations (other than any contingent indemnification
obligations as to which no claim has been asserted) under the Loan Documents or
under the Secured Hedging Agreements shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Collateral
Documents, and the Collateral Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Collateral Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
SECTION 10.13. Treatment of Certain Information; Confidentiality.
(a)Treatment of Certain Information. The Company acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Company or one or more of its Subsidiaries (in connection with
this Agreement, the other Loan Documents or otherwise) by any Lender or by one
or more subsidiaries or affiliates of such Lender and the Company hereby
authorizes each Lender to share any information delivered to such Lender by the
Company and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender hereunder.
Such authorization shall survive the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
(b)Confidentiality. Each of the Administrative Agent, the Lenders and each SPV
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (vi) subject to an agreement in writing
containing provisions substantially the same as those of this paragraph and for
the benefit of the Borrowers, to (a) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (b) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
its obligations, (vii) with the consent of the Borrowers or (viii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this paragraph or (B) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Company. For
the purposes of this paragraph, “Information” means all information received
from the Company relating to the Company, its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Company;
provided that, in the case of information received from the Company after the
Effective Date, such information is clearly identified at or prior to the time
of delivery as confidential. Any Person that is required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to



--------------------------------------------------------------------------------



104

maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 10.14. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), such Lender may be
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender to identify the Loan Parties in
accordance with said Act.
SECTION 10.15. Marshalling; Payments Set Aside. None of the Administrative
Agent, the Collateral Agent or any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the obligations of the Loan Parties under the Loan
Documents. To the extent that the Borrowers make a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent for the benefit
of Lenders), or the Administrative Agent, the Collateral Agent or Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
SECTION 10.16. Judgment Currency. The obligations of any Loan Party in respect
of any sum due to the Administrative Agent, any Issuing Lender or any Lender
hereunder or under any other Loan Document shall, notwithstanding any judgment
in a currency (the “judgment currency”) other than the currency in which such
sum originally due to such party is denominated (the “original currency”), be
discharged only to the extent that on the Business Day following receipt by such
party of any sum adjudged to be so due in the judgment currency such party may
in accordance with normal banking procedures purchase the original currency with
the judgment currency. If the amount of the original currency so purchased is
less than the sum originally due to such party in the original currency, such
Loan Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such party against such loss, and if the amount of the
original currency so purchased exceeds the sum originally due to such party to
this Agreement, such party agrees to remit to the Loan Party, as the case may
be, such excess. This covenant shall survive the termination of this Agreement
and payment of the Loans and all other amounts payable hereunder.
SECTION 10.17. No Advisory or Fiduciary Responsibility. Neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to the Borrowers or any Foreign Subsidiary Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrowers or any Foreign Subsidiary Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor.



--------------------------------------------------------------------------------



105

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CORELOGIC, INC.


By__/s/ Stergios Theologides    
Name:    Stergios Theologides
Title:    Senior Vice President, General Counsel and Secretary
U.S. Federal Tax Identification No.: 95-1068610




Executed by CORELOGIC AUSTRALIA PTY LIMITED in accordance with Section 127 of
the Corporations Act of 2001 (Cth)


By    /s/ Jerald Hoerauf        
Signature of Director
Jerald Hoerauf
Full Name of Director    


By    /s/ Stergios Theologides    
Signature of Director
Stergios Theologides
Full Name of Director    




BANK OF AMERICA, N.A., individually and as the Administrative Agent


By    /s/ Patrick Martin        
Name:    Patrick Martin
Title:    Director




JPMORGAN CHASE BANK, N.A., individually and as a Co-Syndication Agent


By    /s/ Peter B. Thauer    
Name:    Peter B. Thauer
Title:    Managing Director




WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as a Co-Syndication
Agent


By    /s/ Tracy Moosbrugger    
Name:    Tracy Moosbrugger
Title:    Managing Director


U.S. BANK NATIONAL ASSOCIATION, individually and as a Co-Documentation Agent


By    /s/ James F. Cooper    
Name:    James F. Cooper
Title:    Sr. Vice President



--------------------------------------------------------------------------------



106





ROYAL BANK OF CANADA, individually and as a Co-Documentation Agent


By    /s/ Mark Gronich    
Name:    Mark Gronich
Title:    Authorized Signatory




SUNTRUST BANK, individually and as a Co-Documentation Agent


By    /s/ David Bennett    
Name:    David Bennett
Title:    Director




[and other lenders party thereto]







--------------------------------------------------------------------------------



107

SCHEDULE IA
Revolving Lenders and Revolving Commitments
Lender
 
US Revolving Commitment
 
Multicurrency Revolving Commitment
Bank of America, N.A.
 
$
36,018,301.55


 
$10,633,484.16
JPMorgan Chase Bank, N.A.
 
$
36,018,301.55


 
$10,633,484.16
Wells Fargo Bank, National Association
 
$
36,018,301.55


 
$10,633,484.16
U.S. Bank National Association
 
$
36,018,301.55


 
$10,633,484.16
SunTrust Bank
 
$
36,018,301.55


 
$10,633,484.16
Royal Bank of Canada
 
$
36,018,301.55


 
$10,633,484.16
PNC Bank, National Association
 
$
18,141,564.33


 
$5,429,864.26
Union Bank, N.A.
 
$
18,141,564.33


 
$5,429,864.26
Comerica Bank
 
$
18,141,564.33


 
$5,429,864.26
HSBC Bank USA, National Association
 
$
15,117,970.27


 
$4,524,886.88
BMO Harris Bank
 
$
15,117,970.27


 
$4,524,886.88
Fifth Third Bank
 
$
19,642,857.14


 
$0
RBS Citizens, N.A.
 
$
12,094,376.21


 
$3,619,909.50
Sumitomo Mitsui Banking Corporation
 
$
15,714,285.71


 
$0
Compass Bank
 
$
12,094,376.21


 
$3,619,909.50
Citibank, N.A.
 
$
12,094,376.21


 
$3,619,909.50
Raymond James Bank, N.A.
 
$
7,857,142.86


 
$0
Bank of the West
 
$
9,821,428.57


 
$0
OneWest Bank, FSB
 
$
5,892,857.14


 
$0
KeyBank National Association
 
$
5,892,857.14


 
$0
Eastern Bank
 
$
3,928,571.43


 
$0
FirstMerit Bank, N.A.
 
$
3,928,571.43


 
$0
City National Bank
 
$
3,928,571.43


 
$0
Central Pacific Bank
 
$
3,928,571.43


 
$0
American Savings Bank, F.S.B.
 
$
3,928,571.43


 
$0
Crédit Industriel ét Commercial
 
$
3,928,571.43


 
$0
First National Bank of Omaha
 
$
3,928,571.43


 
$0
Manufacturers Bank
 
$
2,946,428.57


 
$0
The Bank of East Asia, Limited, New York Branch
 
$
2,946,428.57


 
$0
California First National Bank
 
$
2,946,428.57


 
$0
E.Sun Commercial Bank, Ltd., Los Angeles Branch
 
$
1,964,285.71


 
$0
Taiwan Cooperative Bank, Los Angeles Branch
 
$
1,964,285.71


 
$0
Taiwan Business Bank, Co., Ltd.
 
$
1,964,285.71


 
$0




--------------------------------------------------------------------------------



108

Bank of Taiwan
 
$
1,964,285.71


 
$0
Land Bank of Taiwan, New York Branch
 
$
1,964,285.71


 
$0
Hua Nan Commercial Bank Ltd., Los Angeles Branch
 
$
1,964,285.71


 
$0
TOTAL
 
$
450,000,000


 
$
100,000,000










--------------------------------------------------------------------------------



109

SCHEDULE IB
Term Lenders and Term Commitments
Lender
 
Term Commitment
Bank of America, N.A.
 
$
72,098,214.29


JPMorgan Chase Bank, N.A.
 
$
72,098,214.29


Wells Fargo Bank, National Association
 
$
72,098,214.29


U.S. Bank National Association
 
$
72,098,214.29


SunTrust Bank
 
$
72,098,214.29


Royal Bank of Canada
 
$
72,098,214.29


PNC Bank, National Association
 
$
36,428,571.41


Union Bank, N.A.
 
$
36,428,571.41


Comerica Bank
 
$
36,428,571.41


HSBC Bank USA, National Association
 
$
30,357,142.85


BMO Harris Bank
 
$
30,357,142.85


Fifth Third Bank
 
$
30,357,142.86


RBS Citizens, N.A.
 
$
24,285,714.29


Sumitomo Mitsui Banking Corporation
 
$
24,285,714.29


Compass Bank
 
$
24,285,714.29


Citibank, N.A.
 
$
24,285,714.29


Raymond James Bank, N.A.
 
$
12,142,857.14


Bank of the West
 
$
15,178,571.43


OneWest Bank, FSB
 
$
9,107,142.86


KeyBank National Association
 
$
9,107,142.86


Eastern Bank
 
$
6,071,428.57


FirstMerit Bank, N.A.
 
$
6,071,428.57


City National Bank
 
$
6,071,428.57


Central Pacific Bank
 
$
6,071,428.57


American Savings Bank, F.S.B.
 
$
6,071,428.57


Crédit Industriel ét Commercial
 
$
6,071,428.57


First National Bank of Omaha
 
$
6,071,428.57


Manufacturers Bank
 
$
4,553,571.43


The Bank of East Asia, Limited, New York Branch
 
$
4,553,571.43


California First National Bank
 
$
4,553,571.43


E.Sun Commercial Bank, Ltd., Los Angeles Branch
 
$
3,035,714.29


Taiwan Cooperative Bank, Los Angeles Branch
 
$
3,035,714.29


Taiwan Business Bank, Co., Ltd.
 
$
3,035,714.29


Bank of Taiwan
 
$
3,035,714.29


Land Bank of Taiwan, New York Branch
 
$
3,035,714.29


Hua Nan Commercial Bank Ltd., Los Angeles Branch
 
$
3,035,714.29


TOTAL
 
$
850,000,000












--------------------------------------------------------------------------------



110

Schedule IC
Existing Letters of Credit
None.









--------------------------------------------------------------------------------



111

Schedule II
Disclosed Matters
None.





--------------------------------------------------------------------------------



112








--------------------------------------------------------------------------------



113



Schedule III
Subsidiary Guarantors
Name of Subsidiary
Jurisdiction of Incorporation
CDS Business Mapping, LLC
CT
CoreLogic Acquisition Co. I, LLC
DE
CoreLogic Acquisition Co. II, LLC
DE
CoreLogic Acquisition Co. III, LLC
DE
CoreLogic Case-Shiller, LLC
DE
CoreLogic Credco, LLC
DE
CoreLogic Default Information Services, LLC
FL
CoreLogic Dorado, LLC
CA
CoreLogic Flood Services, LLC
DE
CoreLogic Information Resources, LLC
DE
CoreLogic National Background Data, LLC
DE
CoreLogic SafeRent, LLC
DE
CoreLogic Solutions, LLC
CA
CoreLogic Tax Services, LLC
DE
RELS Reporting Services, L.L.C.
IA
RES Direct, LLC
DE
Teletrack, LLC
GA












--------------------------------------------------------------------------------



114



Schedule IV
Subsidiaries; Excluded Subsidiaries
 
 
 
 
 
 
Name of Subsidiary
Jurisdiction
 
Percentage
 
Excluded
Of Organization
Of Organization
 
Ownership
 
Subsidiary
FIRST TIER AFFILIATE
 
 
 
 
 
Affiliates of CoreLogic, Inc.
 
 
 
 
 
CoreLogic AG
Switzerland
 
100.00
 
Y
CoreLogic Solutions Canada, ULC
British Columbia, CN
 
100.00
 
Y
CoreLogic Information Resources, LLC
DE
 
100.00
 
 
America’s Innovative Insurance Solutions, Inc.
CA
 
100.00
 
Y
CoreLogic Solutions, LLC
CA
 
100.00
 
 
CoreLogic Holdings II, Inc.
DE
 
100.00
 
Y
Basis100, Inc.
Ontario, CN
 
100.00
 
Y
Happy Home Buying, Ltd.
Cayman Islands
 
100.00
 
Y
CoreLogic Solutions Limited
UK
 
100.00
 
Y
SECOND TIER AFFILIATE
 
 
 
 
 
Affiliates of CoreLogic AG
 
 
 
 
 
CoreLogic Australia Holdings Pty Limited
 
 
100.00
 
Y
CoreLogic Investments Corporation
 
 
100.00
 
Y
Affiliates of CoreLogic Information Resources, LLC
 
 
 
 
Teletrack UK Limited
UK
 
100.00
 
Y
Screeners Advantage, LLC
DE
 
100.00
 
Y
Teletrack, LLC
GA
 
100.00
 
 
CoreLogic Credco, LLC
DE
 
100.00
 
 
CoreLogic SafeRent, LLC
DE
 
100.00
 
 
CoreLogic Dorado, LLC
CA
 
100.00
 
 
CompuNet Credit Services, LLC
DE
 
100.00
 
Y
CoreLogic Services, LLC
DE
 
100.00
 
Y
CoreLogic National Background Data, LLC
DE
 
100.00
 
 
LeadClick Media, LLC
CA
 
100.00
 
Y
CoreLogic Valuation Services, LLC
DE
 
100.00
 
Y
CoreLogic Default Information Services, LLC
FL
 
100.00
 
 
Affiliates of CoreLogic Solutions, LLC
 
 
 
 
 
CoreLogic Tax Services, LLC
DE
 
100.00
 
 
CoreLogic Commercial Real Estate Services, Inc.
FL
 
100.00
 
Y
CoreLogic Holdings (Mauritius) Limited
Mauritius
 
100.00
 
Y
CDS Business Mapping, LLC
CT
 
100.00
 
 
CoreLogic Acquisition Co. I, LLC
DE
 
100.00
 
 
CoreLogic Case-Shiller, LLC
DE
 
100.00
 
 
RES Direct, LLC
DE
 
100.00
 
 
CoreLogic Flood Services, LLC
DE
 
100.00
 
 
THIRD TIER AFFILIATE
 
 
 
 
 




--------------------------------------------------------------------------------



115

Affiliates of CoreLogic Australia Holdings Pty Limited
 
 
 
 
 
CoreLogic Australia Pty Limited
Australia
 
100.00
 
 
Affiliates of CoreLogic Credco, LLC
 
 
 
 
 
CoreLogic Credco of Puerto Rico, LLC
DE
 
100.00
 
Y
CoreLogic Acquisition Co. II, LLC
DE
 
100.00
 
 
RELS Reporting Services, L.L.C. (dba Rels Credit)
IA
 
100.00
 
 
First Canadian Credco, Inc.
Ontario, CN
 
100.00
 
Y
Affiliates of CoreLogic SafeRent, LLC
 
 
 
 
 
Multifamily Community Insurance Agency, LLC
MD
 
100.00
 
Y
Affiliates of CoreLogic Default Information Services, LLC
 
 
 
 
CoreLogic Collateral Solutions, LLC
DE
 
100.00
 
Y
Affiliates of Happy Home Buying, Ltd.
 
 
 
 
 
Statistics Data, Inc.
DE
 
100.00
 
Y
Affiliates of CoreLogic Tax Services, LLC
 
 
 
 
 
Soluciones Prediales de Mexico, S. de R.L. de C.V.


Mexico
 
99.00 (1)
 
Y
Servicios Profesionales Atlas, S. de R.L. de C.V.
Mexico
 
99.00 (1)
 
Y
Affiliates of CoreLogic Holdings (Mauritius) Limited
 
 
 
 
 
CoreLogic (India) Services Private Limited
India
 
99.00 (1)
 
Y
Affiliates of CoreLogic Flood Services, LLC
 
 
 
 
 
CoreLogic Acquisition Co. III, LLC
DE
 
100.00
 
 
FOURTH TIER AFFILIATE
 
 
 
 
 
Affiliates of CoreLogic Australia Pty Limited
 
 
 
 
 
RP Data Pty Ltd.
Australia
 
100.00
 
Y
FIFTH TIER AFFILIATE
 
 
 
 
 
Affiliates of RP Data Pty Ltd.
 
 
 
 
 
Localwise Pty Ltd.
Australia
 
100.00
 
Y
Real Soft Pty Ltd (fka Realsoft Pty Ltd.)
Australia
 
100.00
 
Y
Realtor.com.au Pty Ltd.
Australia
 
100.00
 
Y
Myrp.com.au Pty Ltd.
Australia
 
100.00
 
Y
EVR Services Pty Ltd.
Australia
 
100.00
 
Y
HEAU Pty Ltd. (fka Heavy Equipment.com.au Pty Ltd.)
Australia
 
100.00
 
Y
CSAU Pty Ltd. (fka Carshow.com.au Pty Ltd.)
Australia
 
100.00
 
Y
Listem Australia Pty Ltd.
Australia
 
100.00
 
Y
RP Data (HK) Limited
Hong Kong
 
100.00
 
Y
Valex Group Pty Ltd.
Australia
 
100.00
 
Y
RP Data New Zealand Limited
New Zealand
 
100.00
 
Y






--------------------------------------------------------------------------------



116

SIXTH TIER AFFILIATE
 
 
 
 
 
Affiliates of Valex Group Pty Ltd.
 
 
 
 
 
ACN 105 907 319 Pty Ltd (fka Megaw & Hogg National Valuers Pty Ltd.)
Australia
 
100.00
 
Y
Valuation Exchange Pty Ltd.
Australia
 
100.00
 
Y
ACN 108 719 197 Pty Ltd.
Australia
 
100.00
 
Y
ACN 108 794 449 Pty Ltd. (fka Megaw & Hogg Melbourne Pty Ltd.)
Australia
 
100.00
 
Y
Affiliates of RP Data New Zealand Limited
 
 
 
 
 
PropertyIQ NZ Limited
New Zealand
 
60.00
 
Y



SEVENTH TIER AFFILIATE
 
 
 
 
 
Affiliates of ACN 108 719 197 Pty Ltd.
 
 
 
 
 
Jacisa Pty Ltd.
Australia
 
100.00
 
Y



______
(1) CoreLogic Solutions, LLC owns 1% of this entity.









--------------------------------------------------------------------------------



117



Schedule V
Existing Indebtedness
1.
First American Real Estate Solutions, LLC letter of credit entered into on
August 13, 2005, in an aggregate stated amount of $2,000,000 as of the Effective
Date.



2.
First American Corporation letter of credit entered into on November 26, 2003,
in an aggregate stated amount of $7,083,000 as of the Effective Date and cash
collateralized in amount equal to $7,437,000 as of the Effective Date.



3.
First American Corporation letter of credit entered into on November 8, 2006, in
an aggregate stated amount of $2,640,000 as of the Effective Date and cash
collateralized in amount equal to $2,722,000 as of the Effective Date.



4.
First American Corporation letter of credit entered into on July 21, 2008, in an
aggregate stated amount of $2,702,000 as of the Effective Date and cash
collateralized in amount equal to $2,837,000 as of the Effective Date.



5.
First American Corporation letter of credit entered into on August 25, 2011, in
an aggregate stated amount of $1,000,000 as of the Effective Date and cash
collateralized in amount equal to $1,050,000 as of the Effective Date.








--------------------------------------------------------------------------------



118

Schedule VI
Existing Liens
1.
See items 2-5 on Schedule V hereto.



Schedule VIII


Existing Guarantees


None.


SCHEDULE IX


Administration Contacts


[List of contacts]


[Wire instructions]
EXHIBIT A
to the Credit Agreement
[Form of Administrative Questionnaire]
FAX ALONG WITH COMMITMENT LETTER TO:
FAX #
I. Borrower Name:
$ Type of Credit Facility
II. Legal Name of Lender of Record for Signature Page:
· Signing Credit Agreement _____ YES _____NO
· Coming in via Assignment _____ YES _____NO
III. Type of Lender:
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance,
Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special Purpose
Vehicle, Other –
please specify)
IV. Domestic Address: V. Eurodollar Address:
VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower
and its related parties or their respective securities will be made available to
the Credit Contact(s). The
Credit Contacts identified must be able to receive such information in
accordance with his/her
institution's compliance procedures and applicable laws, including Federal and
State securities laws.
Primary Secondary
Credit Contact Operations Contact Operations Contact
Name:
Title:
Address:
B-2
064310-0640-14872-Active.14233633.4
Telephone:
Facsimile:
E Mail Address:
IntraLinks E Mail
Address:
Does Secondary Operations Contact need copy of notices? ___YES ___ NO
Letter of Credit Draft Documentation



--------------------------------------------------------------------------------



119

Contact Contact Legal Counsel
Name:
Title:
Address:
Telephone:
Facsimile:
E Mail Address:
PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR
THIS TRANSACTION LISTED BELOW:
___ US DOLLAR ___ ___
___ ___ ___
___ ___ ___
VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
Pay to:
(Bank Name)
(SWIFT) (Country)
(Account #) (Account Name)
B-3
064310-0640-14872-Active.14233633.4
(FFC Account #) (FFC Account Name)
(Attention)
VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
Pay to:
(Bank Name)
(SWIFT) (Country)
(Account #) (Account Name)
(FFC Account #) (FFC Account Name)
(Attention)
VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
Pay to:
(Bank Name)
(SWIFT) (Country)
(Account #) (Account Name)
(FFC Account #) (FFC Account Name)
(Attention)
B-4
064310-0640-14872-Active.14233633.4
VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:
Pay to:
(Bank Name)
(SWIFT) (Country)
(Account #) (Account Name)
(FFC Account #) (FFC Account Name)
(Attention)
VIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance
Fed Wire Payment Instructions (if applicable):
Pay to:
(Bank Name)
(ABA #)
(Account #)
(Attention)
IX. Lender’s Fed Wire Payment Instructions:
Pay to:
(Bank Name)



--------------------------------------------------------------------------------



120

(ABA#) (City/State)
(Account #) (Account Name)
(Attention)
B-5
064310-0640-14872-Active.14233633.4
X. Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section
accordingly:
Lender Taxpayer Identification Number (TIN): -
Tax Withholding Form Delivered to Bank of America*:
W-9
W-8BEN
W-8ECI
W-8EXP
W-8IMY
Tax Contact
Name:
Title:
Address:
Telephone:
Facsimile:
E Mail Address:





--------------------------------------------------------------------------------



121



EXHIBIT B
to the Credit Agreement


FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective
Date set forth below and is entered into between the Assignor named below (the
“Assignor”) and the
Assignee named below (the “Assignee”). Capitalized terms used but not defined
herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a
part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the
Assignee hereby irrevocably purchases and assumes from the Assignor, subject to
and in accordance with
the Standard Terms and Conditions and the Credit Agreement, as of the Effective
Date inserted by the Administrative Agent below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1. Assignor: ______________________________


2. Assignee: ______________________________


[and is an Affiliate/Approved Fund of [identify Lender]1]


3. Borrower(s): [CoreLogic, Inc.] [CoreLogic Australia Pty Limited]


4. Administrative Agent: Bank of America, N.A., as administrative agent under
the Credit Agreement


5. Credit Agreement: The Credit Agreement dated as of September 18, 2013 among
CoreLogic, Inc., CoreLogic Australia Pty Limited, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, as Administrative Agent and the other agents party
thereto


_____________
1 Select as applicable.



--------------------------------------------------------------------------------



122

6. Assigned Interest:


Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders


Amount of Commitment/Loans Assigned


Percentage Assigned of Commitment/Loans3


 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state
securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
_________________________________
NAME OF ASSIGNOR
By:______________________________
Title:


ASSIGNEE
_________________________________
NAME OF ASSIGNEE
By:______________________________
Title:
















____________________
2     Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being
assigned under this Assignment (e.g. “Revolving Commitment,” “Term
Commitment,”).
3     Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.





--------------------------------------------------------------------------------



123

[Consented to and]4 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent
By_________________________________
Title:


[Consented to and]5 Accepted:


BANK OF AMERICA, N.A., as
Issuing Lender
By_________________________________
Title:


[Consented to:]6


CORELOGIC, INC.
By________________________________
Title:


_______________
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit
Agreement.
5 To be added only if the consent of the Issuing Lender is required by the terms
of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the
Credit Agreement.




ANNEX 1
Credit Agreement, dated as of September 18, 2013 (as amended, supplemented or
otherwise modified
from time to time (the “Credit Agreement”), among CoreLogic, Inc., CoreLogic
Australia Pty Limited,
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party
thereto, Bank of America, as administrative agent (in such capacity, the
“Administrative Agent”), and the
other agents party thereto


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of
the Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan
Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to



--------------------------------------------------------------------------------



124

consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement,
(ii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered
pursuant to Section 6.01 thereof, and such other documents and information as it
has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently
and without reliance on the Administrative Agent or any other Lender and (v) if
it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue
to make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents
are required to be performed by it as a Lender.


2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption
by email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance
with, the law of the State of New York.





--------------------------------------------------------------------------------



125

EXHIBIT C
to the Credit Agreement


FORM OF COMPLIANCE CERTIFICATE


This Compliance Certificate is delivered to you [pursuant to Section 6.01(c) of
the
Credit Agreement][in connection with an Acquisition (the “Permitted
Acquisition”) pursuant to
Section 7.06(d) of the Credit Agreement], dated as of September 18, 2013, as
amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among
CORELOGIC, INC. (the “Borrower”), CORELOGIC AUSTRALIA PTY LIMITED, the
FOREIGN SUBSIDIARY BORROWERS from time to time thereto, the several banks and
other
financial institutions or entities from time to time party thereto (the
“Lenders”), BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and the
other agents party thereto. Unless otherwise defined herein, terms defined in
the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.


1. I am the duly elected, qualified and acting [treasurer][chief accounting
officer][chief financial officer] of the Borrower.


2. I have reviewed and am familiar with the contents of this Certificate.


3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its consolidated
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Schedule 1 (the “[Pro Forma] Financial Statements”). [The Pro
Forma Financial Statements (i) were prepared on a pro forma basis as if the
Permitted Acquisition had been consummated on the first day of the Pro Forma
Test Period and (ii) give effect to the Borrower’s good faith estimate of any
anticipated cost savings or increases as a result of the consummation thereof.]
Such review did not disclose the existence during or at the end of the
accounting period covered by the Financial Statements, and I have no knowledge
of the existence, as of the date of this Certificate, of any condition or event
which constitutes a Default or Event of Default [, except as set forth below].


4. Attached hereto as Schedule 2 are the calculations demonstrating [pro forma]
compliance by the Borrower with the covenants set forth in Section 7.09 of the
Credit Agreement [on the last day of the Pro Forma Test Period].


5. [Attached hereto as Schedule 3 are the portions of the baskets for Restricted
Junior Payments used during the most recent Fiscal Year pursuant to Section 7.05
of the Credit Agreement and the remaining portions available thereunder.]7 


____________________
7 Required when delivering annual financial statements pursuant to Section
6.01(a)



--------------------------------------------------------------------------------



126

IN WITNESS WHEREOF, I execute this Certificate this _____ day of
__________, 20__.




CORELOGIC, INC.


By: ______________________________
Name:
Title:



--------------------------------------------------------------------------------



127

Schedule 1




[Financial Statements]





--------------------------------------------------------------------------------



128

Schedule 2


The information described herein is as of __________ __, 20__, and pertains to
the period from __________ __, 20__, to __________ __, 20__.




[Set forth Covenant Calculations]





--------------------------------------------------------------------------------



129

Schedule 3






[Used and Remaining Portions of Baskets for Restricted Junior Payments]





--------------------------------------------------------------------------------



130

EXHIBIT D-1
to the Credit Agreement


FORM OF LEGAL OPINION OF GENERAL COUNSEL FOR CORELOGIC, INC.


[__________], 20[__]


Bank of America, N.A.,as Administrative Agent and Collateral Agent
1455 Market Street
San Francisco, California 94103


The Lenders party to the Credit Agreement
as of the date hereof


Re: CoreLogic, Inc.


Ladies and Gentlemen:


I am general counsel of CoreLogic, Inc., a Delaware corporation (“Borrower”),
and have represented the Borrower and the subsidiaries of the Borrower listed on
Schedule A-1 (the “Subsidiary Guarantors”; the Borrower and the Subsidiary
Guarantors are referred to herein collectively as the “Loan Parties”), in
connection with the execution and delivery of (i) the Credit Agreement, dated as
of September 18, 2013, among the Borrower, CoreLogic Australia Pty Limited, the
lenders party thereto (the “Lenders”) and Bank of America, N.A. in its capacity
as administrative agent for the Lenders (the “Credit Agreement”); (ii) the
Guarantee and Collateral Agreement, dated as of the date hereof, among the Loan
Parties and Bank of America, N.A. in its capacity as collateral agent (the
“Collateral Agent”) for the Secured Parties defined therein (the “Guarantee and
Collateral Agreement”); (iii) [each][the] Grant of Security Interests in Patent
Rights, dated as of the date hereof, by and between the Loan Party signatory
thereto and the Collateral Agent (the “Grant of Security Interests in Patents”);
(iv) [each][the] Grant of Security Interests in Trademark Rights, dated as of
the date hereof, by and between the Loan Party signatory thereto and the
Collateral Agent (the “Grant of Security Interests in Trademarks”); (v)
[each][the] Grant of Security Interests in Copyright Rights, dated as of the
date hereof, by and between the Loan Party signatory thereto and the Collateral
Agent (the “Grant of Security Interests in Copyrights”); [and (vi) the
promissory notes issued by the Borrower in favor of each Lender that requested a
promissory note to evidence its Loans under the Credit Agreement (the “Notes”]1;
together with the Credit Agreement, the Guarantee and Collateral Agreement, the
Grant of Security Interests in Patents, the Grant of Security Interests in
Trademarks and the Grant of Security Interests in Copyrights, the “Loan
Documents”). This opinion is being delivered to you pursuant to Section
5.01(g)(i) of the Credit Agreement. All capitalized terms
used and not defined herein have the same meanings herein as set forth in the
Credit Agreement.


In connection with this opinion, I have examined originals or copies certified
or otherwise identified to my satisfaction as being true copies of the Loan
Documents, and such certificates and other documents of public officials,
officers and other representatives of the Loan Parties and others as I have
deemed relevant or proper as a basis for my opinions set forth herein. In
examining the Loan Documents, I have relied as to factual matters on the
representations and warranties contained in the Loan Documents. In addition, I
have


____________
1 To be deleted if no Notes are requested.





--------------------------------------------------------------------------------



131

assumed the genuineness of signatures on original documents of all Persons
(other than officers of the Loan Parties) and the conformity to the original of
all copies submitted to us as photocopies or conformed copies. I have also
assumed the due authorization, execution and delivery of the Loan Documents by
all
parties other than the Loan Parties, and the authority and existence of all
parties to the Loan Documents other than the Loan Parties.


Based upon the foregoing and such investigations as I have deemed advisable and
proper, and
subject to the limitations, qualifications, exceptions and assumptions set forth
herein, I am of the
opinion that:


1.     Each of the California Opinion Parties listed in Schedule A-2, the
Delaware Opinion Parties listed in Schedule A-2 and the Florida Opinion Party
listed in Schedule A-2 is duly organized as a corporation or limited liability
company, as the case may be, under the laws of its jurisdiction of organization
or formation.


2.     The execution, delivery and performance of the Loan Documents to which
any Delaware Corporate Opinion Party is a party have been duly authorized by all
necessary corporate action, on the part of such Delaware Corporate Opinion
Party, and each Loan Document to which a Delaware Corporate Opinion Party is
party has been duly executed and delivered by such Delaware Corporate Opinion
Party.


3.     The execution, delivery and performance of the Loan Documents to which
any California Opinion Party is a party have been duly authorized by all
necessary action under the current California Limited Liability Company Act (the
“California Act”) and the articles of organization and operating agreement of
such California Opinion Party, on the part of such California Opinion Party, and
each Loan Document to which a California Opinion Party is a party has been duly
executed and delivered by such California Opinion Party.


4.     The execution, delivery and performance of the Loan Documents to which
any Delaware LLC Opinion Party is a party have been duly authorized by all
necessary action under the Delaware Act (defined below) and the certificate of
formation and limited liability company agreement of such Delaware LLC Opinion
Party, on the part of such Delaware LLC Opinion Party, and each Loan Document to
which a Delaware LLC Opinion Party is a party has been duly executed and
delivered by such Delaware LLC Opinion Party.


The opinions expressed above are limited to questions arising under the current
Delaware General Corporation Law (without regard to case law decided
thereunder), the current Delaware Limited Liability Company Act (without regard
to case law decided thereunder) (the “Delaware Act”), the current Florida
Limited Liability Company Act (without regard to case law decided thereunder),
federal law of the United States and the laws of the State of California which,
in each case, in my experience are normally applicable to transactions of the
type contemplated by the Loan Documents. This opinion does not cover the law of
any jurisdiction other than that specified in the immediately preceding sentence
(collectively, the “Other Jurisdictions”), nor did I review codifications of
laws of Other Jurisdictions. Furthermore, I express no opinion as to, and assume
no responsibility for, the effect of any fact or circumstance occurring
subsequent to the date of this letter, including, without limitation,
legislative and other changes in the law or changes in circumstances affecting
the Loan Parties. I assume no responsibility to advise you of
any such facts or circumstances of which I become aware, regardless of whether
or not they affect the opinions herein. I am licensed to practice law only in
the State of California. I wish to advise you, however, that my knowledge with
respect to the laws of the Delaware Laws and the Florida Laws is derived solely
from a reading of the relevant statutes without consideration of any judicial or



--------------------------------------------------------------------------------



132

administrative interpretations thereof and that I am not a member of the Bar of
the State of Delaware or the Bar of the State of Florida.


This opinion may not be used or relied upon or published or communicated to any
person or entity other than the addressees hereof for any purpose whatsoever
without my prior written consent in each instance; provided that you may furnish
copies of this opinion to your accountants and to bank auditors and examiners,
in each case in connection with their audit and review activities and to any
person that becomes or proposes to become a Lender in accordance with the
provisions of the Credit Agreement.


This opinion letter shall be construed and interpreted in accordance with
customary third party opinion practice in the State of California.


Very truly yours,



--------------------------------------------------------------------------------



133

Schedule A-1
Subsidiary Guarantors


Name of Subsidiary Guarantor
Jurisdiction
CDS Business Mapping, LLC
Connecticut
CoreLogic Acquisition Co. I, LLC
Delaware
CoreLogic Acquisition Co. II, LLC Delaware
Delaware
CoreLogic Acquisition Co. III, LLC
Delaware
CoreLogic Case-Shiller, LLC Delaware
Delaware
CoreLogic Credco, LLC
Delaware
CoreLogic Default Information Services, LLC
Florida
CoreLogic Dorado, LLC
California
CoreLogic Flood Services, LLC
Delaware
CoreLogic Information Resources, LLC Delaware
Delaware
CoreLogic National Background Data, LLC
Delaware
CoreLogic SafeRent, LLC
Delaware
CoreLogic Solutions, LLC
Delaware
CoreLogic Tax Services, LLC
Delaware
DataQuick Information Systems, Inc.
Delaware
Decision Insight Information Group (U.S.) I, Inc.
Delaware
Decision Insight Information Group (U.S.) III, LLC
Delaware
New Decision Insight Information Group (U.S.) III, Inc.
Delaware
Marshall & Swift/Boeckh, LLC
Delaware
RELS Reporting Services, L.L.C.
Iowa
RES Direct, LLC
Delaware
Teletrack, LLC
Georgia




--------------------------------------------------------------------------------



134

Schedule A-2
Opinion Parties


California Opinion Parties
CoreLogic Dorado, LLC
CoreLogic Solutions, LLC


Delaware Corporate Opinion Parties
CoreLogic, Inc.
Decision Insight Information Group (U.S.) I, Inc.
New Decision Insight Information Group (U.S.) III, Inc.
DataQuick Information Systems, Inc.


Delaware LLC Opinion Parties
CoreLogic Acquisition Co. I, LLC
CoreLogic Acquisition Co. II, LLC
CoreLogic Acquisition Co. III, LLC
CoreLogic Case-Shiller, LLC
CoreLogic Credco, LLC
CoreLogic Flood Services, LLC
CoreLogic Information Resources, LLC
CoreLogic National Background Data, LLC
CoreLogic SafeRent, LLC
CoreLogic Tax Services, LLC
RES Direct, LLC
Decision Insight Information Group (U.S.) III, LLC
Marshall & Swift/Boeckh, LLC


Florida Opinion Party
CoreLogic Default Information Services, LLC


CoreLogic Dorado, LLC and CoreLogic Solutions, LLC are collectively referred to
in the
opinion letter as the “California Opinion Parties” and each such entity is
referred to in the
opinion letter as a “California Opinion Party”.


CoreLogic Acquisition Co. I, LLC, CoreLogic Acquisition Co. II, LLC, CoreLogic
Acquisition
Co. III, LLC, CoreLogic Case-Shiller, LLC, CoreLogic Credco, LLC, CoreLogic
Flood Services,
LLC, CoreLogic Information Resources, LLC, CoreLogic National Background Data,
LLC,
CoreLogic SafeRent, LLC, CoreLogic Tax Services, LLC, RES Direct, LLC, Decision
Insight
Information Group (U.S.) III, LLC and Marshall & Swift/Boeckh, LLC are
collectively referred
to in the opinion letter as the “Delaware LLC Opinion Parties” and each such
entity is referred
to in the opinion letter as a “Delaware LLC Opinion Party”.


CoreLogic, Inc., Decision Insight Information Group (U.S.) I, Inc., New Decision
Insight
Information Group (U.S.) III, Inc. and DataQuick Information Systems, Inc. are
collectively
referred to in the opinion letter as the “Delaware Corporate Opinion Parties”
and each such
entity is referred to in the opinion letter as a “Delaware Corporate Opinion
Party”.


The Delaware LLC Opinion Parties together with the Delaware Corporate Opinion
Parties are
each a “Delaware Opinion Party” and collectively referred to as the “Delaware
Opinion



--------------------------------------------------------------------------------



135

Parties”.


CoreLogic Default Information Services, LLC is referred to in the opinion letter
as the “Florida
Opinion Party”.





--------------------------------------------------------------------------------



136

EXHIBIT D-2
to the Credit Agreement


FORM OF LEGAL OPINION OF O’MELVENY & MYERS LLP


[___________], 20[__]


Bank of America, N.A., as Administrative Agent and Collateral Agent
1455 Market Street
San Francisco, California 94103


The Lenders party to the Credit Agreement
as of the date hereof


Re: Credit Agreement


Ladies and Gentlemen:


We have acted as special counsel to CoreLogic, Inc., a Delaware corporation (the
“Borrower”), CoreLogic Australia Pty Limited (the “Australian Borrower”), and
the
subsidiaries of the Borrower listed on Schedule A-1 (the “Subsidiary
Guarantors”; the
Subsidiary Guarantors together with the Borrower are referred to herein
collectively as the
“Loan Parties”), in connection with the execution and delivery of the Credit
Agreement, dated
as of September 18, 2013 (the “Credit Agreement”), among the Borrower, the
Australian
Borrower, the lenders party thereto (the “Lenders”) and Bank of America, N.A. in
its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). We are
providing this opinion to you at the request of the Borrower pursuant to Section
5.01(g)(ii) of the
Credit Agreement. Except as otherwise indicated herein, capitalized terms used
in this opinion
will have the meanings assigned to them in the Credit Agreement.


In our capacity as such counsel, we have examined originals or copies of those
corporate
and other records and documents we considered appropriate, including the
following:


a) the Credit Agreement;


b) the Guarantee and Collateral Agreement, dated as of the date hereof,
among the Loan Parties and Bank of America, N.A. in its capacity as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties defined therein (the “Guarantee and Collateral Agreement”);


c) [each][the] Grant of Security Interests in Patent Rights, dated as of the
date hereof, by and between the Loan Party signatory thereto and the
Collateral Agent;


d) [each][the] Grant of Security Interests in Trademark Rights, dated as of
the date hereof, by and between the Loan Party signatory thereto and the
Collateral Agent;


e) [each][the] Grant of Security Interests in Copyright Rights, dated as of the



--------------------------------------------------------------------------------



137

date hereof, by and between the Loan Party signatory thereto and the
Collateral Agent;


f) [the promissory notes issued by the Borrower in favor of each Lender that
requested a promissory note to evidence its Loans under the Credit
Agreement (the “Notes”;]1


g) the unfiled copies of UCC-1 Financing Statements (copies of which are
attached hereto as Schedule B (the “Delaware Financing Statements”)
naming each Delaware Opinion Party (as defined in Schedule A-2 hereto)
as debtor and the Collateral Agent as secured party, which we understand
will be filed with the Secretary of State of the State of Delaware (the
“Delaware Filing Office”); and


h) the unfiled copies of UCC-1 Financing Statements (copies of which are
attached hereto as Schedule C (the “California Financing Statements”
and, together with the Delaware Financing Statements, the “Financing
Statements”) naming each California Opinion Party (as defined in
Schedule A-2 hereto) as debtor and the Collateral Agent as secured party,
which we understand will be filed with the Secretary of State of the State
of California (the “California Filing Office”).


The documents listed in the preceding clauses (a) through [(f)] are referred to
hereinafter
collectively as the “Loan Documents.”


We note that you have received on or about the date hereof (i) the opinion of
King &
Wood Mallesons, special counsel to the Australian Borrower, relating to, among
other things, the
corporate status and power of the Australian Borrower under the laws of
Australia and certain
other Australian law matters relating to the Australian Borrower and the Credit
Agreement (the
“Australian Counsel Supporting Opinion”) and (ii) the in-house counsel opinion
of


_____________
1 To be deleted if no Notes are requested.



--------------------------------------------------------------------------------



138

CoreLogic, Inc. relating to the due authorization, execution and delivery by the
California
Opinion Parties and the Delaware Opinion Parties (together with the California
Opinion Parties,
the “Opinion Parties”) of the Loan Documents that such Opinion Parties are party
to as well and
certain other matters relating to the Loan Parties (the “In-House Counsel
Supporting Opinion”
and, together with the Australian Counsel Supporting Opinion, the “Supporting
Opinions”).
With your permission we have assumed the matters set forth in the Supporting
Opinions for
purposes of this opinion. None of the opinions rendered herein should be
construed to address
the matters covered by either Supporting Opinion.


As to relevant factual matters, we have relied upon, among other things, the
factual
representations of each Loan Party made in the Loan Documents and in the
certificate dated as of
the date hereof (the “Loan Parties’ Certificate”), attached hereto as Exhibit A.
In addition, we
have obtained and relied upon those certificates of public officials we
considered appropriate.
We have assumed the genuineness of all signatures, the authenticity of all
documents
submitted to us as originals and the conformity with originals of all documents
submitted to us as
copies. We have also assumed the due authorization, execution and delivery of
the Loan
Documents by all parties, and the authority and existence of all parties to the
Loan Documents
other than the Opinion Parties. We have also assumed that (i)(x) each party to
each Loan
Document is duly organized or formed (other than the Opinion Parties) and (y)
each party to
each Loan Document (other than the Opinion Parties) is validly existing and in
good standing
under the laws of its jurisdiction of organization and has full power and
authority to execute,
deliver, enter into and perform its obligations under the Loan Documents to
which it is a party,
and (ii) each Loan Document constitutes the valid and binding obligation of each
party thereto
(other than each Loan Party, solely in the case of the Loan Documents to which
such Loan Party
is a party), enforceable against such party in accordance with its terms.


On the basis of such examination, our reliance upon the assumptions in this
opinion and
our consideration of those questions of law we considered relevant, and subject
to the limitations
and qualifications in this opinion, we are of the opinion that:


1. Each Delaware Corporate Opinion Party (as defined in Schedule A-2) has been
duly incorporated and is validly existing in good standing under the laws of the
State of
Delaware, with corporate power to enter into the Loan Documents to which it is a
party and to
perform its obligations thereunder.


2. Each Delaware LLC Opinion Party (as defined in Schedule A-2 hereto) is a
limited liability company duly formed and validly existing in good standing
under the laws of the
State of Delaware, with the power under the current Delaware Limited Liability
Company Act
(the “Delaware LLC Act”) and its certificate of formation and limited liability
company
agreement (the “Delaware LLC Organizational Documents”) to enter into the Loan
Documents to which it is a party and to perform its obligations thereunder.


3. Each California Opinion Party is a limited liability company duly formed and
validly existing in good standing under the laws of the State of California,
with the power under
the current California Limited Liability Company Act (the “California LLC Act”)
and its articles of organization and operating agreement (the “California
Organizational Documents”)
to enter into the Loan Documents to which it is a party and to perform its
obligations thereunder.


4. Each Loan Document to which a Loan Party or the Australian Borrower is a
party



--------------------------------------------------------------------------------



139

constitutes the legally valid and binding obligation of such Loan Party or the
Australian
Borrower, as applicable, enforceable against such Loan Party and the Australian
Borrower in
accordance with its respective terms.


5. The execution and delivery by each Delaware Corporate Opinion Party of each
Loan Document to which it is a party do not, and each Delaware Corporate Opinion
Party’s
performance of its obligations under each Loan Document to which it is a party
will not violate
its certificate of incorporation and bylaws (the “Delaware Corporate
Organizational
Documents”). The execution and delivery by each Delaware LLC Opinion Party of
each Loan
Document to which it is a party do not, and each Delaware LLC Opinion Party’s
performance of
its obligations under each Loan Document to which it is a party will not violate
such Delaware
LLC Opinion Party’s Delaware LLC Organizational Documents. The execution and
delivery by
each California Opinion Party of each Loan Document to which it is a party do
not, and such
California Opinion Party’s performance of its obligations under each Loan
Document to which it
is a party will not violate such California Opinion Party’s California
Organizational Documents.
The execution and delivery by each Loan Party of each Loan Document to which it
is a party to
do not, and each Loan Party’s performance of its obligations under each Loan
Document to
which it is a party will not violate, breach or result in a default under, the
Existing Note
Documents. If any Existing Note Document is governed by the laws of a
jurisdiction other than
New York, we have assumed such Existing Note Document would be interpreted in
accordance
with its plain meaning, except that technical terms would mean what lawyers
generally
understand them to mean for agreements governed by the laws of New York. We
express no
opinion with respect to any provision of any Existing Note Document to the
extent that an
opinion with respect to such provision would require making any financial,
accounting or
mathematical calculation or determination.


6. The execution and delivery by each Loan Party of the Loan Documents to which
such Loan Party is a party do not, and such Loan Party’s performance of its
obligations under
such Loan Documents will not, in the case of any Delaware LLC Opinion Party,
violate the
current Delaware LLC Act, in the case of any Delaware Corporate Opinion Party,
violate the
current Delaware General Corporation Law, in the case of any California Opinion
Party, violate
the current California LLC Act or, in the case of any Loan Party, violate any or
any current New
York or federal statute, rule or regulation that we have, in any such case, in
the exercise of
customary professional diligence, recognized as applicable to such Loan Party or
to transactions
of the type contemplated by the Loan Documents.


7. No order, consent, permit or approval of any New York or federal governmental
authority that we have, in the exercise of customary professional diligence,
recognized as
applicable to a Loan Party or to transactions of the type contemplated by the
Loan Documents to
which such Loan Party is party is required on the part of such Loan Party for
the execution and
delivery of the Loan Documents, and performance of its obligations under the
Loan Documents,
except for such as have been obtained.


8. The Guarantee and Collateral Agreement is effective to create in favor of the
Collateral Agent, a security interest in the “Collateral” (as defined in the
Guarantee and
Collateral Agreement, the “Collateral”) of each Loan Party in which a security
interest may be
created under Article 9 of the Uniform Commercial Code as in effect in the State
of New York
(the “Code”).





--------------------------------------------------------------------------------



140

9. Upon the filing of the Delaware Financing Statements with the Delaware Filing
Office, the Collateral Agent will have a perfected security interest in each
Delaware Opinion
Party’s interest in the Collateral in which a security interest may be perfected
under Delaware
Article 9 (as defined below) by filing a financing statement in Delaware.


10. Upon the filing of the California Financing Statements with the California
Filing
Office, the Collateral Agent will have a perfected security interest in each
California Opinion
Party’s interest in the Collateral in which a security interest may be perfected
under California
Article 9 (as defined below) by the filing of a financing statement in
California.


11. The Guarantee and Collateral Agreement is effective to create in favor of
the
Collateral Agent a security interest in the Certificated Securities (as defined
below) identified on
Schedule 2 to the Guarantee and Collateral Agreement under the Code. Upon
delivery of the
security certificate(s) representing such Certificated Securities to the
Collateral Agent in the
State of New York, effectively endorsed to the Collateral Agent or in blank, the
Collateral Agent
will acquire a perfected security interest in such Certificated Securities, free
of adverse claims.
For purposes of this paragraph, “Certificated Securities” means “certificated
securities” as
defined in Section 8-102 of the Code. [The Guarantee and Collateral Agreement is
effective to
create in favor of the Collateral Agent a security interest in the Instruments
(as defined below)
identified on Schedule 2 to the Guarantee and Collateral Agreement under the
Code. When the
Collateral Agent takes possession of the Instruments in the State of New York
the Collateral
Agent will have a perfected security interest in such Instruments. For purposes
of this paragraph,
“Instrument” means an “instrument” as defined in Section 9-102(47) of the
Code.]2


12. No Loan Party is an investment company required to register under the
Investment Company Act of 1940, as amended.


13. Neither the extension of credit nor the use of proceeds provided in the
Credit
Agreement will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve
System. For purposes of this opinion, we have assumed that none of the Lenders
is a “creditor”
as defined in Regulation T.


Our opinions herein are subject to and limited by bankruptcy, insolvency,
reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
(including, without
limitation, fraudulent conveyance laws) and by general principles of equity,
including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a
proceeding in equity or at law.


______________
2 To be deleted if no Pledged Notes are delivered at Closing.



--------------------------------------------------------------------------------



141

Our opinion in paragraph 4 above as to the enforceability of the Loan Documents
is
subject to: (i) public policy considerations, statutes or court decisions that
may limit the rights of
a party to obtain indemnification against its own gross negligence, willful
misconduct or
unlawful conduct; (ii) the unenforceability under certain circumstances of
broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or
prohibited by law; (iii) the unenforceability under certain circumstances of
provisions imposing
penalties, liquidated damages or other economic remedies; (iv) the
unenforceability under certain
circumstances of provisions appointing one party as trustee for an adverse party
or provisions for
the appointment of a receiver; (v) the unenforceability under certain
circumstances of covenants
not-to-compete (vi) the unenforceability under certain circumstances of choice
of law provisions;
(vii) the unenforceability of confession of judgment provisions; and (viii) the
unenforceability of
provisions waiving a right to a jury trial.


We express no opinions as to the effect of non-compliance by you with any state
or
federal laws or regulations applicable to the transactions contemplated by the
Loan Documents
because of the nature of your business.
We express no opinion as to any provision of the Loan Documents insofar as it
purports
to grant a right of setoff in respect of any Loan Party’s assets to any person
other than a creditor
of such Loan Party.


We advise you that Section 10.09(b) of the Credit Agreement, and any similar
provisions
in the other Loan Documents which provide for the exclusive or non-exclusive
jurisdiction of the
courts of the State of New York and federal courts sitting in that State, may
not be binding on the
courts in the forum(s) selected or excluded.


Our opinion in paragraph 4 is subject to the qualification that certain rights,
remedies,
waivers and other provisions of the Loan Documents may not be enforceable, but
such
unenforceability will not, subject to the other exceptions, qualifications and
limitations set forth
herein, render the Loan Documents invalid as a whole or substantially interfere
with the
substantial realization of the principal benefits or security, or both, that the
Loan Documents
purport to provide (except for the economic consequences of procedural or other
delay).
For purposes of the opinions expressed in paragraphs 5, 6 and 7 we have assumed
that
no Loan Party will in the future take any discretionary action (including a
decision not to act)
permitted by any Loan Document that would cause the performance of any Loan
Document to
violate any New York or federal statute, rule or regulation, violate the
Delaware Corporate
Organizational Documents, the Delaware LLC Organizational Documents or the
California
Organizational Documents or constitute a violation or breach of or default under
any of the
agreements referred to in paragraph 5. In addition, we do not express any
opinion with respect
to orders, consents, permits or approvals that may be necessary in connection
with the business
or operations of the Loan Parties.


We express no opinion concerning (i) federal or state securities laws or
regulations (other
than our opinion in paragraphs 12 and 13), (ii) federal or state antitrust,
unfair competition or
trade practice laws or regulations, (iii) pension and employee benefit laws and
regulations, or occupational safety and health, (iv) compliance with fiduciary
requirements, (v) federal or state
environmental laws and regulations, (vi) federal or state land use or
subdivision laws or
regulations, (vii) the Trading with the Enemy Act, as amended, the foreign
assets control
regulations of the United States Treasury Department, the Uniting and
Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT



--------------------------------------------------------------------------------



142

Act) Act of 2001, as amended, Executive Order No. 13,224 of September 24, 2001,
Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or
Support Terrorism, as amended, and any enabling legislation, rules, regulations
or executive
orders relating thereto, or (viii) federal or state laws and regulations
concerning filing
requirements, other than requirements applicable to charter-related documents
such as a
certificate of merger.


We express no opinion regarding any provision of the Guarantee and Collateral
Agreement that purports to permit the Collateral Agent or any other person to
sell or otherwise
dispose of any Collateral subject thereto except in compliance with the Code,
any other
applicable federal and state laws and any agreement governing such Collateral,
or to impose on
the Collateral Agent standards of care of Collateral in the Collateral Agent’s
possession other
than as provided in Section 9-207 of the Code. We advise you that federal and
state securities
laws may limit the right to transfer or dispose of Collateral that may
constitute securities under
such laws.


Our opinions in paragraphs 8, 9, 10 and 11 are limited to Article 9 of the Code
and do
not address (A) laws of jurisdictions other than New York (and, (i) as to our
opinion in
paragraph 9 only, Delaware Article 9 and (ii) as to our opinion in paragraph 10
only,
California Article 9), (B) collateral not subject to Article 9 of the Code
(including by reason of
Section 9-109(c) or (d) thereof), or (C) under Section 9-301 through 9-306 of
the Uniform
Commercial Code as in effect in any jurisdiction, or otherwise, what law governs
the perfection
of the security interests granted in the Collateral covered by those opinion
paragraphs.


We express no opinion with respect to: (i) the priority of any security interest
(except as
set forth in paragraph 11, and (ii) Collateral consisting of real property,
copyrights, farm
products, consumer goods, as-extracted collateral, commercial tort claims
cooperative interests
(as such terms are defined in the Code) and timber to be cut.


In rendering the opinions in paragraphs 8, 9, 10 and 11, we have assumed that:
(i) each
Loan Party has, or will have at the relevant time, rights in the Collateral in
which such Loan
Party has granted a security interest to the Collateral Agent within the meaning
of Section 9-
203(b)(2) of the Code at all times relevant to this opinion; (ii) the Collateral
is reasonably
identified in the description of collateral set forth in the Guarantee and
Collateral Agreement in
accordance with Section 9-108 of the Code and in the Financing Statements in
accordance with
Section 9-504 of the Code; (iii) at all times relevant to this opinion, value
has been given within
the meaning of Section 9-203(b)(1) of the Code; and (iv) neither the Collateral
Agent nor the
Lenders have notice of any adverse claims to the Certificated Securities
referred to in paragraph
11.


We advise you that: (i) we have not made or undertaken to make any investigation
as to
the existence of or state of title to the Collateral and we express no opinion
as to the existence,
condition, or location of the Collateral, and (ii) our opinion in paragraph 9
with respect to the
State of Delaware is based solely upon a review of Article 9 of the Uniform
Commercial Code in
effect in the State of Delaware, as set forth in Uniform Laws Annotated, Uniform
Commercial
Code (2010) and Supp. (2013) (“Delaware Article 9”), and excludes any review of
official
decisions interpreting Delaware Article 9 or any other review and (iii) our
opinion in paragraph
10 with respect to the State of California is based solely upon a review of
Article 9 of the
Uniform Commercial Code in effect in the State of California, as set forth in
Uniform Laws



--------------------------------------------------------------------------------



143

Annotated, Uniform Commercial Code (2010) and Supp. (2013) (“California Article
9”), and
excludes any review of official decisions interpreting California Article 9 or
any other review.


We have further assumed (i) that each Lender is (a) a bank incorporated or
organized
under, or a foreign bank licensed to conduct a banking business through an
agency located in the
United States of America pursuant to, the laws of the United States of America
or any state of
the United States of America, within the meaning of Section 1 of Article XV of
the California
Constitution and Section 1716 of the California Financial Code or (b) a finance
lender licensed
under the California Finance Lenders Law (California Financial Code Section
22000 et seq.), or
(ii) if the assumption set forth in clause (i) is not correct, (x) that the
proceeds of the Loans will
not be used for personal, family or household purposes, and (y) that Borrower,
each Lender and
the Administrative Agent, by reason of their own business and financial
experience or that of
their professional advisers, could reasonably be assumed to have the capacity to
protect their
own interests in connection with the Loan Documents.


The law covered by this opinion is limited to: (i) the present federal law of
the United
States, (ii) the present law of the State of New York, California Article 9, the
current California
LLC Act, the present Delaware General Corporation Law, the current Delaware LLC
Act and the
Delaware Article 9. We express no opinion as to the laws of any other
jurisdiction and no
opinion regarding the statutes, administrative decisions, rules, regulations or
requirements of any
county, municipality, subdivision or local authority of any jurisdiction.


This opinion is furnished by us as counsel for the Loan Parties and may be
relied upon by
you only in connection with the transactions contemplated by the Loan Documents.
It may not
be used or relied upon by you for any other purpose or by any other person, nor
may copies be
delivered to any other person, without in each instance our prior written
consent. This opinion is
expressly limited to the matters set forth above and we render no opinion,
whether by implication
or otherwise, as to any other matters. This opinion speaks only as of the date
hereof and we
assume no obligation to update or supplement this opinion to reflect any facts
or circumstances
that arise after the date of this opinion and that come to our attention, or any
future changes in
laws.


Respectfully submitted,



--------------------------------------------------------------------------------



144

Schedule A-1
Subsidiary Guarantors


Name of Subsidiary Guarantor
Jurisdiction
CDS Business Mapping, LLC
Connecticut
CoreLogic Acquisition Co. I, LLC
Delaware
CoreLogic Acquisition Co. II, LLC Delaware
Delaware
CoreLogic Acquisition Co. III, LLC
Delaware
CoreLogic Case-Shiller, LLC Delaware
Delaware
CoreLogic Credco, LLC
Delaware
CoreLogic Default Information Services, LLC
Florida
CoreLogic Dorado, LLC
California
CoreLogic Flood Services, LLC
Delaware
CoreLogic Information Resources, LLC Delaware
Delaware
CoreLogic National Background Data, LLC
Delaware
CoreLogic SafeRent, LLC
Delaware
CoreLogic Solutions, LLC
Delaware
CoreLogic Tax Services, LLC
Delaware
DataQuick Information Systems, Inc.
Delaware
Decision Insight Information Group (U.S.) I, Inc.
Delaware
Decision Insight Information Group (U.S.) III, LLC
Delaware
New Decision Insight Information Group (U.S.) III, Inc.
Delaware
Marshall & Swift/Boeckh, LLC
Delaware
RELS Reporting Services, L.L.C.
Iowa
RES Direct, LLC
Delaware
Teletrack, LLC
Georgia




--------------------------------------------------------------------------------



145

Schedule A-2
Opinion Parties


California Opinion Parties
CoreLogic Dorado, LLC
CoreLogic Solutions, LLC


Delaware Corporate Opinion Parties
CoreLogic, Inc.
Decision Insight Information Group (U.S.) I, Inc.
New Decision Insight Information Group (U.S.) III, Inc.
DataQuick Information Systems, Inc.


Delaware LLC Opinion Parties
CoreLogic Acquisition Co. I, LLC
CoreLogic Acquisition Co. II, LLC
CoreLogic Acquisition Co. III, LLC
CoreLogic Case-Shiller, LLC
CoreLogic Credco, LLC
CoreLogic Flood Services, LLC
CoreLogic Information Resources, LLC
CoreLogic National Background Data, LLC
CoreLogic SafeRent, LLC
CoreLogic Tax Services, LLC
RES Direct, LLC
Decision Insight Information Group (U.S.) III, LLC
Marshall & Swift/Boeckh, LLC


CoreLogic Dorado, LLC and CoreLogic Solutions, LLC are collectively referred to
in the
opinion letter as the “California Opinion Parties” and each such entity is
referred to in the
opinion letter as a “California Opinion Party”.


CoreLogic Acquisition Co. I, LLC, CoreLogic Acquisition Co. II, LLC, CoreLogic
Acquisition
Co. III, LLC, CoreLogic Case-Shiller, LLC, CoreLogic Credco, LLC, CoreLogic
Flood Services,
LLC, CoreLogic Information Resources, LLC, CoreLogic National Background Data,
LLC,
CoreLogic SafeRent, LLC, CoreLogic Tax Services, LLC, RES Direct, LLC, Decision
Insight
Information Group (U.S.) III, LLC and Marshall & Swift/Boeckh, LLC are
collectively referred
to in the opinion letter as the “Delaware LLC Opinion Parties” and each such
entity is referred
to in the opinion letter as a “Delaware LLC Opinion Party”.


CoreLogic, Inc., Decision Insight Information Group (U.S.) I, Inc., New Decision
Insight
Information Group (U.S.) III, Inc. and DataQuick Information Systems, Inc. are
collectively
referred to in the opinion letter as the “Delaware Corporate Opinion Parties”
and each such
entity is referred to in the opinion letter as a “Delaware Corporate Opinion
Party”.


The Delaware LLC Opinion Parties together with the Delaware Corporate Opinion
Parties are
each a “Delaware Opinion Party” and collectively referred to as the “Delaware
Opinion
Parties”.





--------------------------------------------------------------------------------



146

Schedule B
Delaware Financing Statements



--------------------------------------------------------------------------------



147

Schedule C
California Financing Statements



--------------------------------------------------------------------------------



148

Exhibit A
Loan Parties’ Certificate
See attached.







--------------------------------------------------------------------------------



149

EXHIBIT D-3
to the Credit Agreement


FORM OF LEGAL OPINION OF LOCAL COUNSEL TO CORELOGIC AUSTRALIA PTY LIMITED


[_______] 20[__]


Private & Confidential


To: Bank of America, N.A. in its capacity as Administrative Agent, Collateral
Agent and
Issuing Lender


And: Each Lender (as defined in the Credit Agreement) as at the date
of the Credit Agreement (“Lenders”)


CoreLogic Australia Pty Limited (“Company”) – Credit Agreement


We refer to the Credit Agreement in respect of which we have acted as legal
advisers to the Company in Victoria and
New South Wales and the Commonwealth of Australia (“Australia”) (together the
“Relevant Jurisdictions”).


This opinion relates only to the laws of the Relevant Jurisdictions and is given
on the basis that it will be construed in
accordance with the laws of the Relevant Jurisdictions. We express no opinion
about the laws of another jurisdiction
or (except as expressly provided in paragraph 3) factual matters.


Where we have referred in this opinion to our state of knowledge in connection
with any circumstance, transaction or
other matter, save as expressly otherwise indicated, our knowledge relates only
to the actual state of knowledge as at
the date of this opinion of Aaron Bourke (a partner of King & Wood Mallesons)
and Matthew Hislop (an employee of
King & Wood Mallesons) (“Acting Persons”).


1 Documents


We have examined copies (certified or otherwise identified to our satisfaction)
of the following documents
relating to the Credit Agreement:


(a) the Credit Agreement, dated as of September 18, 2013 (“Credit Agreement”)
between the Company,
the Lenders and Bank of America, N.A. in its capacity as Administrative Agent,
Collateral Agent and
Issuing Lender (among others);


(b) the constitution of the Company;


(c) the certificate of registration for the Company;


(d) a copy of the circulating resolutions of the directors of the Company passed
on September 18, 2013
authorising the signing, delivery and observance of obligations under the
Documents; and


(e) certificates given by Stergios Theologides, secretary of the Company dated
September 18, 2013 and
dated [_______] (collectively, the “Certificate”).


In this opinion the expression “Document” means the Credit Agreement and “laws”
means the common law,
principles of equity and laws constituted or evidenced by documents available to
the public generally.


2 Assumptions


We have assumed:


(a) the authenticity of all signatures, seals, duty stamps and markings;


(b) that:


(i) all authorisations specified above remain in full force and effect; and


(ii) all authorisations required for any party (other than the Company) to enter
into the Document
have been obtained and remain in full force and effect;





--------------------------------------------------------------------------------



150

(c) the completeness, and conformity to originals, of all documents submitted to
us;


(d) that the Document has been or will be duly authorised and executed by the
parties to it (other than
the Company) and constitute valid, binding and enforceable obligations of all
the parties to it under all
relevant laws (including the laws of the Relevant Jurisdictions except insofar
as they affect the
obligations of the Company);


(e) that each of the assumptions set out in section 129 of the Corporations Act
2001 of Australia
(“Corporations Act”) is correct in relation to the Document and the Company;


(f) that the obligations assumed by the Company under the Document are in its
best interests and for the
purposes of its business;


(g) immediately following execution of the Document the Company was solvent;


(h) that, if an obligation is to be performed in a jurisdiction outside
Australia, its performance will not be
contrary to an official directive, impossible or illegal under the law of that
jurisdiction;


(i) that neither the Commissioner of Taxation nor any other governmental
authority having the power to
do so has given nor will give a notice or direction under section 260-5 of the
Taxation Administration
Act 1953 of Australia, section 255 of the Income Tax Assessment Act 1936 of
Australia or any
analogous provision under a statute of the Relevant Jurisdictions, requiring the
Company (or any
person on its behalf) to deduct from sums payable by it to a person under the
Document any taxes or
other charges payable by the payee;


(j) that the Company does not enter into the Document in the capacity of a
trustee of any trust;


(k) that no transaction in connection with the Document constitutes an insolvent
transaction or an unfair
loan within the meaning of sections 588FC or 588FD respectively of the
Corporations Act;


(l) that no party has contravened or will contravene the prohibitions on related
party transactions in
sections 208 or 209 of the Corporations Act by entering into the Document or a
transaction in
connection with the Document;


(m) that the Code of Banking Practice does not apply to the Document;


(n) that no person has been, or will be, engaged in conduct that is
unconscionable, dishonest, misleading
or deceptive or likely to mislead or deceive;


(o) that there are no facts not evident from the face of the documents listed in
paragraph 1 which might
make any part of this opinion incorrect;


(p) that all factual matters stated in the Certificate are true, correct and
accurate at all relevant times;
(q) all information provided to us for the purpose of conducting searches is
correct and complete as at
the date of those searches and as at the date of this opinion;


(r) the choice of law of the State of New York by the parties as the governing
law of the Credit
Agreement was made on a bona fide basis and without the primary purpose of
avoiding the laws of
another jurisdiction;


(s) that no law or official directive of a jurisdiction, other than those of a
Relevant Jurisdiction, affects any
of the opinions stated below; and


(t) that the implementation of the transactions effected by or contemplated
under the Credit Agreement
will not involve an illegal purpose under any law, including any Relevant Law.




We have not taken any steps to verify the assumptions stated above and assume,
with respect to each
addressee of this opinion, that that addressee does not know or suspect that any
of those assumptions is
incorrect. However, without making specific enquiries beyond the steps which are
stated in this opinion, none
of the Acting Persons has actual knowledge as at the date of this opinion that
any of those assumptions is
incorrect.


3 Searches





--------------------------------------------------------------------------------



151

We have examined an extract of company information for the Company obtained from
ASIC as at [insert time]
local time on [insert date of search]. We assume that the extract of company
information accurately reflects
the information provided by the Company to ASIC.


These records are not necessarily complete or up to date and we have not made
any other searches.


4 Opinion


On the foregoing basis and subject to the qualifications set out below, we are
of the opinion that:


(a) the Company is incorporated and validly existing under the laws of Australia
and is capable of suing
and being sued in its corporate name;


(b) the Company has:


(i) the corporate power to enter into the Document and to observe its
obligations under it; and


(ii) taken all corporate action required on its part to authorise the execution,
delivery and
observance of its obligations under the Document;


(c) the Document has been duly executed by or on behalf of the Company and the
obligations of the
Company under the Document are valid, binding and (subject to the terms of the
Document)
enforceable against them. The expression “enforceable” means that the relevant
obligations are of a
type that the courts in the Relevant Jurisdictions enforce and does not mean
that the obligations will
necessarily be enforced in all circumstances in accordance with their terms. In
particular, but without
limitation, see paragraph 5;


(d) the execution and delivery by or on behalf of the Company of the Document
and the observance of its
obligations under it has not violated and will not contravene:


(i) any law in force in the Relevant Jurisdictions; or


(ii) its constitution;


(e) each authorisation necessary under the laws in force in the Relevant
Jurisdictions for the Company to
enter into the Document and observe obligations under it has been obtained;


(f) no ad valorem stamp duty is payable in the Relevant Jurisdictions on the
Document or in connection
with the observance of obligations under it;


(g) all payments made by the Company in respect of the Document can be made free
and clear of
Australian withholding tax, except that interest withholding tax is payable at
the rate of 10% on
payments of interest or amounts in the nature of interest to non-residents of
Australia (other than nonresidents
in receipt of funds through a permanent establishment in Australia) and to
residents in
receipt of funds through a permanent establishment outside Australia if, and to
the extent, they do not
qualify for the interest withholding tax exemption under section 128F of the
Income Tax Assessment
Act 1936 of Australia or another applicable exemption.


(h) other than public registrations or recordings of security interests, or
notices relating to security
interests, which are provided for under the laws of a Relevant Jurisdiction, it
is not necessary in the
Relevant Jurisdictions to provide a copy of the Document to a court or
governmental agency in order
to ensure the legality, validity, enforceability or admissibility in evidence of
the Document; and


(i) claims against the Company under each Document to which it is a party will
rank at least equally with
the claims of all its other unsecured and unsubordinated creditors (other than
creditors mandatorily
preferred by law);


(j) the Company does not enjoy any immunity from suit in the Relevant
Jurisdictions nor are their assets
exempt from executions;


(k) the courts of Victoria and New South Wales and the federal courts of
Australia will give effect to:


(i) the choice of the laws of the State of New York to govern the Document; and


(ii) the submission to the jurisdiction of the courts of the State of New York
sitting in New York



--------------------------------------------------------------------------------



152

County and the United States District Court of the Southern District of New York
by the Company;
(l) to enforce a conclusive and unsatisfied judgment which is enforceable by
execution in the State of
New York and obtained in relation to the Document in a superior court of the
State of New York
having jurisdiction to give that judgment, it is necessary for the judgment
creditor to bring separate
proceedings in the appropriate courts of Victoria and New South Wales founded on
the judgment and
those courts could reasonably be expected in the circumstances to give
conclusive effect to the
judgment for the purpose of the proceedings.


5 Qualifications


This opinion is subject to the following qualifications:


(a) the nature and enforcement of rights and obligations may be affected by
lapse of time, failure to take
action or laws (including, without limitation, laws relating to the enforcement
of security interests or
insolvency), certain equitable remedies and defences generally affecting
creditors’ rights;


(b) the rights of the Administrative Agent, Collateral Agent and Issuing Agent
to enforce the Document
may be limited or affected by:


(i) breaches by that party of its obligations under the Document, or
misrepresentations made by
it in, or in connection with, the Document; or


(ii) conduct of that party in relation to the Document which is unlawful
including without limitation
the failure to hold an Australian financial services licence if required to do
so or the failure to
comply with obligations in connection with that licence;


(iii) conduct of that party in relation to the Document which gives rise to an
estoppel or claim
against that party by the party against whom it is seeking to enforce its rights
under the
Document;


(c) the availability of certain equitable remedies (including, without
limitation, injunctions and specific
performance) is at the discretion of a court in the Relevant Jurisdictions;


(d) an obligation to pay an amount may be unenforceable if the amount is held to
constitute a penalty;


(e) a provision that a statement, opinion, determination or other matter is
final and conclusive will not
necessarily prevent judicial enquiry into the merits of a claim by an aggrieved
party;


(f) the laws of the Relevant Jurisdictions may require that:


(i) parties act reasonably, honestly and in good faith in their dealings with
each other;


(ii) discretions are exercised reasonably; and


(iii) opinions are based on good faith;


(g) the question whether a provision of the Document which is invalid or
unenforceable may be severed
from other provisions is determined at the discretion of a court in the Relevant
Jurisdictions;


(h) an indemnity for legal costs may be unenforceable;


(i) we express no opinion as to:


(i) provisions precluding oral amendments or waivers;


(ii) Australian tax law except as provided in paragraph 4(f) and 4(g);


(iii) whether a judgment for a monetary amount would be given in a currency
other than
Australian dollars;


(iv) the date on which a conversion from foreign currency would be made for the
purpose of
enforcing a judgment;


(v) the accuracy, completeness or suitability of any formula set out in the
Document. If any
formula is inaccurate, incomplete or unsuitable for the purpose of determining
the amounts or



--------------------------------------------------------------------------------



153

matters for which it has been included, then a court may find that the relevant
formula is void
for uncertainty;


(vi) any of the following:


(A) any proposal to introduce or change a law, or any pending change in law;


(B) any law which has been enacted and has not commenced, or if it has
commenced,
has not started to apply;


(C) any pending judgment, or the possibility of an appeal from a judgment, of
any court;
or


(D) the implications of any of them;


(vii) any effect the Personal Property Securities Act 2009 of Australia may have
on the Document
or on any opinion given in paragraph 4, and assume that you have obtained and
relied on
your own advice, or have elected not to seek advice, in that regard;


(j) regulations in Australia restrict or prohibit payments, transactions and
dealings with assets having a
prescribed connection with certain countries or named individuals or entities
subject to international
sanctions or associated with terrorism;


(k) a party entering into the Document may, in doing so, be acting, or later be
held to have acted, in the
capacity of a trustee under an undocumented or partially documented
constructive, implied or
resulting trust which may have arisen as a consequence of that party’s conduct;


(l) court proceedings may be stayed if the subject of the proceedings is
concurrently before a court;


(m) in certain circumstances certain claims may rank in priority (either in
whole or in part) to a security
interest including, without limitation:


(i) the claims of chargees, mortgagees and persons having the benefit of other
encumbrances
or interests of which the persons having the benefit of the security interest
had actual or
constructive notice or knowledge at the time of taking the security interest;


(ii) claims for the costs of administration and realisation;


(iii) certain claims mandatorily preferred by law;


(iv) certain claims arising by operation of law;


(n) the enforceability of a guarantee may be affected by amendments to the
guaranteed obligations if the
guaranteed obligations do not remain within the general scope of the guarantee;


(o) a court will not give effect to a currency indemnity, a choice of laws to
govern the Document or a
submission to the jurisdiction of certain courts if to do so would be contrary
to public policy in the
Relevant Jurisdictions.


(p) a document may not be admissible in court proceedings unless applicable
stamp duty has been paid;


(q) a court in a Relevant Jurisdiction may not regard itself as having
jurisdiction to entertain any action
relating to a security interest to the extent that the security interest relates
to property located outside
that Relevant Jurisdiction;


(r) a payment made under mistake may be liable to restitution;


(s) we express no opinion as to the validity or enforceability of any contract
(including any lease) or debt
which may be subject to a security interest in the Document. Furthermore, the
security interest may
not take effect in respect of any contract or debt if the terms of the contract
or debt prohibit or restrict
the assignment of, or granting of security over, the contract or debt;


(t) in order to enforce a foreign judgment in the Relevant Jurisdictions it may
be necessary to establish
that the judgment is for a fixed and certain sum of money and is not in the
nature of a penalty or
revenue debt and, if raised by the judgment debtor, it may be necessary to
establish that:



--------------------------------------------------------------------------------



154



(i) the judgment debtor (or its duly appointed agent) received actual notice of
the proceedings in
sufficient time to contest the proceedings;


(ii) the judgment was not obtained by fraud or duress or in a manner contrary to
natural justice or
public policy in Victoria or New South Wales; and


(iii) the subject matter of the proceedings giving rise to the judgment was not
immovable property
situated outside the State of New York;


6 Benefit


This opinion is addressed to you personally and may not, without our prior
written consent, be:


(a) relied on by another person;


(b) disclosed, except:


(i) in the ordinary course of your business on the basis that the persons to
whom the opinion is
disclosed may not rely on it and may not disclose it to any other person; or


(ii) if required by law or in accordance with an official directive or request
(whether or not having
the force of law) with which responsible financiers generally comply in carrying
on their
business; or


(iii) in connection with any litigation or proposed litigation in relation to
the Documents or this
opinion; or


(c) filed with a government or other agency or quoted or referred to in a public
document.


This opinion is strictly limited to the matters stated in it and does not apply
by implication to other matters.


This opinion is given in respect of the laws of the Relevant Jurisdictions which
are in force at 9.00am local time on the
date of this letter and we have no obligation to update it.


Yours faithfully















--------------------------------------------------------------------------------



155

EXHIBIT E
to the Credit Agreement


FORM OF FINANCIAL CONDITION CERTIFICATE


[DATE]


Reference is made to Section 5.02(g) of the Credit Agreement, dated as of
September 18, 2013, as amended, supplemented or otherwise modified from time to
time (the
“Credit Agreement”), among CORELOGIC, INC. (the “Company”), CORELOGIC
AUSTRALIA PTY LIMITED, the FOREIGN SUBSIDIARY BORROWERS from time to time
party thereto, the several banks and other financial institutions or entities
from time to time party
thereto (the “Lenders”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity,
the “Administrative Agent”) and the other agents party thereto. Unless otherwise
defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in
the Credit Agreement.


The undersigned hereby certifies to the Administrative Agent and the Lenders
that
[he][she] is the [treasurer][chief accounting officer][chief financial officer]
of the Company, and
that [he][she] has executed and delivered this Financial Condition Certificate
on behalf of the
Borrower and its Subsidiaries, taken as a whole, and not in an individual
capacity, and further
certifies to the Administrative Agent and the Lenders in such capacity that, the
Company and its
Subsidiaries, taken as a whole, after giving effect to the consummation of the
Transactions, will
be Solvent.


For purposes of this Certificate, “Solvent” means that (a) the amount of the
“present fair saleable value” of the assets of the Company and its Subsidiaries,
taken as a whole,
will, as of such date, exceed the amount of all “liabilities of the Company and
its Subsidiaries,
taken as a whole, contingent or otherwise”, as of such date, as such quoted
terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency
of debtors, (b) the present fair saleable value of the assets of the Company and
its Subsidiaries,
taken as a whole, will, as of such date, be greater than the amount that will be
required to pay the
liability of the Company and its Subsidiaries, taken as a whole, on their debts
as such debts
become absolute and matured, (c) the Company and its Subsidiaries, taken as a
whole, will not
have, as of such date, an unreasonably small amount of capital with which to
conduct their
business, and (d) the Company and its Subsidiaries, taken as a whole, will be
able to pay their
debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal,
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or
unsecured.





--------------------------------------------------------------------------------



156

IN WITNESS WHEREOF, the undersigned has executed this Financial Condition
Certificate as of the date first written above.


CORELOGIC, INC.


By: ________________________
Name:
Title:




EXHIBIT F
to the Credit Agreement






FORM OF


GUARANTEE AND COLLATERAL AGREEMENT


made by


CORELOGIC, INC.


and certain of its Subsidiaries


in favor of


BANK OF AMERICA, N.A.,


as Collateral Agent










Dated as of [ ], 2013



--------------------------------------------------------------------------------



157

GUARANTEE AND COLLATERAL AGREEMENT


GUARANTEE AND COLLATERAL AGREEMENT, dated as of [ ], 2013,
made by CoreLogic, Inc., a Delaware corporation (the “Borrower”) and each of the
other signatories
hereto (together with any other entity that may become a party hereto as
provided herein, the
“Guarantors”), in favor of Bank of America, N.A., as collateral agent (in such
capacity, the “Collateral
Agent”) for the Administrative Agent and Lenders parties to the Credit
Agreement, dated as of September
18, 2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”),
among the Borrower, CoreLogic Australia Pty Limited, the Foreign Subsidiary
Borrowers from time to
time party thereto, the Lenders from time to time parties thereto, the
Administrative Agent and the other
agents party thereto.




W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower and any Foreign Subsidiary Borrower
upon the terms and
subject to the conditions set forth therein;
    
WHEREAS, the Borrower and any Foreign Subsidiary Borrower is a member of an
affiliated group of companies that includes each other Grantor;


WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be
used in part to enable the Borrower and any Foreign Subsidiary Borrower to make
valuable transfers to
one or more of the other Grantors in connection with the operation of their
respective businesses;


WHEREAS, the Borrower, any Foreign Subsidiary Borrower and the other Grantors
are
engaged in related businesses, and each Grantor will derive substantial direct
and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and


WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their
respective extensions of credit to the Borrower and any Foreign Subsidiary
Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent for
the ratable benefit of the Secured Parties;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative
Agent, the Collateral Agent and the Lenders to enter into the Credit Agreement
and to induce the Lenders
to make their respective extensions of credit to the Borrower thereunder, each
Grantor hereby agrees with
the Collateral Agent, for the ratable benefit of the Secured Parties, as
follows:


SECTION 1. DEFINED TERMS


1.1 Definitions. (a) Unless otherwise defined herein, initially capitalized
terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement,
and the following terms are used herein as defined in the New York UCC:
Accounts, Certificated
Security, Chattel Paper, Commercial Tort Claims, Documents, Equipment, Farm
Products, Fixtures,
General Intangibles, Instruments, Inventory, Letter-of-Credit Rights, Securities
Account, Security and
Supporting Obligations. For the avoidance of doubt, all references to “Foreign
Subsidiary Borrower”
herein shall be deemed to include CoreLogic Australia Pty Limited.


(b) The following terms shall have the following meanings:


“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended,



--------------------------------------------------------------------------------



158

supplemented or otherwise modified from time to time.


“Borrower Secured Obligations”: the collective reference to the unpaid principal
of and
interest on the Loans and Reimbursement Obligations, Secured Hedging
Obligations, Specified Cash
Management Agreements and all other obligations and liabilities of the Borrower
(including, without
limitation, (i) interest accruing at the then applicable rate provided in the
Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding and (ii) the
Borrower’s guarantee of the
Foreign Secured Obligations set forth in Section 3.1(a)) to the Administrative
Agent or any Lender (or, in
the case of any Secured Hedging Agreement or any Specified Cash Management
Agreement, any
Affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement,
this Agreement, the other Loan Documents, any Letter of Credit, any Secured
Hedging Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection
with any of the foregoing, in each case whether on account of principal,
interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements); provided,
that for purposes of
determining any Guarantor Secured Obligations of any Guarantor under this
Agreement, the definition of
“Borrower Secured Obligations” shall not create any guarantee by any Guarantor
of any Excluded Swap
Obligations of such Guarantor.


“Collateral”: as defined in Section 4.


“Collateral Account”: any collateral account established by the Administrative
Agent as
provided in Section 7.1 or 7.4.


“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or
unpublished (including, without limitation, those registered copyrights listed
in Schedule 5), all
registrations and recordings thereof, and all applications in connection
therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the
right to obtain all renewals thereof.


“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee
under, or granting any right under any Copyright, including, without limitation,
the grant of rights to
manufacture, distribute, exploit and sell materials derived from any Copyright.


“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like
account maintained with a depositary institution.


“Excluded Account”: any (i) Deposit Account or Securities Account used solely
for
payroll, payroll taxes and other employee wage and benefits and (ii) Deposit
Account maintained at
financial institutions other than Wells Fargo Bank, N.A., JPMorgan Chase Bank,
N.A., Bank of America,
N.A. or First American Trust or any of their affiliates where the close of
business balance is less than $5,000,000 for at least 25 days in each calendar
month and each Securities Account maintained at financial institutions other
than Wells Fargo Bank, N.A., JPMorgan Chase Bank, N.A., Bank of America, N.A. or
First American Trust or any of their affiliates where the market value of all
Securities contained therein at the close of business is less than $5,000,000
for at least 25 days in each calendar month.





--------------------------------------------------------------------------------



159

“Excluded Intellectual Property”: any Intellectual Property that individually or
in the
aggregate (together with all other Excluded Intellectual Property) is immaterial
to the business of the
Borrower and its Subsidiaries.


“Foreign Secured Obligations”: the collective reference to the unpaid principal
of and
interest on the Loans and Reimbursement Obligations, Secured Hedging
Obligations, Specified Cash
Management Agreements and all other obligations and liabilities of any Foreign
Subsidiary Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Foreign Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to
the Administrative Agent or any Lender (or, in the case of any Secured Hedging
Agreement or any
Specified Cash Management Agreement, any Affiliate of any Lender), whether
direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of,
or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of
Credit, any Secured Hedging Agreement, any Specified Cash Management Agreement
or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the
Lenders that are required to be paid by any Foreign Subsidiary Borrower pursuant
to the terms of any of
the foregoing agreements); provided, that for purposes of determining any
Secured Obligations of the
Borrower or the Guarantor, as applicable, under this Agreement, the definition
of “Foreign Secured
Obligations” shall not create any guarantee by such Borrower or such Guarantor
of any Excluded Swap
Obligations of such Borrower or such Guarantor.


“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction
outside the United States of America.


“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.


“Grantors”: the collective reference to the Borrower and each Guarantor.


“Guarantor Secured Obligations”: with respect to any Guarantor, all obligations
and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including,
without limitation, Section 2) or any other Loan Document, any Secured Hedging
Agreement or any
Specified Cash Management Agreement to which such Guarantor is a party, in each
case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative
Agent, to the Collateral Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to
the terms of this Agreement or any other Loan Document); provided, that for
purposes of determining any
Secured Obligations of any Guarantor under this Agreement, the definition of
“Guarantor Secured
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such
Guarantor.


“Intellectual Property”: the collective reference to all rights, priorities and
privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or
otherwise, including, without limitation, the Copyrights, the Copyright
Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages
therefrom.


“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the



--------------------------------------------------------------------------------



160

Borrower or any of its Subsidiaries.


“Investment Property”: the collective reference to (i) all “investment property”
as such
term is defined in Section 9-102(a)(49) of the New York UCC (other than any
Foreign Subsidiary Voting
Stock excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment
property” as so defined, all Pledged Notes and all Pledged Stock.


“Issuers”: the collective reference to each issuer of any Investment Property.


“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the
State of New York.


“Patents”: (i) all letters patent of the United States, any other country or any
political
subdivision thereof, all reissues and extensions thereof and all goodwill
associated therewith, including,
without limitation, any of the foregoing referred to in Schedule 5, (ii) all
applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (iii) all rights to obtain
any reissues or extensions of the foregoing.


“Patent License”: all agreements, whether written or oral, providing for the
grant by or to
any Grantor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at
any time issued to any Grantor and all other promissory notes issued to or held
by any Grantor (other than
promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary
course of business).


“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the
Capital Stock of any Person that may be issued or granted to, or held by, any
Grantor while this
Agreement is in effect; provided that in no event shall Pledged Stock include
the shares of Capital Stock
of any Excluded Subsidiary or any Foreign Subsidiary Voting Stock not required
to be pledged pursuant
to the Credit Agreement.


“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New
York UCC and, in any event, shall include, without limitation, all dividends or
other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.


“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that,
at the time the relevant guarantee (or grant of the relevant security interest,
as applicable) becomes
effective with respect to such Swap Obligation, has total assets exceeding
$10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Receivable”: any right to payment for goods sold or leased or for services
rendered,
whether or not such right is evidenced by an Instrument or Chattel Paper and
whether or not it has been
earned by performance (including, without limitation, any Account).


“Secured Obligations”: (i) in the case of the Borrower, the Borrower Secured
Obligations and (ii) in the case of each Guarantor, its Guarantor Secured
Obligations.


“Secured Parties”: the collective reference to the Administrative Agent, the
Collateral



--------------------------------------------------------------------------------



161

Agent, the Lenders and any affiliate of any Lender to which Borrower Secured
Obligations, Foreign
Secured Obligations or Guarantor Secured Obligations, as applicable, are owed.


“Securities Act”: the Securities Act of 1933, as amended.


“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business
identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the PTO or
in any similar office or agency of the United States, any State thereof or any
other country or any political
subdivision thereof, or otherwise (including, without limitation, any of the
foregoing registrations and
recordings referred to in Schedule 5), and all common-law rights related
thereto, and (ii) the right to
obtain all renewals thereof.


“Trademark License”: any agreement, whether written or oral, providing for the
grant by
or to any Grantor of any right to use any Trademark.


1.2 Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to
this Agreement unless otherwise specified.


(b) The meanings given to terms defined herein shall be equally applicable to
both the
singular and plural forms of such terms.


(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.


SECTION 2. GUARANTEE


2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and
irrevocably, guarantees to the Collateral Agent, for the ratable benefit of the
Secured Parties and their
respective successors, endorsees, transferees and assigns, the prompt and
complete payment and
performance by (i) the Borrower when due (whether at the stated maturity, by
acceleration or otherwise)
of the Borrower Secured Obligations and (ii) any Foreign Subsidiary Borrower
when due (whether at the
stated maturity, by acceleration or otherwise) of the Foreign Secured
Obligations (in each case, other
than, with respect to any Guarantor, any Excluded Swap Obligation of such
Guarantor).


(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the
maximum liability of each Guarantor hereunder and under the other Loan Documents
shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in
Section 2.2).


(c) Each Guarantor agrees that the Borrower Secured Obligations and the Foreign
Secured
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies
of the Administrative Agent, the Collateral Agent or any Lender hereunder.


(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the
Borrower Secured Obligations, the Foreign Secured Obligations and the
obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of
Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to



--------------------------------------------------------------------------------



162

time during the term of the Credit Agreement the Borrower may be free from any
Borrower Secured
Obligations or any Foreign Subsidiary Borrower may be free from any Foreign
Secured Obligations.
(e) No payment made by the Borrower, any Foreign Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent,
the Collateral Agent or any Lender from the Borrower, any Foreign Subsidiary
Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off
or appropriation or application at any time or from time to time in reduction of
or in payment of the
Borrower Secured Obligations or the Foreign Secured Obligations shall be deemed
to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such
payment (other than (i) any payment made by such Guarantor in respect of the
Borrower Secured
Obligations or the Foreign Secured Obligations or (ii) any payment received or
collected from such
Guarantor in respect of the Borrower Secured Obligations or the Foreign Secured
Obligations), remain
liable for the Borrower Secured Obligations and the Foreign Secured Obligations
up to the maximum
liability of such Guarantor hereunder until the Borrower Secured Obligations and
the Foreign Secured
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated.


2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not
paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to
the terms and conditions of Sections 2.3 and 3.2. The provisions of this Section
2.2 shall in no respect
limit the obligations and liabilities of any Guarantor to the Administrative
Agent, the Collateral Agent
and the Lenders, and each Guarantor shall remain liable to the Administrative
Agent, the Collateral Agent
and the Lenders for the full amount guaranteed by such Guarantor hereunder.


2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any
set-off or application of funds of any Guarantor by the Administrative Agent,
the Collateral Agent or any
Lender, no Guarantor shall be entitled to be subrogated to any of the rights of
the Administrative Agent,
the Collateral Agent or any Lender against the Borrower, any Foreign Subsidiary
Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent, the
Collateral Agent or any Lender for the payment of the Borrower Secured
Obligations or the Foreign
Secured Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent, the Collateral
Agent and the Lenders by
(i) the Borrower on account of the Borrower Secured Obligations and (ii) the
Foreign Subsidiary Borrowers on account of the Foreign Secured Obligations are
paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on
account of such subrogation rights at any time when all of the Borrower Secured
Obligations and Foreign
Secured Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact
form received by such Guarantor (duly indorsed by such Guarantor to the
Collateral Agent, if required),
to be applied against the Borrower Secured Obligations or the Foreign Secured
Obligations, as applicable,
whether matured or unmatured, in such order as the Collateral Agent may
determine.


2.4 Amendments, etc. with respect to the Borrower Secured Obligations. Each
Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of
the Borrower Secured Obligations or the Foreign Secured Obligations made by the
Administrative Agent,
the Collateral Agent or any Lender may be rescinded by the Administrative Agent,
the Collateral Agent
or such Lender and any of the Borrower Secured Obligations or Foreign Secured
Obligations continued,
and the Borrower Secured Obligations and the Foreign Secured Obligations, or the
liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with



--------------------------------------------------------------------------------



163

respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent, the Collateral
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated,
in whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any
time held by the Administrative Agent, the Collateral Agent or any Lender for
the payment of the
Borrower Secured Obligations or the Foreign Secured Obligations may be sold,
exchanged, waived,
surrendered or released. None of the Administrative Agent, the Collateral Agent
or any Lender shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the
Borrower Secured Obligations or the Foreign Secured Obligations or for the
guarantee contained in this
Section 2 or any property subject thereto.


2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the
creation, renewal, extension or accrual of any of the Borrower Secured
Obligations and the Foreign
Secured Obligations and notice of or proof of reliance by the Administrative
Agent, the Collateral Agent
or any Lender upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in
this Section 2; the Borrower Secured Obligations and the Foreign Secured
Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between
the Borrower, any Foreign Subsidiary Borrower and any of the Guarantors, on the
one hand, and the
Administrative Agent, the Collateral Agent and the Lenders, on the other hand,
likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of
default or nonpayment to or upon the Borrower, any Foreign Subsidiary Borrower
or any of the
Guarantors with respect to the Borrower Secured Obligations and the Foreign
Secured Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Secured
Obligations, any of the Foreign Secured Obligations or any other collateral
security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent,
the Collateral Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower, any
Foreign Subsidiary Borrower or any other Person against the Administrative
Agent, the Collateral Agent
or any Lender, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the
Borrower, any Foreign Subsidiary Borrower or such Guarantor) which constitutes,
or might be construed
to constitute, an equitable or legal discharge of the Borrower for the Borrower
Secured Obligations or any
Foreign Subsidiary Borrower for any Foreign Secured Obligations, or of such
Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance.
When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the
Administrative Agent, the Collateral Agent or any Lender may, but shall be under
no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower,
any Foreign Subsidiary Borrower, any other Guarantor or any other Person or
against any collateral
security or guarantee for the Borrower Secured Obligations or the Foreign
Secured Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent, the Collateral Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments
from the Borrower, any Foreign Subsidiary Borrower, any other Guarantor or any
other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release
of the Borrower, any Foreign Subsidiary Borrower, any other Guarantor or any
other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or
available as a matter of law, of the Administrative Agent, the Collateral Agent
or any Lender against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any



--------------------------------------------------------------------------------



164

legal proceedings.


2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Borrower
Secured Obligations or the Foreign Secured Obligations is rescinded or must
otherwise be restored or
returned by the Administrative Agent, the Collateral Agent or any Lender upon
the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, any
Foreign Subsidiary Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or
trustee or similar officer for, the Borrower, any Foreign Subsidiary Borrower or
any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the
Collateral Agent without set-off or counterclaim in Dollars.


2.8 Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this guarantee in respect
of any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable
under this Section 2.8 for the maximum amount of such liability that can be
hereby incurred without
rendering its obligations under this Section 2.8, or otherwise under this
guarantee, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and
effect until all the Borrower Secured Obligations, the Foreign Secured
Obligations and the obligations of
each Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated. Each Qualified
Keepwell Provider intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




SECTION 3. BORROWER GUARANTEE


3.1 Guarantee.


(a) The Borrower hereby unconditionally and irrevocably, guarantees to the
Collateral
Agent, for the ratable benefit of the Secured Parties and their respective
successors, endorsees, transferees
and assigns, the prompt and complete payment and performance by any Foreign
Subsidiary Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Foreign Secured
Obligations.


(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the
maximum liability of the Borrower hereunder and under the other Loan Documents
shall in no event
exceed the amount which can be guaranteed by the Borrower under applicable
federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in
Section 2.2).


(c) The Borrower agrees that the Foreign Secured Obligations may at any time and
from time
to time exceed the amount of the liability of the Borrower’s guarantee hereunder
without impairing the
guarantee contained in this Section 3 or affecting the rights and remedies of
the Administrative Agent, the
Collateral Agent or any Lender hereunder.


(d) The guarantee contained in this Section 3 shall remain in full force and
effect until all the
Foreign Secured Obligations and the obligations of the Borrower under the
guarantee contained in this



--------------------------------------------------------------------------------



165

Section 3 shall have been satisfied by payment in full, no Letter of Credit
shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit
Agreement any Foreign Subsidiary Borrower may be free from any Foreign Secured
Obligation.


(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any
other Person or received or collected by the Administrative Agent, the
Collateral Agent or any Lender
from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction
of or in payment of the Foreign Secured Obligations shall be deemed to modify,
reduce, release or
otherwise affect the liability of the Borrower hereunder which shall,
notwithstanding any such payment
(other than any payment made by the Borrower in respect of the Foreign Secured
Obligations or any
payment received or collected from the Borrower in respect of the Foreign
Secured Obligations), remain
liable for the Foreign Secured Obligation up to the maximum liability of the
Borrower hereunder until the
Foreign Secured Obligations are paid in full, no Letter of Credit shall be
outstanding and the
Commitments are terminated.


3.2 No Subrogation. Notwithstanding any payment made by the Borrower hereunder
or any
set-off or application of funds of the Borrower by the Administrative Agent, the
Collateral Agent or any
Lender, the Borrower shall not be entitled to be subrogated to any of the rights
of the Administrative
Agent, the Collateral Agent or any Lender against the Borrower or any other
Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent, the
Collateral Agent or any
Lender for the payment of Foreign Secured Obligations nor shall the Borrower
seek or be entitled to seek
any contribution or reimbursement from any other Guarantor in respect of
payments made by the
Borrower hereunder, until all amounts owing to the Administrative Agent, the
Collateral Agent and the
Lenders by any Foreign Subsidiary Borrower on account of the Foreign Secured
Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be
paid to the Borrower on account of such subrogation rights at any time when all
of the Foreign Secured
Obligations shall not have been paid in full, such amount shall be held by the
Borrower in trust for the
Collateral Agent and the other Secured Parties, segregated from other funds of
the Borrower, and shall,
forthwith upon receipt by the Borrower, be turned over to the Collateral Agent
in the exact form received
by the Borrower (duly indorsed by the Borrower to the Collateral Agent, if
required), to be applied
against the Foreign Secured Obligations, as applicable, whether matured or
unmatured, in such order as
the Collateral Agent may determine.


3.3 Amendments, etc. with respect to the Borrower Secured Obligations. The
Borrower shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Borrower
and without notice to or further assent by the Borrower, any demand for payment
of any of the Foreign
Secured Obligations made by the Administrative Agent, the Collateral Agent or
any Lender may be
rescinded by the Administrative Agent, the Collateral Agent or such Lender and
any of the Foreign
Secured Obligations continued, and the Foreign Secured Obligations, or the
liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent, the Collateral
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated,
in whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any
time held by the Administrative Agent, the Collateral Agent or any Lender for
the payment of the Foreign
Secured Obligations may be sold, exchanged, waived, surrendered or released.
None of the
Administrative Agent, the Collateral Agent or any Lender shall have any
obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Foreign
Secured Obligations or for the
guarantee contained in this Section 3 or any property subject thereto.





--------------------------------------------------------------------------------



166



3.4 Guarantee Absolute and Unconditional. The Borrower waives any and all notice
of the
creation, renewal, extension or accrual of any of the Foreign Secured
Obligations and notice of or proof
of reliance by the Administrative Agent, the Collateral Agent or any Lender upon
the guarantee contained
in this Section 3 or acceptance of the guarantee contained in this Section 3;
the Foreign Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 3; and
all dealings between the Borrower and any Foreign Subsidiary Borrower, on the
one hand, and the
Administrative Agent, the Collateral Agent and the Lenders, on the other hand,
likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this
Section 3. The Borrower waives diligence, presentment, protest, demand for
payment and notice of
default or nonpayment to or upon any of the Foreign Subsidiary Borrowers or the
Borrower with respect
to the Foreign Secured Obligations. The Borrower, understands and agrees that
the guarantee contained
in this Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document,
any of the Foreign Secured Obligations or any other collateral security therefor
or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent, the
Collateral Agent or any Lender, (b) any defense, set-off or counterclaim (other
than a defense of payment
or performance) which may at any time be available to or be asserted by any
Foreign Subsidiary
Borrower or any other Person against the Administrative Agent, the Collateral
Agent or any Lender, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Foreign Subsidiary
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any
Foreign Subsidiary Borrower for the Foreign Secured Obligations, or of the
Borrower under the guarantee
contained in this Section 3, in bankruptcy or in any other instance. When making
any demand under this
Section 3 or otherwise pursuing its rights and remedies under this Section 3
against the Borrower, the
Administrative Agent, the Collateral Agent or any Lender may, but shall be under
no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against any Foreign
Subsidiary Borrower, any Guarantor or any other Person or against any collateral
security or guarantee for
the Foreign Secured Obligations or any right of offset with respect thereto, and
any failure by the
Administrative Agent, the Collateral Agent or any Lender to make any such
demand, to pursue such other
rights or remedies or to collect any payments from any Foreign Subsidiary
Borrower or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any
release of any Foreign Subsidiary Borrower, any Guarantor or any other Person or
any such collateral
security, guarantee or right of offset, shall not relieve the Borrower of any
obligation or liability under
this Section 3, and shall not impair or affect the rights and remedies, whether
express, implied or available
as a matter of law, of the Administrative Agent, the Collateral Agent or any
Lender against the Borrower.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal
proceedings.


3.5 Reinstatement. The guarantee contained in this Section 3 shall continue to
be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Foreign
Secured Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent,
the Collateral Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


3.6 Payments. The Borrower hereby guarantees that payments hereunder will be
paid to the
Collateral Agent without set-off or counterclaim in Dollars.





--------------------------------------------------------------------------------



167



SECTION 4. GRANT OF SECURITY INTEREST


Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Secured Obligations:


(a) all Accounts;


(b) all Chattel Paper;


(c) all Deposit Accounts;


(d) all Documents;


(e) all Equipment;


(f) all Fixtures;


(g) all General Intangibles;


(h) all Instruments;


(i) all Intellectual Property;


(j) all Inventory;


(k) all Investment Property;


(l) all Letter-of-Credit Rights;


(m) all other property not otherwise described above (except for any property
specifically
excluded from any clause in this section above, and any property specifically
excluded from any defined
term used in any clause of this section above);


(n) all books and records pertaining to the Collateral; and


(o) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to
any of the foregoing;


provided, however, that notwithstanding any of the other provisions set forth in
this
Section 4, this Agreement shall not constitute a grant of a security interest
in, and the following shall not
constitute “Collateral”: (i) any certificated motor vehicles and other assets in
which a security interest
may be perfected only through compliance with a certificate of title or similar
statute, (ii) any property to
the extent that such grant of a security interest is prohibited by any
requirement of law of a Governmental
Authority, requires a consent not obtained of any Governmental Authority
pursuant to such requirement
of law or is prohibited by, or constitutes a breach or default under or results
in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, Pledged Stock or



--------------------------------------------------------------------------------



168

Pledged Note (other than any of the foregoing issued by a Grantor), any
applicable shareholder or similar
agreement, except to the extent that such requirement of law or the term in such
contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law,
(iii) any United States Trademark applications filed on the basis of a Grantor’s
intent-to-use such mark, in
each case, unless and until evidence of the use of such Trademark in interstate
commerce is submitted to
the PTO, but only if and to the extent that the granting of a security interest
in such application would
result in the invalidation of such application, provided, that to the extent
such application is excluded
from the Collateral, upon the submission of evidence of use of such Trademark to
the PTO, such
Trademark application shall automatically be included in the Collateral, without
further action on any
party’s part, (iv) any Margin Stock to the extent the creation of a security
interest therein in favor of the
Collateral Agent will result in a violation of Regulation U of the Board, (v)
any Excluded Intellectual
Property or (vi) those assets as to which the Collateral Agent shall determine
in its sole discretion that the
cost of obtaining a security interest therein is excessive in relation to the
value of the security to be
afforded thereby.


References in the remainder of this Agreement to “Collateral” or any element of
Collateral shall mean “Collateral (or the specific element of Collateral, e.g.,
“Receivables”) of the
Grantor”.




SECTION 5. REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the
Borrower and any Foreign Subsidiary Borrower thereunder, each Grantor hereby
represents and warrants
to the Administrative Agent, the Collateral Agent and each Lender that:


5.1 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for
the ratable benefit of the Secured Parties pursuant to this Agreement and the
other Liens permitted to exist
on the Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of
any and all Liens of others. No financing statement or other public notice with
respect to all or any part
of the Collateral is on file or of record in any public office, except such as
have been filed (i) in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are
permitted by the Credit Agreement, (ii) to secure Indebtedness or any other
obligation which is no longer
outstanding and (iii) with respect to commitments to lend which have been
terminated. For the avoidance
of doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third
parties to use Intellectual Property or data (provided that such data is
licensed in the ordinary course of
such Grantor’s business) owned or developed by a Grantor or licensed to such
Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity to third
parties shall not constitute
a “Lien” on such Intellectual Property or such data. Each of the Administrative
Agent, the Collateral
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees,
and such exclusivity provisions may limit the ability of the Collateral Agent to
utilize, sell, lease or
transfer the related Intellectual Property or such data or otherwise realize
value from such Intellectual
Property or such data pursuant hereto.


5.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement
(a) upon completion of the filings and other actions specified on Schedule 3
(which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Collateral Agent in
completed and duly executed form) will constitute valid and perfected security
interests in all of the
Collateral that can be perfected by the filing and other actions specified on
Schedule 3 in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s
Secured Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor



--------------------------------------------------------------------------------



169

and any Persons purporting to purchase any Collateral from such Grantor and (b)
are prior to all other
Liens on the Collateral in existence on the date hereof except for unrecorded
Liens permitted by the
Credit Agreement which have priority over the Liens on the Collateral by
operation of law and Permitted
Encumbrances; provided, however, that no representation or warranty is made
pursuant to this Section 5.2
with respect to foreign filings or similar actions under foreign laws or
regulations.


5.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any), and
the location of such Grantor’s chief executive office or sole place of business
or principal place of
business, as the case may be, are specified on Schedule 4. Such Grantor has
furnished to the Collateral
Agent a certified charter, certificate of incorporation or other organization
document and long-form good
standing certificate as of a date which is recent to the date hereof.


5.4 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.


5.5 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer
owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock of a
first tier Foreign
Subsidiary, if less, 66% of the outstanding Foreign Subsidiary Voting Stock of
each relevant Issuer.


(b) All the shares of the Pledged Stock have been duly and validly issued;
provided that all
shares of Pledged Stock of any Wholly Owned Subsidiary of the Borrower are also
fully paid and
nonassessable.


(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.


(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title in
all material respects to, the Investment Property pledged by it hereunder, free
of any and all Liens, except
the security interest created by this Agreement and Permitted Encumbrances.


5.6 Receivables. (a) No amount payable to such Grantor under or in connection
with any
Receivable is evidenced by any Instrument or Chattel Paper in excess of
$5,000,000 which has not been
delivered to the Collateral Agent.


(b) The amounts represented by such Grantor to the Lenders from time to time as
owing to
such Grantor in respect of the Receivables will at such times be accurate in all
material respects.


5.7 Intellectual Property. (a) Schedule 5 lists all Intellectual Property (other
than Excluded
Intellectual Property) owned by such Grantor in its own name on the date hereof
that is registered or
applied for with any Governmental Authority.


(b) On the date hereof, all Intellectual Property listed on Schedule 5 owned by
such Grantor
is valid, subsisting, unexpired and enforceable, has not been abandoned and does
not, to the knowledge of
such Grantor, infringe the intellectual property rights of any other Person,
except, in any such case, to the
extent that could not reasonably be expected to have a Material Adverse Effect.


(c) No holding, decision or judgment has been rendered by any Governmental
Authority
against any Intellectual Property of a Grantor listed on Schedule 5, and such
Grantor knows of no valid
basis for same, that could reasonably be expected to have a Material Adverse
Effect.



--------------------------------------------------------------------------------



170



(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on
the date hereof (i) seeking to limit, cancel or question the validity of any
Intellectual Property or such
Grantor’s ownership interest therein, except to the extent that could not
reasonably be expected to have a
Material Adverse Effect, or (ii) which could reasonably be expected to have a
Material Adverse Effect on
the value of any Intellectual Property listed on Schedule 5.


5.8 Commercial Tort Claims.


(a) On the date hereof, to the knowledge of the Grantors, no Grantor has rights
in any
Commercial Tort Claim with potential value in excess of $5,000,000.


(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to
in Section 6.7 hereof against such Grantor in the jurisdiction specified in
Schedule 3 hereto, the security
interest granted in such Commercial Tort Claim will constitute a valid perfected
security interest in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, as
collateral security for such
Grantor’s Secured Obligations, enforceable in accordance with the terms hereof
against all creditors of
such Grantor and any Persons purporting to purchase such Collateral from
Grantor, which security
interest shall be prior to all other Liens on such Collateral except for (i)
unrecorded liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law and (ii)
Permitted Encumbrances.


5.9 Deposit Accounts; Securities Accounts. Schedule 6 hereto sets forth each
Deposit
Account and Securities Account constituting Collateral that is maintained with
Wells Fargo Bank, N.A.,
JPMorgan Chase Bank, N.A., Bank of America, N.A., or First American Trust or any
of their affiliates on
the date hereof.




SECTION 6. COVENANTS


Each Grantor covenants and agrees with the Administrative Agent, the Collateral
Agent
and the Lenders that, from and after the date of this Agreement, unless
otherwise permitted by the terms
of the Credit Agreement, until the Secured Obligations (other than any
contingent indemnification to
which no claim has been asserted) shall have been paid in full, no Letter of
Credit shall be outstanding
and the Commitments shall have terminated:


6.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount
payable under or in connection with any of the Collateral in excess of
$5,000,000 shall be or become
evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated
Security or Chattel Paper shall be immediately delivered to the Collateral
Agent, duly indorsed in a
manner reasonably satisfactory to the Collateral Agent, to be held as Collateral
pursuant to this
Agreement.


6.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor
shall maintain the security interest created by this Agreement as a perfected
security interest having at
least the priority described in Section 5.2 and shall defend such security
interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to
dispose of the Collateral; provided, however, that no Grantor shall be required
to make any foreign filings
or undertake similar actions under foreign laws or regulations.


(b) Such Grantor will furnish to the Collateral Agent and the Lenders from time
to time
statements and schedules further identifying and describing the assets and
property of such Grantor and
such other reports in connection therewith as the Collateral Agent may
reasonably request, all in



--------------------------------------------------------------------------------



171

reasonable detail.


(c) At any time and from time to time, upon the written request of the
Collateral Agent, and
at the sole expense of such Grantor, such Grantor will promptly and duly execute
and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and
of the rights and powers herein granted, including, without limitation, (i)
filing any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment
Property, Deposit Accounts, Letter-of-Credit Rights and any other relevant
Collateral, taking any actions
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the applicable
Uniform Commercial Code) with respect thereto; provided that in no event shall
any Grantor be required
to undertake filing or similar actions with Governmental Authorities with
respect to Intellectual Property
in jurisdictions outside of the United States.


6.3 Changes in Name, etc. Such Grantor will not, except upon 15 days’ (or such
shorter
period of time acceptable to the Collateral Agent) prior written notice to the
Collateral Agent and delivery
to the Collateral Agent of all additional executed financing statements and
other documents reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests
provided for herein, (i) change its jurisdiction of organization or the location
of its chief executive office
or sole place of business or principal residence from that referred to in
Section 5.3 or (ii) change its name.


6.4 Notices. Such Grantor will advise the Administrative Agent, the Collateral
Agent and the
Lenders promptly, in reasonable detail, of:


(a) the existence of any Lien (other than security interests created hereby or
Liens permitted
under the Credit Agreement) on any of the Collateral which Lien would adversely
affect the ability of the
Collateral Agent to exercise any of its remedies hereunder; and


(b) the occurrence of any other event which could reasonably be expected to have
a material
adverse effect on the aggregate value of the Collateral or on the security
interests created by the Grantor
hereby.


6.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in
connection with any reorganization) or option or rights evidenced by a
certificate in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, except in the case
of any Capital Stock not
required to be pledged pursuant to the Credit Agreement, such Grantor shall
accept the same as the agent
of the Collateral Agent and the other Secured Parties, hold the same in trust
for the Collateral Agent and
the other Secured Parties and deliver the same forthwith to the Collateral Agent
in the exact form
received, duly indorsed by such Grantor to the Collateral Agent, if required,
together with an undated
stock power covering such certificate duly executed in blank by such Grantor and
with, if the Collateral
Agent so requests, signature guaranteed, to be held by the Collateral Agent,
subject to the terms hereof, as
additional collateral security for the Secured Obligations.


(b) Without the prior written consent of the Collateral Agent, except to the
extent permitted
by the Credit Agreement, such Grantor will not (i) vote to enable, or take any
other action to permit, any
Issuer to issue any Capital Stock of any nature or to issue any other securities
convertible into or granting
the right to purchase or exchange for any Capital Stock of any nature of any
Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property
or Proceeds thereof, (iii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any



--------------------------------------------------------------------------------



172

Person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except
for the security interests created by this Agreement or (iv) enter into any
agreement or undertaking
restricting the right or ability of such Grantor or the Collateral Agent to
sell, assign or transfer any of the
Investment Property or Proceeds thereof.


(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound
by the terms of this Agreement relating to the Investment Property issued by it
and will comply with such
terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 6.5(a) with respect
to the Investment Property
issued by it and (iii) the terms of Sections 7.3(c) and 7.7 shall apply to it,
mutatis mutandis, with respect
to all actions that may be required of it pursuant to Section 7.3(c) or 7.7 with
respect to the Investment
Property issued by it.


6.6 Intellectual Property. (a) Such Grantor (either itself or through licensees
over which
such Grantor has control) will (i) continue to use each Trademark in such manner
as to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii)
maintain in a commercially
reasonable manner the quality of products and services offered under such
Trademark, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by
applicable requirement of law, (iv) not adopt or use any mark which is
confusingly similar or a colorable
imitation of such Trademark unless the Collateral Agent, for the ratable benefit
of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not
permit any licensee or sublicensee thereof over which such Grantor has control
to) do any act or
knowingly omit to do any act whereby such Trademark is reasonably likely to
become invalidated or
impaired in any way, except to the extent that, in the case of clauses (i)-(v),
could not reasonably be
expected to result in a Material Adverse Effect.


(b) Such Grantor (either itself or through licensees over which such Grantor has
control) will
not knowingly do any act, or knowingly omit to do any act, whereby any Patent is
reasonably likely to
become forfeited, abandoned or dedicated to the public, except to the extent
that could not reasonably be
expected to result in a Material Adverse Effect.


(c) Such Grantor (either itself or through licensees over which such Grantor has
control) (i)
will employ each Copyright and (ii) will not (and will not permit any licensee
or sublicensee thereof over
which such Grantor has control to) do any act or knowingly omit to do any act
whereby any material
portion of such Copyright is reasonably likely to become invalidated or
otherwise materially impaired,
except to the extent that, in the case of clause (i) or (ii), could not
reasonably be expected to result in a
Material Adverse Effect. Such Grantor will not (either itself or through
licensees over which such
Grantor has control) do any act whereby any material portion of the material
Copyrights is reasonably
likely to fall into the public domain, except to the extent that could not
reasonably be expected to result in
a Material Adverse Effect.


(d) Such Grantor (either itself or through licensees over which such Grantor has
control) will
not knowingly infringe the intellectual property rights of any other Person,
except to the extent that could
not reasonably be expected to result in a Material Adverse Effect.


(e) On a quarterly basis, concurrently with the delivery of financial statements
pursuant to
Section 6.01(a) or 6.01(b) of the Credit Agreement, as applicable, such Grantor
shall report any new or
acquired applications for registration or registrations of any Intellectual
Property (other than Excluded
Intellectual Property) owned by such Grantor with the PTO or the United States
Copyright Office, either
by itself or through any agent, employee, licensee or designee and deliver a
supplement to Schedule 5, in
each case, in form and substance reasonably satisfactory to the Collateral
Agent. Upon request of the
Collateral Agent, such Grantor shall execute and deliver, and have recorded, any
and all agreements,
instruments, documents, and papers as the Collateral Agent may reasonably
request to evidence the



--------------------------------------------------------------------------------



173

Collateral Agent’s security interest in any such Copyright, Patent or Trademark
applications and
registrations thereby constituting Collateral.


6.7 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial
Tort Claim with a potential value in excess of $5,000,000, such Grantor shall
within 30 days of obtaining
such interest sign and deliver documentation reasonably acceptable to the
Collateral Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.


6.8 Deposit Accounts; Securities Accounts. Subject to Section 6.11 of the Credit
Agreement,
no Grantor shall establish or maintain a Deposit Account or Securities Account
constituting Collateral and
into which any funds or other property has been deposited unless such Grantor
has delivered to the
Collateral Agent a control agreement executed by all parties relevant thereto,
provided that this Section
6.8 shall not apply if such Deposit Account or Securities Account is an Excluded
Account.




SECTION 7. REMEDIAL PROVISIONS


7.1 Certain Matters Relating to Receivables. (a) At any time and from time to
time, upon
the Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall
cause independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish
to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances
for, the Receivables.


(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s
Receivables, subject to the Collateral Agent’s direction and control, and the
Collateral Agent may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of
Default. If required by the Collateral Agent at any time after the occurrence
and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the
Collateral Agent for the account of the Lenders only as provided in Section 7.5,
and (ii) until so turned
over, shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included
in the deposit.


(c) At the Collateral Agent’s request at any time after the occurrence and
during the
continuance of an Event of Default, each Grantor shall deliver to the Collateral
Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the
Receivables, including, without limitation, all original orders, invoices and
shipping receipts.


7.2 Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its
own name or in the name of the Grantor may at any time after the occurrence and
during the continuance
of an Event of Default communicate with obligors under the Receivables to verify
with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.


(b) Upon the request of the Collateral Agent at any time after the occurrence
and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables that the
Receivables have been assigned to the Collateral Agent for the ratable benefit
of the Secured Parties and
that payments in respect thereof shall be made directly to the Collateral Agent.


(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under



--------------------------------------------------------------------------------



174

each of the Receivables to observe and perform all the conditions and
obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither
the Administrative Agent, the Collateral Agent nor any Lender shall have any
obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the
receipt by the Administrative Agent, the Collateral Agent or any Lender of any
payment relating thereto,
nor shall the Administrative Agent, the Collateral Agent or any Lender be
obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.


7.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing
and the Collateral Agent shall have given notice to the relevant Grantor of the
Collateral Agent’s intent to
exercise its corresponding rights pursuant to Section 7.3(b), each Grantor shall
be permitted to receive all
cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged
Notes, in each case paid in the normal course of business of the relevant
Issuer, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect
to the Investment Property; provided, however, that no vote shall be cast or
corporate or other
organizational right exercised or other action taken which, in the Collateral
Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.


(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give
notice of its intent to exercise such rights to the relevant Grantor or
Grantors, (i) the Collateral Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the
Investment Property and make application thereof to the Secured Obligations in
the order set forth in
Section 7.5, and (ii) the Collateral Agent shall have the right to cause any or
all of the Investment
Property to be registered in the name of the Collateral Agent or its nominee,
and the Collateral Agent or
its nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options
pertaining to such Investment Property as if it were the absolute owner thereof
(including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any
right, privilege or option pertaining to such Investment Property, and in
connection therewith, the right to
deposit and deliver any and all of the Investment Property with any committee,
depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent may
determine), all without liability except to account for property actually
received by it, but the Collateral
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be
responsible for any failure to do so or delay in so doing.


(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property
pledged by such Grantor hereunder to comply with any instruction received by it
from the Collateral
Agent in writing that (i) states that an Event of Default has occurred and is
continuing and (ii) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from
such Grantor, and each Grantor agrees that each Issuer shall be fully protected
in so complying.


7.4 Proceeds to be Turned Over To Collateral Agent. In addition to the rights of
the
Administrative Agent, the Collateral Agent and the Lenders specified in Section
7.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing
and the Collateral Agent
shall give notice of its intent to exercise such rights to the relevant Grantor
or Grantors, all Proceeds



--------------------------------------------------------------------------------



175

received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such
Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if
required). All Proceeds received by the Collateral Agent hereunder shall be held
by the Collateral Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 7.5.


7.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at
any time at the Collateral Agent's election, the Collateral Agent may apply all
or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee
set forth in Section 2, in payment of the Secured Obligations in the following
order:


First, to pay incurred and unpaid fees and expenses of the Administrative Agent
and the
Collateral Agent under the Loan Documents;


Second, to the Administrative Agent, for application by it towards payment of
amounts
then due and owing and remaining unpaid in respect of the Secured Obligations,
pro rata among
the Secured Parties according to the amounts of the Secured Obligations then due
and owing and
remaining unpaid to the Secured Parties;


Third, to the Administrative Agent, for application by it towards prepayment of
the
Secured Obligations, pro rata among the Secured Parties according to the amounts
of the Secured
Obligations then held by the Secured Parties; and


Fourth, any balance remaining after the Secured Obligations shall have been paid
in full,
no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied
to any Excluded Swap Obligation of such Guarantor.


7.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the
Collateral Agent, on behalf of the Lenders, may exercise, in addition to all
other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any
kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all
and each of which demands, defenses, advertisements and notices are hereby
waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The
Administrative Agent, the Collateral Agent or any Lender shall have the right
upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall



--------------------------------------------------------------------------------



176

apply the net proceeds of any action taken by it pursuant to this Section 7.6,
after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Administrative Agent,
the Collateral Agent and the Lenders hereunder, including, without limitation,
reasonable attorneys’ fees
and disbursements, to the payment in whole or in part of the Secured
Obligations, in the order set forth in
Section 7.5, and only after such application and after the payment by the
Collateral Agent of any other
amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New
York UCC, need the Collateral Agent account for the surplus, if any, to any
Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against
the Administrative Agent, the Collateral Agent or any Lender arising out of the
exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other
disposition.


7.7 Registration Rights. (a) Each Grantor recognizes that the Collateral Agent
may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained
in the Securities Act and applicable state securities laws or otherwise, and may
be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to
the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding
such circumstances, agrees that any such private sale shall be deemed to have
been made in a
commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of
any of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such
Issuer would agree to do so.


(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as
may be necessary to make such sale or sales of all or any portion of the Pledged
Stock pursuant to this
Section 7.7 valid and binding and in compliance with any and all other
applicable requirement of law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 7.7 will cause
irreparable injury to the Administrative Agent, the Collateral Agent and the
Lenders, that the
Administrative Agent, the Collateral Agent and the Lenders have no adequate
remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 7.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no
Event of Default has occurred under the Credit Agreement or that all Secured
Obligations have been paid
in full.


7.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the
continuance of an Event of Default, unless otherwise agreed by the Collateral
Agent, all Indebtedness
owing by it to any Subsidiary of the Borrower or the Foreign Subsidiary Borrower
shall be fully
subordinated to the indefeasible payment in full in cash of such Grantor’s
Secured Obligations.


7.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any
sale or other disposition of the Collateral are insufficient to pay its Secured
Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent, the
Collateral Agent or any
Lender to collect such deficiency.



--------------------------------------------------------------------------------



177



SECTION 8. THE COLLATERAL AGENT


8.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do
any or all of the following upon and during the continuance of an Event of
Default:


(i) in the name of such Grantor or its own name, or otherwise, take possession
of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the
payment of moneys due under any Receivable or with respect to any other
Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due
under any Receivable or with respect to any other Collateral whenever payable;


(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded,
any and all agreements, instruments, documents and papers as the Collateral
Agent may require to
evidence the Collateral Agent’s security interest in such Intellectual Property
and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby;


(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay
all or any part of the premiums therefor and the costs thereof;


(iv) execute, in connection with any sale provided for in Section 7.6 or 7.7,
any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the
Collateral; and


(v) (1) direct any party liable for any payment under any of the Collateral to
make
payment of any and all moneys due or to become due thereunder directly to the
Collateral Agent
or as the Collateral Agent shall direct; (2) ask or demand for, collect, and
receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time
in respect of or arising out of any Collateral; (3) sign and indorse any
invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4)
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other
right in respect of any Collateral; (5) defend any suit, action or proceeding
brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill
of the business to which any such Copyright, Patent or Trademark pertains),
throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things
which the Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral



--------------------------------------------------------------------------------



178

and the Collateral Agent’s security interests therein and to effect the intent
of this Agreement, all
as fully and effectively as such Grantor might do.


Anything in this Section 8.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that
it will not exercise any rights under the power of attorney provided for in this
Section 8.1(a) unless an
Event of Default shall have occurred and be continuing.


(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the
Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise
cause performance or compliance, with such agreement.


(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as
provided in this Section 8.1, together with interest thereon at a rate per annum
equal to the highest rate per
annum at which interest would then be payable on any category of past due ABR
Loans under the Credit
Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Collateral Agent on demand.


(d) Each Grantor hereby ratifies all that said attorney-in-fact shall lawfully
do or cause to be
done by virtue hereof. All powers, authorizations and agencies contained in this
Agreement are coupled
with an interest and are irrevocable until this Agreement is terminated and the
security interests created
hereby are released.


8.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with
similar property for its own account. Neither the Administrative Agent, the
Collateral Agent, any Lender
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of any Grantor
or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred
on the Administrative Agent, the Collateral Agent and the Lenders hereunder are
solely to protect the
Administrative Agent’s, the Collateral Agent’s and the Lenders’ interests in the
Collateral and shall not
impose any duty upon the Administrative Agent, the Collateral Agent or any
Lender to exercise any such
powers. The Administrative Agent, the Collateral Agent and the Lenders shall be
accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to
act hereunder, except for their own gross negligence or willful misconduct.


8.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor
authorizes the Collateral Agent to file or record financing statements and other
filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such
form and in such offices as the Collateral Agent determines appropriate to
perfect the security interests of
the Collateral Agent under this Agreement. Each Grantor authorizes the
Collateral Agent to use the
collateral description “all personal property” in any such financing statements.
Each Grantor hereby
ratifies and authorizes the filing by the Collateral Agent of any financing
statement with respect to the
Collateral made prior to the date hereof.


8.4 Authority of Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this
Agreement shall, as between the Collateral Agent and the Lenders, be governed by
the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as



--------------------------------------------------------------------------------



179

between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be
acting as agent for the Lenders with full and valid authority so to act or
refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.




SECTION 9. MISCELLANEOUS


9.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be
waived, amended, supplemented or otherwise modified except in accordance with
Section 10.02(b) of the
Credit Agreement.


9.2 Notices. All notices, requests and demands to or upon the Administrative
Agent, the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.01
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.


9.3 No Waiver by Course of Conduct; Cumulative Remedies. No failure or delay by
the
Administrative Agent, the Collateral Agent or any Lender in exercising any right
or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further
exercise thereof or the exercise of any other right or power. The rights and
remedies of the
Administrative Agent, the Collateral Agent and the Lenders hereunder are
cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision hereof or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be
permitted by Section 10.02(b) of the Credit Agreement, and then such waiver or
consent shall be effective
only in the specific instance and for the purpose for which given.


9.4 Enforcement Expenses; Indemnification. (a) The Borrower and each Guarantor
agrees
to pay or reimburse (i) all reasonable and documented out-of-pocket expenses
incurred by the Collateral
Agent and its Affiliates, including the reasonable and documented fees, charges
and disbursements of
counsel for the Collateral Agent, in connection with the preparation,
negotiation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof
or thereof (whether or not the Transactions shall be consummated) and (ii) all
reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, the Issuing
Lender or any Lender,
including, without limitation, the fees, charges and disbursements of any
counsel for the Administrative
Agent, the Collateral Agent, the Issuing Lender or any Lender, in connection
with collecting against such
Guarantor under the guarantee contained in Section 2 or the Borrower under the
guarantee contained in
Section 3 or otherwise enforcing or protecting any rights under this Agreement
and the other Loan
Documents to which such Guarantor, the Borrower or any Foreign Subsidiary
Borrower is a party,
including in connection with any workout, restructuring or negotiations in
respect thereof.


(b) The Borrower and each Guarantor agrees to pay, and to save the Collateral
Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this
Agreement.


(c) The Borrower and each Guarantor agrees to pay, and to save the Collateral
Agent and the
other Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent
the Borrower or any Foreign Subsidiary Borrower would be required to do so
pursuant to Section 10.03
of the Credit Agreement.





--------------------------------------------------------------------------------



180

(d) The agreements in this Section 9.4 shall survive repayment of the Secured
Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.


9.5 Successors and Assigns. This Agreement shall be binding upon the successors
and
assigns of each Grantor and shall inure to the benefit of the Administrative
Agent, the Collateral Agent
and the Lenders and their respective successors and assigns; provided that no
Grantor may assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent
of the Administrative Agent and the Collateral Agent (and any attempted
assignment or transfer by a
Grantor without such consent shall be null and void). Nothing in this Agreement,
expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of
the Administrative Agent, the Collateral Agent and the Lenders) any legal or
equitable right, remedy or
claim under or by reason of this Agreement.


9.6 Set-Off. In addition to any rights and remedies of the Lenders provided by
law, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law,
without notice to any Grantor, any such notice being expressly waived by each
Grantor to the extent
permitted by applicable law, upon any Secured Obligations becoming due and
payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to set off and
apply to the payment of such
Secured Obligations any and all deposits (general or special, time or demand,
provisional or final) at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of
the Grantor against any of and all the obligations of the Grantor now or
hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such
Lender may have.


9.7 Counterparts. This Agreement may be executed in counterparts (and by
different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken
together shall constitute a single contract. Delivery of an executed counterpart
of a signature page to this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this
Agreement.


9.8 Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such
invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the
remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall
not invalidate such provision in any other jurisdiction.


9.9 Section Headings. The Section headings and the Table of Contents used in
this
Agreement are for convenience of reference only, are not part of this Agreement
and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.


9.10 Integration. This Agreement and the other Loan Documents constitute the
entire contract
between and among the parties relating to the subject matter hereof and
supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.


9.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


9.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and
unconditionally:



--------------------------------------------------------------------------------



181



(a) Submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of
or relating to this Agreement or any other Loan Document to which such Grantor
is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law;


(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (a) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court;


(c) agrees that service of process in any such suit, action or proceeding may be
effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage
prepaid, to such Grantor at its address referred to in Section 9.2 or at such
other address of which the
Administrative Agent and the Collateral Agent shall have been notified pursuant
thereto;


(d) agrees that nothing herein shall affect the right of any party hereto to
serve process in any
other manner permitted by law; and


(e) waives, to the maximum extent permitted by law, any right it may have to
claim or
recover in any legal action or proceeding, on any theory of liability, any
indirect, punitive or
consequential damages (as opposed to direct or actual damages) arising out of,
in connection with, or as a
result of, the Loan Documents or any agreement or instrument contemplated
thereby, the Transactions,
any Loan or the use of the proceeds thereof.


9.13 Acknowledgements. Each Grantor hereby acknowledges that:


(a) it has been advised by counsel in the negotiation, execution and delivery of
this
Agreement and the other Loan Documents to which it is a party;


(b) neither the Administrative Agent, the Collateral Agent nor any Lender has
any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the
Administrative Agent, the Collateral Agent and Lenders, on the other hand, in
connection herewith or
therewith is solely that of debtor and creditor; and


(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by
virtue of the transactions contemplated hereby among the Lenders or among the
Grantors and the
Lenders.


9.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party
to this Agreement pursuant to Section 6.09 of the Credit Agreement shall become
a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption
Agreement in the form of Annex 1 hereto.


9.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other
Secured Obligations (other than Secured Hedging Obligations and any contingent
indemnification as to



--------------------------------------------------------------------------------



182

which no claim has been asserted) shall have been paid in full, the Commitments
have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral
Agent shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute
and deliver to such Grantor such documents and take such actions as such Grantor
shall reasonably
request to evidence such termination.


(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor
in a transaction permitted by the Credit Agreement or if a Grantor is designated
an “Excluded Subsidiary”
by the Borrower, then the Collateral Agent, at the request and sole expense of
such Grantor (or, in the
case of the designation of a Grantor as an Excluded Subsidiary, the Borrower),
shall execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the
Liens created hereby on such Collateral (or, in the case of the designation of a
Grantor as an Excluded
Subsidiary, the release of such Grantor from its obligations hereunder). At the
request and sole expense
of the Borrower, a Guarantor shall be released from its obligations hereunder in
the event that all the
Capital Stock of such Guarantor owned by any Grantor shall be sold, transferred
or otherwise disposed of
in a transaction permitted by the Credit Agreement or if such Guarantor shall
have entered into a
transaction permitted by the Credit Agreement pursuant to which such Guarantor
shall be or become a
Joint Venture or National Joint Venture; provided that the Borrower shall have
delivered to the
Administrative Agent and the Collateral Agent, at least ten Business Days (or
such shorter period of time
acceptable to the Administrative Agent and the Collateral Agent) prior to the
date of the proposed release,
a written request for release identifying the relevant Guarantor, the amount and
nature of the net
consideration to be received, directly or indirectly, by the Borrower in
connection with such sale, transfer
or other disposition and the anticipated date of sale, transfer or other
disposition, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and
the other Loan Documents.


9.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT SUCH GRANTOR MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT SUCH GRANTOR AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.        



--------------------------------------------------------------------------------



183

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.




CORELOGIC, INC., as Borrower and Grantor


By:
Name:
Title:




CDS BUSINESS MAPPING, LLC
CORELOGIC ACQUISITION CO. I, LLC
CORELOGIC ACQUISITION CO. II, LLC
CORELOGIC ACQUISITION CO. III, LLC
CORELOGIC CASE-SHILLER, LLC
CORELOGIC CREDCO, LLC
CORELOGIC DEFAULT INFORMATION
SERVICES, LLC
CORELOGIC DORADO, LLC
CORELOGIC FLOOD SERVICES, LLC
CORELOGIC INFORMATION RESOURCES, LLC
CORELOGIC NATIONAL BACKGROUND DATA,
LLC
CORELOGIC SAFERENT, LLC
CORELOGIC SOLUTIONS, LLC
CORELOGIC TAX SERVICES, LLC
DATAQUICK INFORMATION SYSTEMS, INC.
DECISION INSIGHT INFORMATION GROUP (U.S.)
I, INC.
DECISION INSIGHT INFORMATION GROUP (U.S.)
III, INC.
MARSHALL & SWIFT/BOECKH, LLC
NEW DECISION INSIGHT INFORMATION GROUP
(U.S.) III, INC.
RELS REPORTING SERVICES, LLC
RES DIRECT, LLC
TELETRACK, LLC, each as a Grantor




By:
Name:
Title:



--------------------------------------------------------------------------------



184

Schedule 1


NOTICE ADDRESSES OF GUARANTORS



--------------------------------------------------------------------------------



185

Schedule 2




DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:


Issuer         Class of Stock             Stock Certificate No.         No. of
Shares




Pledged Notes:


Issuer                     Payee                Principal Amount







--------------------------------------------------------------------------------



186

Schedule 3


FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS




Uniform Commercial Code Filings


[List each office where a financing statement is to be filed]


Patent and Trademark Filings


[List all filings]


Actions with respect to Pledged Stock


Other Actions


[Describe other actions to be taken]







--------------------------------------------------------------------------------



187

Schedule 4


LOCATION OF JURISDICTION OF ORGANIZATION




Grantor             Jurisdiction of Organization



--------------------------------------------------------------------------------



188

Schedule 5






COPYRIGHT REGISTRATIONS AND APPLICATIONS


PATENTS AND PATENT APPLICATIONS




TRADEMARK REGISTRATIONS AND APPLICATIONS



--------------------------------------------------------------------------------



189

Schedule 6




DEPOSIT ACCOUNTS



--------------------------------------------------------------------------------



190



ACKNOWLEDGEMENT AND CONSENT


The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral
Agreement dated as [ ], 2013 (the “Agreement”), made by the Grantors parties
thereto in favor of Bank of America, N.A., as Collateral Agent for the ratable
benefit of the Secured
Parties. The undersigned agrees for the benefit of the Collateral Agent and the
Secured Parties as follows:


1 The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.


2 The undersigned will notify the Administrative Agent promptly in writing of
the
occurrence of any of the events described in Section 6.5(a) of the Agreement.


3 The terms of Sections 7.3(c) and 7.7 of the Agreement shall apply to it,
mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 7.3(c) or 7.7 of the
Agreement.




[NAME OF ISSUER]
By:
Name:
Title:




Address for Notices:
Fax:



--------------------------------------------------------------------------------



191

Annex 1 to
Guarantee and Collateral Agreement


ASSUMPTION AGREEMENT, dated as of ________________, 201_, made by
______________________________ (the “Additional Grantor”), in favor of Bank of
America, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the
Administrative Agent and the Lenders
parties to the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the
meaning ascribed to them in such Credit Agreement.


W I T N E S S E T H :


WHEREAS, Corelogic, Inc. (the “Borrower”), the Lenders, the Collateral Agent and
the
Administrative Agent have entered into that certain Credit Agreement, dated as
of September 18, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);


WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its
Affiliates (other than the Additional Grantor) have entered into the Guarantee
and Collateral Agreement,
dated as of [ ], 2013 (as amended, supplemented or otherwise modified from time
to
time, the “Guarantee and Collateral Agreement”) in favor of the Collateral Agent
for the ratable benefit of
the Secured Parties;


WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to
the Guarantee and Collateral Agreement; and


WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption
Agreement in order to become a party to the Guarantee and Collateral Agreement;


NOW, THEREFORE, IT IS AGREED:


1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption
Agreement, the Additional Grantor, as provided in Section 9.14 of the Guarantee
and Collateral
Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Grantor thereunder
with the same force and effect as if originally named therein as a Grantor and,
without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in
the Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and
warrants that each of the representations and warranties contained in Section 5
of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption
Agreement) as if made on and as of such date.


2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------



192

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.




[ADDITIONAL GRANTOR]
By:___________________________
Name:
Title:



--------------------------------------------------------------------------------



193



Annex 1-A to
Assumption Agreement
Supplement to Schedule 1


Supplement to Schedule 2


Supplement to Schedule 3


Supplement to Schedule 4


Supplement to Schedule 5


Supplement to Schedule 6





--------------------------------------------------------------------------------



194

EXHIBIT G-1
to the Credit Agreement


U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 18, 2013
(as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among
CORELOGIC, INC., CORELOGIC AUSTRALIA PTY LIMITED, the FOREIGN SUBSIDIARY
BORROWERS from time to time party thereto, the several banks and other financial
institutions or
entities from time to time party thereto, BANK OF AMERICA, N.A., as
administrative agent (in such
capacity, the “Administrative Agent”) and the other agents party thereto.


Pursuant to the provisions of Section 2.14(f) of the Credit Agreement, the
undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a
controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or
in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein
shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------



195

EXHIBIT G-2
to the Credit Agreement


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 18, 2013
(as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among
CORELOGIC, INC., CORELOGIC AUSTRALIA PTY LIMITED, the FOREIGN SUBSIDIARY
BORROWERS from time to time party thereto, the several banks and other financial
institutions or
entities from time to time party thereto, BANK OF AMERICA, N.A., as
administrative agent (in such
capacity, the “Administrative Agent”) and the other agents party thereto.


Pursuant to the provisions of Section 2.14(f) of the Credit Agreement, the
undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the
Code, and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section
881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S.
Person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein
shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------



196

EXHIBIT G-3
to the Credit Agreement


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 18, 2013
(as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among
CORELOGIC, INC., CORELOGIC AUSTRALIA PTY LIMITED, the FOREIGN SUBSIDIARY
BORROWERS from time to time party thereto, the several banks and other financial
institutions or
entities from time to time party thereto, BANK OF AMERICA, N.A., as
administrative agent (in such
capacity, the “Administrative Agent”) and the other agents party thereto.


Pursuant to the provisions of Section 2.14(f) of the Credit Agreement, the
undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none
of its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an
IRS Form W-8BEN from each of such partner's/member's beneficial owners that is
claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or
in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein
shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]





--------------------------------------------------------------------------------



197

EXHIBIT G-4
to the Credit Agreement


U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September 18, 2013
(as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among
CORELOGIC, INC., CORELOGIC AUSTRALIA PTY LIMITED, the FOREIGN SUBSIDIARY
BORROWERS from time to time party thereto, the several banks and other financial
institutions or
entities from time to time party thereto, BANK OF AMERICA, N.A., as
administrative agent (in such
capacity, the “Administrative Agent”) and the other agents party thereto.


Pursuant to the provisions of Section 2.14(f) of the Credit Agreement, the
undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v)
none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in
Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS
Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner's/member's
beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the
Borrower and the Administrative Agent, and (2) the undersigned shall have at all
times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein
shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]



